Exhibit 10.70
EXECUTION VERSION
 
CREDIT AGREEMENT
dated as of
October 19, 2010,
among
BURGER KING HOLDINGS, INC.,
BLUE ACQUISITION SUB, INC.,
as Initial Borrower
(to be merged with and into Holdings)
BURGER KING CORPORATION,
as Borrower,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
BARCLAYS CAPITAL,
as Syndication Agent, and
FIFTH THIRD BANK,
REGIONS BANK and
UNICREDIT BANK AG,
as Documentation Agents
 
J.P. MORGAN SECURITIES LLC and BARCLAYS CAPITAL,
as Co-Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions
    1  
SECTION 1.01 Defined Terms
    1  
SECTION 1.02 Classification of Loans and Borrowings
    45  
SECTION 1.03 Terms Generally
    45  
SECTION 1.04 Accounting Terms; GAAP
    45  
SECTION 1.05 Pro Forma Calculations
    46  
SECTION 1.06 Currency Translation
    46    
ARTICLE II The Credits
    47  
SECTION 2.01 Commitments
    47  
SECTION 2.02 Loans and Borrowings
    48  
SECTION 2.03 Requests for Borrowings
    49  
SECTION 2.04 Swingline Loans
    50  
SECTION 2.05 Letters of Credit
    51  
SECTION 2.06 Funding of Borrowings
    58  
SECTION 2.07 Interest Elections
    58  
SECTION 2.08 Termination and Reduction of Commitments
    60  
SECTION 2.09 Repayment of Loans; Evidence of Debt
    61  
SECTION 2.10 Amortization of Term Loans
    62  
SECTION 2.11 Prepayment of Loans
    64  
SECTION 2.12 Fees
    69  
SECTION 2.13 Interest
    70  
SECTION 2.14 Alternate Rate of Interest
    70  
SECTION 2.15 Increased Costs
    71  
SECTION 2.16 Break Funding Payments
    72  
SECTION 2.17 Taxes
    73  
SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    74  
SECTION 2.19 Mitigation Obligations; Replacement of Lenders
    76  
SECTION 2.20 Incremental Facility
    77  
SECTION 2.21 Defaulting Lenders
    80  
SECTION 2.22 Extensions of Term Loans and Revolving Commitments
    81    
ARTICLE III Representations and Warranties
    85  
SECTION 3.01 Organization; Powers
    85  
SECTION 3.02 Authorization; Enforceability
    85  
SECTION 3.03 Governmental Approvals; No Conflicts
    85  
SECTION 3.04 Financial Condition; No Material Adverse Change
    85  
SECTION 3.05 Properties
    86  
SECTION 3.06 Litigation and Environmental Matters
    86  
SECTION 3.07 Compliance with Laws
    87  
SECTION 3.08 Investment Company Status
    87  
SECTION 3.09 Taxes
    87  
SECTION 3.10 ERISA
    87  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.11 Disclosure
    87  
SECTION 3.12 Subsidiaries
    88  
SECTION 3.13 Labor Matters
    88  
SECTION 3.14 Solvency
    88  
SECTION 3.15 Federal Reserve Regulations
    88  
SECTION 3.16 Use of Proceeds
    88  
SECTION 3.17 Regulation H
    88  
SECTION 3.18 Security Documents
    89  
SECTION 3.19 Senior Indebtedness
    90  
SECTION 3.20 Certain Documents
    90    
ARTICLE IV Conditions
    90  
SECTION 4.01 Conditions to Initial Extension of Credit
    90  
SECTION 4.02 Each Credit Event
    93    
ARTICLE V Affirmative Covenants
    93  
SECTION 5.01 Financial Statements and Other Information
    93  
SECTION 5.02 Notices of Material Events
    96  
SECTION 5.03 Information Regarding Collateral
    96  
SECTION 5.04 Existence; Conduct of Business
    97  
SECTION 5.05 Payment of Taxes
    97  
SECTION 5.06 Maintenance of Properties
    97  
SECTION 5.07 Insurance
    97  
SECTION 5.08 Books and Records; Inspection and Audit Rights
    97  
SECTION 5.09 Compliance with Laws
    98  
SECTION 5.10 Environmental Laws
    98  
SECTION 5.11 [Reserved]
    98  
SECTION 5.12 Additional Subsidiaries
    98  
SECTION 5.13 Further Assurances
    98  
SECTION 5.14 Designation of Subsidiaries
    99    
ARTICLE VI Negative Covenants
    99  
SECTION 6.01 Indebtedness
    100  
SECTION 6.02 Liens
    103  
SECTION 6.03 Fundamental Changes
    105  
SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions
    105  
SECTION 6.05 Asset Sales
    108  
SECTION 6.06 [Reserved]
    111  
SECTION 6.07 Swap Agreements
    111  
SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness
    112  
SECTION 6.09 Transactions with Affiliates
    114  
SECTION 6.10 Restrictive Agreements
    116  
SECTION 6.11 Amendment of Material Documents
    117  
SECTION 6.12 Interest Coverage Ratio
    117  
SECTION 6.13 Total Leverage Ratio
    118  
SECTION 6.14 Maximum Capital Expenditures
    118  
SECTION 6.15 Holdings Covenants
    118  

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VII Events of Default
    119      
ARTICLE VIII The Administrative Agent
    123      
ARTICLE IX Miscellaneous
    125  
SECTION 9.01 Notices
    125  
SECTION 9.02 Waivers; Amendments
    126  
SECTION 9.03 Expenses; Indemnity; Damage Waiver
    128  
SECTION 9.04 Successors and Assigns
    129  
SECTION 9.05 Survival
    135  
SECTION 9.06 Counterparts; Integration
    135  
SECTION 9.07 Severability
    135  
SECTION 9.08 Right of Setoff
    135  
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
    136  
SECTION 9.10 WAIVER OF JURY TRIAL
    136  
SECTION 9.11 Headings
    137  
SECTION 9.12 Confidentiality
    137  
SECTION 9.13 Interest Rate Limitation
    137  
SECTION 9.14 USA Patriot Act
    138  
SECTION 9.15 Conversion of Currencies
    138  
SECTION 9.16 Effectiveness of the Merger; Assumption by the Borrower
    138  

iii



--------------------------------------------------------------------------------



 



Table of Contents
SCHEDULES:

         
Schedule 1.01
  —   Existing Letters of Credit
Schedule 2.01
  —   Commitments
Schedule 3.06
  —   Disclosed Matters
Schedule 3.12
  —   Subsidiaries
Schedule 3.18(a)
  —   UCC Filing Jurisdictions
Schedule 6.01
  —   Existing Indebtedness
Schedule 6.02
  —   Existing Liens
Schedule 6.04
  —   Existing Investments
 
       
EXHIBITS:
       
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B
  —   Form of Opinion of Associate General Counsel
Exhibit B-2
  —   Form of Opinion of Kirkland & Ellis LLP
Exhibit C
  —   Form of Collateral Agreement
Exhibit D
  —   Form of Perfection Certificate
Exhibit E
  —   Form of Compliance Certificate
Exhibit F
  —   Form of Closing Certificate
Exhibit G
  —   Form of Closing Date Leverage Ratio Certificate
Exhibit H
  —   Form of Solvency Certificate
Exhibit I
  —   Form of Discounted Prepayment Option Notice
Exhibit J
  —   Form of Lender Participation Notice
Exhibit K
  —   Form of Discounted Voluntary Prepayment Notice

iv



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of October 19, 2010 (this “Agreement”), among
BURGER KING HOLDINGS, INC., BLUE ACQUISITION SUB, INC., as the initial borrower
prior to the Merger (as defined below) (the “Initial Borrower”), BURGER KING
CORPORATION, as the borrower and the target (the “Target”), the LENDERS party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BARCLAYS CAPITAL, as
Syndication Agent and FIFTH THIRD BANK, REGIONS BANK and UNICREDIT BANK AG, as
Documentation Agents.
RECITALS:
     WHEREAS, the Sponsor and certain Sponsor Affiliates have newly formed Blue
Acquisition Holding Corporation (“Parent”), and Parent’s direct wholly owned
Subsidiary, the Initial Borrower, for the purpose of having the Initial Borrower
acquire (the “Acquisition”) Burger King Holdings, Inc. (“Holdings”) through a
merger (the “Merger” and, together with the Acquisition and the debt incurrences
and equity issuances to occur substantially concurrently therewith (including
the issuance of the Senior Notes) and the use of proceeds therefrom, the
“Transactions”) of the Initial Borrower with and into Holdings (with Holdings as
the surviving corporation), in each case pursuant to an agreement and plan of
merger (together with all schedules, exhibits and annexes thereto, in each case
as may be waived, supplemented or otherwise modified, the “Purchase Agreement”)
dated as of September 2, 2010 between Holdings, Parent and the Initial Borrower;
     WHEREAS, the Initial Borrower has requested the Lenders extend credit to
the Initial Borrower in the form of Loans on the Effective Date in an aggregate
principal amount of up to $1,510,000,000 in Tranche B Term Loans and
€250,000,000 in Tranche B Euro Term Loans;
     WHEREAS, the proceeds of the initial Borrowing hereunder will be used, in
part, (i) to refinance certain existing indebtedness of the Target, (ii) to pay
the cash consideration for the Acquisition, and (iii) to pay the Transaction
Costs;
     WHEREAS, upon consummation of the Acquisition and the Merger on the
Effective Date, Holdings shall automatically succeed to all the rights and
obligations of the Initial Borrower under the Loan Documents, and the Target,
which shall be a wholly-owned subsidiary of Holdings, shall immediately
thereafter assume the rights and obligations of Holdings as “Borrower” under the
Loan Documents; and
     WHEREAS, the Lenders have agreed to make the term loan facility and
revolving credit facility available upon the terms and subject to the conditions
set forth herein.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto hereby agree as
follows:
ARTICLE I
Definitions
     SECTION 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 



--------------------------------------------------------------------------------



 



     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acceptable Discount” has the meaning assigned to such term in
Section 2.11(g).
     “Acceptance Date” has the meaning assigned to such term in Section 2.11(g).
     “Acquired EBITDA” means, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary for any period, the amount for such period
of Consolidated EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary, as applicable, all as determined on a consolidated basis
for such Acquired Entity or Business or Converted Restricted Subsidiary, as
applicable.
     “Acquired Entity or Business” has the meaning assigned to such term in the
definition of Consolidated EBITDA.
     “Acquisition” has the meaning assigned to such term in the Recitals.
     “Additional Lender” has the meaning assigned to such term in
Section 2.20(c).
     “Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to (a)(i) for any Eurocurrency
Borrowing denominated in U.S. Dollars or Sterling, the LIBO Rate, or (ii) for
any Eurocurrency Borrowing denominated in Euros, the EURO LIBO Rate, in each
case in effect for such Interest Period, multiplied by (b) the Statutory Reserve
Rate.
     “Adjustment Date” has the meaning assigned to such term in the definition
of “Applicable Rate”.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, provided,
however, that solely for purposes of Section 6.09, the term “Affiliate” shall
also include any person that directly, or indirectly through one or more
intermediaries, owns 10% or more of any class of Equity Interests of the Person
specified or that is an executive officer or director of the Person specified.
Notwithstanding the foregoing, no Sponsor or Sponsor Affiliate shall be deemed
to be an Affiliate of any Loan Party other than for purposes of Section 6.09.
     “AHYDO Interest Payment” has the meaning assigned to such term in
Section 2.11(h).

2



--------------------------------------------------------------------------------



 



     “Alternate Base Rate” means, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1% and (c) the Adjusted Eurocurrency Rate that would be
calculated as of such day (or, if such day is not a Business Day, as of the next
preceding Business Day) in respect of a proposed Eurocurrency Loan with an
interest period of one month plus 1%; provided, however, that notwithstanding
the rate calculated in accordance with the foregoing, at no time shall the
Alternate Base Rate for Tranche B Term Loans be deemed to be less than 2.75% per
annum. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or such Adjusted Eurocurrency Rate shall be
effective from and including the opening of business on the day of such change
in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
Eurocurrency Rate, respectively.
     “Alternative Currency” means Euro or Sterling.
     “Alternative Currency Letter of Credit” means a Letter of Credit
denominated in an Alternative Currency.
     “Alternative Currency LC Exposure” means LC Exposure related to Alternative
Currency Letters of Credit.
     “Applicable Discount” has the meaning assigned to such term in
Section 2.11(g).
     “Applicable Percentage” means, at any time with respect to any Global
Revolving Lender or any U.S. Revolving Lender, the percentage of the aggregate
Global Revolving Commitments or aggregate U.S. Revolving Commitments, as the
case may be, represented by such Lender’s Global Revolving Commitment or U.S.
Revolving Commitment, as the case may be, at such time; provided that in the
case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the aggregate Global Revolving
Commitments or aggregate U.S. Revolving Commitments, as the case may be
(disregarding any Defaulting Lender’s Global Revolving Commitment or U.S.
Revolving Commitment, as the case may be), represented by such Lender’s Global
Revolving Commitment or aggregate U.S. Revolving Commitment, as the case may be.
If the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments
most-recently in effect, giving effect to any assignments of Revolving Loans, LC
Exposures and Swingline Exposures and to any Lender’s status as a Defaulting
Lender that occur after such termination or expiration.
“Applicable Rate” means (a) with respect to any Eurocurrency Loan that is a
Tranche B Euro Term Loan, 4.75% and (b) with respect to any Tranche B Term Loan
and any Revolving Loan, (i) 3.50% in the case of ABR Loans and (ii) 4.50% in the
case of Eurocurrency Loans. The Applicable Rate applicable to Revolving Loans
shall be adjusted, on and after the first Adjustment Date (as defined below)
occurring on the date on which the Borrower’s consolidated financial statements
are delivered to the Lenders pursuant to Section 5.01(a) or (b) for the first
full fiscal quarter of the Borrower after the Effective Date based upon the
Total Leverage Ratio as of the most recent determination date as follows:

3



--------------------------------------------------------------------------------



 



                      Revolving   Revolving     Loan   Loan     ABR  
Eurocurrency
Total Leverage Ratio:
               
 
               
Category 1
               
Greater than or equal to 4.50 to 1.00
    3.50 %     4.50 %
 
               
Category 2
               
Less than 4.50 to 1.00 but greater than or equal to 4.00 to 1.00
    3.25 %     4.25 %
 
               
Category 3
               
Less than 4.00 to 1.00
    3.00 %     4.00 %

     For purposes of the foregoing, (a) the Total Leverage Ratio shall be
determined on a Pro Forma Basis as of the end of each fiscal quarter of the
Borrower’s fiscal year based upon the Borrower’s consolidated financial
statements delivered pursuant to Section 5.01(a) or (b) and (b) each change in
the Applicable Rate resulting from a change in the Total Leverage Ratio shall be
effective during the period commencing on and including the date of delivery to
the Administrative Agent of such consolidated financial statements and related
certificate of a Financial Officer indicating such change (the “Adjustment
Date”) and ending on the date immediately preceding the effective date of the
next such change, provided that the Total Leverage Ratio shall be deemed to be
in Category 1 (i) at the written request of the Required Lenders at any time
that an Event of Default has occurred and is continuing (or, in the case of an
Event of Default of the type described in paragraph (h) or (i) of Article VII
with respect to Holdings or the Borrower, automatically) or (ii) at the option
of the Administrative Agent or at the request of the Required Lenders if the
Borrower fails to deliver the consolidated financial statements or related
certificate of a Financial Officer required to be delivered by it pursuant to
Section 5.01(a) or (b) and Section 5.01(c), as the case may be, during the
period from the expiration of the required time for delivery thereof until such
consolidated financial statements and related certificate of a Financial Officer
are delivered.
     Notwithstanding the foregoing, the Applicable Rate in respect of any
tranche of Extended Revolving Commitments or any Extended Term Loans or
Revolving Loans made pursuant to any Extended Revolving Commitments shall be the
applicable percentages per annum set forth in the relevant Extension Offer.
     “Approved Fund” has the meaning assigned to such term in Section 9.04(b).
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Available Amount” means at any time (the “Available Amount Reference
Time”), an amount (which shall not be less than zero) equal to the sum of:
     (a) the greater of (i)(x) the cumulative amount of Excess Cash Flow of the
Borrower and the Restricted Subsidiaries for all fiscal years completed after
the Effective Date (commencing with the first fiscal year ending on or after
June 30, 2011) and prior to the

4



--------------------------------------------------------------------------------



 



Available Amount Reference Time, minus (y) the portion of such Excess Cash Flow
that has been (or is required to be) applied after the Effective Date and prior
to the Available Amount Reference Time to the prepayment of Term Loans in
accordance with Section 2.11(d) and (ii) 50% of Consolidated Net Income for each
fiscal quarter of the Borrower ending after the Effective Date and prior to the
Available Amount Reference Time; plus
     (b) after the completion of an IPO, $50,000,000; plus
     (c) the amount of any capital contributions or Net Proceeds from the sale
or issuance of any Qualified Equity Interests (or issuance of debt securities
that have been converted into or exchanged for Qualified Equity Interests)
(other than any Cure Amount or any other capital contributions or equity or debt
issuances to the extent utilized in connection with other transactions permitted
pursuant to Sections 6.04 or 6.08) received or made by the Borrower (or any
direct or indirect parent thereof and contributed by such parent to the
Borrower) during the period from and including the Business Day immediately
following the Effective Date through and including the Available Amount
Reference Time; plus
     (d) to the extent not (i) already included in the calculation of
Consolidated Net Income of the Borrower and the Restricted Subsidiaries or
(ii) already reflected as a return of capital or deemed reduction in the amount
of such Investment pursuant to clause (f) below, the aggregate amount of all
cash dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
(other than payments to cover the payment of Tax liabilities of Unrestricted
Subsidiaries pursuant to Section 6.08(a)(iv)(C)) during the period from and
including the Business Day immediately following the Effective Date through and
including the Available Amount Reference Time; plus
     (e) to the extent not (i) already included in the calculation of
Consolidated Net Income of the Borrower and the Restricted Subsidiaries,
(ii) already reflected as a return of capital or deemed reduction in the amount
of such Investment pursuant to clause (f) below, or (iii) used to prepay Term
Loans in accordance with Section 2.11(c), the aggregate amount of all Net
Proceeds received by the Borrower or any Restricted Subsidiary in connection
with the sale, transfer or other disposition of its ownership interest in any
Minority Investment or Unrestricted Subsidiary during the period from and
including the Business Day immediately following the Effective Date through and
including the Available Amount Reference Time; minus
     (f) the aggregate amount of any Investments made pursuant to
Section 6.04(q) (net of any return of capital in respect of such Investment or
deemed reduction in the amount of such Investment including, without limitation,
upon the re-designation of any Unrestricted Subsidiary as a Restricted
Subsidiary or the sale, transfer, lease or other disposition of any such
Investment), any Restricted Payment made pursuant to Section 6.08(a)(vi) or any
payment made pursuant to Section 6.08(b)(iv) during the period commencing on the
Effective Date and ending on prior to the Available Amount Reference Time (and,
for purposes of this clause (f), without taking account of the intended usage of
the Available Amount at such Available Amount Reference Time).
     “Bankruptcy Event” means, with respect to any Person, such Person or its
Parent becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver,

5



--------------------------------------------------------------------------------



 



conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person or its Parent.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means (i) the Initial Borrower, for the sole purpose of the
initial borrowings of Loans hereunder on the Effective Date in connection with
the consummation of the Acquisition and the use of proceeds of the Loans
hereunder on the Effective Date, and (ii) immediately upon consummation of the
Acquisition and the Merger on the Effective Date, and at all times thereafter,
the Target, which shall assume all rights and Obligations of the Initial
Borrower hereunder.
     “Borrowing” means (a) Loans of the same Class, Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, or (b) a Swingline Loan.
     “Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated
in U.S. Dollars, $5,000,000, (b) in the case of a Borrowing denominated in Euro,
€5,000,000 and (c) in the case of a Borrowing denominated in Sterling,
£3,000,000.
     “Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated
in U.S. Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000 and (c) in the case of a Borrowing denominated in Sterling,
£1,000,000.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market , (b) when
used in connection with any Loan denominated in any Alternative Currency, the
term “Business Day” shall also include any day on which banks are open for
dealings in deposits in Euro, Sterling and U.S. Dollars in London and (c) when
used in connection with a Loan denominated in Euro, the term “Business Day”
shall also exclude any day on which the Trans-European Automated Real Time Gross
Settlement Express Transfer (TARGET) payment system is not open for the
settlement of payments in Euro.

6



--------------------------------------------------------------------------------



 



     “Capital Expenditures” means, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
the Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (b) Capital Lease Obligations incurred by the Borrower and the
Restricted Subsidiaries during such period, but excluding in each case any such
expenditure (i) made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the extent such expenditure is made with, or subsequently
reimbursed out of, insurance proceeds, indemnity payments, condemnation awards
(or payments in lieu thereof) or damage recovery proceeds relating to any such
damage, loss, destruction or condemnation, (ii) constituting reinvestment from
the Reinvestment Deferred Amount, (iii) made by the Borrower or any Restricted
Subsidiary as payment of the consideration for a Permitted Acquisition,
(iv) made to repair, renovate, alter, restore, replace or improve any restaurant
or restaurant property acquired pursuant to a Permitted Acquisition prior to the
date that is 12 months after the date of completion of such Permitted
Acquisition, (v) constituting a debt or equity investment in a Franchisee,
(vi) made by the Borrower or any Restricted Subsidiary to effect leasehold
improvements to any property leased by the Borrower or such Restricted
Subsidiary as lessee, to the extent that such expenses have been reimbursed by
the landlord or any other third party and (vii) made with the Net Proceeds from
the issuance of Qualified Equity Interests.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Casualty Event” means any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or assets of Holdings, the Borrower or any Restricted
Subsidiary.
     “Change in Control” means (a) the failure by Holdings to own, beneficially
and of record, 100% of the Equity Interests in the Borrower, (b) prior to an
IPO, the failure by the Permitted Investors collectively to own, directly or
indirectly through a wholly owned Subsidiary, beneficially and of record, Equity
Interests in Holdings representing at least a majority of each of the aggregate
ordinary voting power and the aggregate equity value represented by the issued
and outstanding Equity Interests in Holdings, (c) after an IPO, (i) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Exchange Act and the rules of the
SEC thereunder as in effect on the Effective Date) other than the Permitted
Investors, of Equity Interests representing more than 35% of either the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests in Holdings, and (ii) the ownership,
directly or indirectly, beneficially or of record, by the Permitted Investors
collectively of Equity Interests in Holdings representing in the aggregate a
lesser percentage of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Equity Interests in
Holdings than such Person or group, (d) the occupation of a majority of the
seats (other than vacant seats) on the board of directors of Holdings by Persons
who were neither (i) nominated by a majority of

7



--------------------------------------------------------------------------------



 



the board of directors of Holdings or one or more of the Permitted Investors nor
(ii) appointed by directors so nominated or (e) the occurrence of a “Change of
Control” (or similar event, however denominated), as defined in (i) the Senior
Note Documents, (ii) any indenture or agreement in respect of a Permitted
Refinancing in respect of the Senior Note Documents, (iii) any Subordinated Debt
Documents or (iv) any indenture or agreement in respect of Indebtedness incurred
under Section 6.01(xviii).
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Global Revolving Loans,
U.S. Revolving Loans, Tranche B Term Loans, Tranche B Euro Term Loans, Extended
Term Loans, Incremental Term Loans or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Global
Revolving Commitment, U.S. Revolving Commitment, Extended Revolving Commitment,
Tranche B Commitment, Tranche B Euro Commitment or a Commitment in respect of
any Incremental Term Loans. Incremental Term Loans that have different terms and
conditions (together with the Commitments in respect thereof) shall be construed
to be in different Classes.
     “Class”, when used in reference to any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class.
     “CLO” has the meaning assigned to such term in Section 9.04(b).
     “Closing Date Leverage Ratio” means, with respect to the four most-recent
fiscal quarters of the Target ended not less than 45 days prior to the Effective
Date, the ratio of total debt of the Target and its consolidated Subsidiaries on
the last day of such period (as determined in accordance with GAAP) to Closing
Date Target EBITDA for such period.
     “Closing Date Material Adverse Effect” has the meaning set forth in the
definition of “Material Adverse Effect” in the Purchase Agreement.
     “Closing Date Target EBITDA” means, with respect to the Target and its
consolidated Subsidiaries, for the four most-recent fiscal quarters of the
Target ended not less than 45 days prior to the Effective Date, consolidated net
income for such period (as determined in accordance with GAAP) plus, to the
extent deducted in determining consolidated net income, (i) interest expenses
for such period, (ii) taxes for such period, (iii) depreciation for such period,
(iv) amortization for such period, (v) other non-cash charges (including write
offs and write downs) and expenses during such period, (vi) any extraordinary
losses or charges during such period and (vii) costs associated with the
Transactions, minus, to the extent included in determining consolidated net
income, any extraordinary gains during such period. Notwithstanding the

8



--------------------------------------------------------------------------------



 



foregoing, Closing Date Target EBITDA shall be $113,700,000, $123,700,000,
$106,200,000 and $117,200,000 for the fiscal quarters of the Target ended
September 30, 2009, December 31, 2009, March 31, 2010 and June 30, 2010,
respectively.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.
     “Collateral Agreement” means the Guarantee and Collateral Agreement among
Holdings, the Borrower, the Subsidiary Loan Parties and the Administrative
Agent, substantially in the form of Exhibit C.
     “Collateral and Guarantee Requirement” means, at any time, the requirement
that:
     (a) the Administrative Agent shall have received from each Loan Party
(i) either (x) a counterpart of the Collateral Agreement duly executed and
delivered on behalf of such Loan Party or (y) in the case of any Person that
becomes a Loan Party after the Effective Date, a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Loan Party and (ii) with respect to any Loan Party that directly owns
Equity Interests of a Foreign Subsidiary that is (A) a Restricted Subsidiary,
(B) not a De Minimis Foreign Subsidiary and (C) domiciled in Gibraltar or the
United Kingdom or any other jurisdiction of organization of any entity that is a
principal holding company of the Borrower’s non-United States operations, a
counterpart of each Foreign Pledge Agreement that the Administrative Agent
determines, based on the advice of counsel, to be necessary or advisable in
connection with the pledge of, or the granting of security interests in, Equity
Interests of such Foreign Subsidiary, in each case duly executed and delivered
on behalf of such Loan Party and such Foreign Subsidiary;
     (b) all outstanding Equity Interests of the Borrower and each Restricted
Subsidiary, in each case directly owned by or on behalf of any Loan Party, shall
have been pledged pursuant to the Collateral Agreement or, if required pursuant
to clause (a) above, a Foreign Pledge Agreement (except that the Loan Parties
shall not be required to pledge (i) more than 65% of the outstanding voting
Equity Interests of any Foreign Subsidiary, (ii) the Equity Interests of any
Foreign Subsidiary if the pledge of such Equity Interests would be prohibited by
applicable law or (iii) the Equity Interests of any Excluded Subsidiary) and,
except as otherwise agreed upon by the Administrative Agent, the Administrative
Agent shall have received certificates or other instruments representing all
such Equity Interests that are certificated (other than any such Equity
Interests of De Minimis Foreign Subsidiaries), together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;
     (c) to the extent required under the Collateral Agreement, all Indebtedness
of the Borrower and each Subsidiary that is owing to any Loan Party shall be
evidenced by a promissory note or an instrument and shall have been pledged
pursuant to the Collateral Agreement, and the Administrative Agent shall have
received all such promissory notes or instruments, together with note powers or
other instruments of transfer with respect thereto

9



--------------------------------------------------------------------------------



 



endorsed in blank; provided that no such promissory notes or instruments shall
be required to be delivered to the Administrative Agent prior to the date that
is 60 days after the Effective Date;
     (d) all documents and instruments, including Uniform Commercial Code
financing statements, filings with the United States Copyright Office and the
United States Patent and Trademark Office, required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create the Liens intended to be created by the Collateral Agreement and the
Foreign Pledge Agreements and perfect such Liens to the extent required by, and
with the priority required by, this Agreement, the Collateral Agreement and the
Foreign Pledge Agreements, shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording; and
     (e) each Loan Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents to which it is a party, the performance of its obligations
thereunder and the granting by it of the Liens thereunder.
     “Commitment” means (a) with respect to any Lender, such Lender’s Global
Revolving Commitment, U.S. Revolving Commitment, Extended Revolving Commitment,
Tranche B Commitment, Tranche B Euro Commitment or commitment in respect of any
Incremental Term Loans or any combination thereof (as the context requires) and
(b) with respect to the Swingline Lender, its Swingline Commitment.
     “Commitment Fee Rate” means 0.75% per annum; provided that on and after the
date on which the Borrower’s consolidated financial statements are delivered to
the Lenders pursuant to Section 5.01(a) or (b) for the first full fiscal quarter
of the Borrower after the Effective Date, such rate shall be reduced to
(i) 0.625% if and as long as the Total Leverage Ratio at the most recent
Adjustment Date is less than 5.00 to 1.00 and greater than or equal to 4.50 to
1.00 and (ii) 0.50% if and as long as the Total Leverage Ratio at the most
recent Adjustment Date is less than 4.50 to 1.00.
     “Consolidated Depreciation and Amortization Expenses” means with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs and the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and amortization of favorable or unfavorable lease
assets or liabilities, of such Person and its Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP.
     “Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
     (a) increased (without duplication, including for purposes of determining
Consolidated Net Income) by the following, in each case (except with respect to
clause (x) below) to the extent deducted in determining Consolidated Net Income
for such period:
     (i) provision for Income Taxes of such Person paid or accrued during such
period; plus

10



--------------------------------------------------------------------------------



 



     (ii) Consolidated Interest Expense of such Person for such period
(including (x) net losses or any obligations under any Swap Agreements or other
derivative instruments entered into for the purpose of hedging interest rate
risk, (y) bank fees and (z) costs of surety bonds in connection with financing
activities, plus amounts excluded from Consolidated Interest Expense as set
forth in sub-clauses (w) to (z) of clause (a) of the definition thereof); plus
     (iii) any expenses (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition, or
recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred hereunder (including a refinancing thereof) (whether or not
successful), including (A) such fees or expenses related to the offering of the
Senior Notes, the Loans and any other credit facilities and (B) any amendment or
other modification of the Senior Notes, the Loans and such other credit
facilities; plus
     (iv) Consolidated Depreciation and Amortization Expense of such Person for
such period; plus
     (v) any non-cash extraordinary, unusual or non-recurring expenses, charges
or losses (including losses on asset sales outside of the ordinary course of
business); plus
     (vi) (a) any cash extraordinary, unusual or non-recurring expenses, charges
or losses (including losses on asset sales outside of the ordinary course of
business) and (b) any restructuring charges, integration costs or other business
optimization expenses, costs associated with establishing new facilities or
reserves, including any one-time costs incurred in connection with acquisitions
after the Effective Date, and costs related to the closure and/or consolidation
of facilities; provided that the aggregate amount of all charges, expenses,
costs and losses added back under this clause (vi) in any period of four
consecutive fiscal quarters shall not exceed (x) 15% of Consolidated EBITDA for
any period of four consecutive fiscal quarters completed on or prior to the
first anniversary of the Effective Date or (y) 10% of Consolidated EBITDA for
any period of four consecutive fiscal quarters completed thereafter; provided
that the cap under this clause (y) for any period of four consecutive fiscal
quarters completed on or prior to the second anniversary of the Effective Date
shall be increased up to 15% of Consolidated EBITDA, but only to the extent the
aggregate amount added back under this clause (vi) for the corresponding period
of four consecutive fiscal quarters of the previous fiscal year was less than
15% of Consolidated EBITDA; plus
     (vii) any non-cash charges, expenses or losses (excluding charges, expenses
or losses resulting from the write off or write down of inventory or other
current assets) (collectively, the “Non-Cash Charges”) including any write offs
or write downs reducing Consolidated Net Income for such period (except to the
extent such charges, expenses or losses represent an accrual of or reserve for
cash expenses in any future period (provided that such charges, expenses or
losses shall be added back to Consolidated EBITDA in such future period), an
amortization of a prepaid cash expense paid in a prior period (so long as such
cash expense was added back to Consolidated EBITDA in such prior period)); plus
     (viii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary; plus

11



--------------------------------------------------------------------------------



 



     (ix) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsor to the extent permitted under the Loan
Documents; plus
     (x) the amount of “run-rate” cost savings projected by the Borrower in good
faith and certified by the chief financial officer of the Borrower in writing to
the Administrative Agent to result from actions either taken or initiated prior
to or during such period (which cost savings shall be calculated on a pro forma
basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized or expected to be
realized prior to or during such period from such actions; provided, that
(A) the chief financial officer of the Borrower shall have certified to the
Administrative Agent that (x) such cost savings are reasonably identifiable,
reasonably attributable to the actions specified and reasonably anticipated to
result from such actions and (y) such actions have been taken or initiated and
the benefits resulting therefrom are anticipated by the Borrower to be realized
within 12 months, (B) no cost savings shall be added pursuant to this clause
(x) to the extent duplicative of any expenses or charges relating to such cost
savings that are included in clause (vi) above with respect to such period or
duplicative of any Pro Forma Adjustment pursuant to the last paragraph of this
definition and (C) the aggregate amount of cost savings added pursuant to this
clause (x) shall not exceed 10% of Consolidated EBITDA for any period of four
consecutive fiscal quarters; plus
     (xi) any costs or expense incurred by the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of the Borrower or Net Proceeds of
an issuance of Equity Interests (other than Disqualified Equity Interests) of
the Borrower; plus
     (xii) any net loss from disposed or discontinued operations; plus
     (xiii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back;
     (b) decreased (without duplication) by the following, in each case to the
extent included in determining Consolidated Net Income for such period:
     (i) any extraordinary, unusual or non-recurring income or gains (including
gains on asset sales outside of the ordinary course of business); plus
     (ii) non-cash income or gains increasing Consolidated Net Income of such
Person for such period, excluding any non-cash gains to the extent they
represent the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period and any non-cash gains with
respect to cash actually received in a prior period so long as such cash did not
increase Consolidated EBITDA in such prior period; plus
     (iii) any net income from disposed or discontinued operations;

12



--------------------------------------------------------------------------------



 



     (c) increased or decreased without duplication, as applicable, by any
adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees) or any comparable regulation;
     (d) increased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustments; and
     (e) decreased (to the extent not already deducted in determining
Consolidated EBITDA) by any Restricted Payments made pursuant to
Section 6.08(a)(iv).
There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
compliance with the financial covenants, an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Financial Officer and delivered to the Lenders and the
Administrative Agent. For purposes of determining the Total Leverage Ratio, the
Senior Secured Leverage Ratio and the Interest Coverage Ratio, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”) and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each a
“Converted Unrestricted Subsidiary”), based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition). Notwithstanding the foregoing, Consolidated EBITDA shall be
$106,200,000 and $117,200,000 for the fiscal quarters ending March 31, 2010 and
June 30, 2010, respectively.
     “Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, to the extent deducted in determining Consolidated Net Income for
such period, Consolidated Rental Expense for such period.
     “Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
     (a) consolidated cash interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing

13



--------------------------------------------------------------------------------



 



Consolidated Net Income (including (i) all cash commissions, discounts and other
fees and charges owed with respect to letters of credit or bankers acceptances,
(ii) the cash interest component of Capital Lease Obligations, and (iii) net
cash payments, if any, made (less net payments, if any, received) pursuant to
interest rate obligations under any Swap Agreements with respect to Indebtedness
and excluding, (w) penalties and interest relating to taxes, (x) any additional
cash interest owing pursuant to any registration rights agreement with respect
to securities, (y) any expensing of bridge, commitment and other financing fees,
and (z) any accretion of accrued interest on discounted liabilities); less
     (b) cash interest income for such period.
For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP. For purposes of determining Consolidated Interest Expense for any
period ending prior to the first anniversary of the Effective Date, Consolidated
Interest Expense (i) for the Test Period ending at the end of the first full
fiscal quarter after the Effective Date shall be Consolidated Interest Expense
for such quarter, multiplied by 4, (ii) for the Test Period ending at the end of
the second full fiscal quarter after the Effective Date shall be Consolidated
Interest Expense for the first and second full fiscal quarters after the
Effective Date, multiplied by 2, and (iii) for the Test Period ending at the end
of the third full fiscal quarter after the Effective Date shall be Consolidated
Interest Expense for the first, second and third full fiscal quarters after the
Effective Date, multiplied by 4/3.
     “Consolidated Net Income” means, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication (including for purposes
of determining Consolidated EBITDA),
     (a) any net after-tax effect of extraordinary gains or losses shall be
excluded,
     (b) the Net Income for such period shall not include the cumulative effect
of a change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,
     (c) any after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,
     (d) any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments or the sale
or other disposition of any Equity Interests of any Person other than in the
ordinary course of business shall be excluded,
     (e) the Net Income for such period of any Person that is not a Subsidiary,
or is an Unrestricted Subsidiary, or that is accounted for by the equity method
of accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid to the Borrower or a Restricted Subsidiary
thereof in respect of such period,

14



--------------------------------------------------------------------------------



 



     (f) effects of adjustments (including the effects of such adjustments
pushed down to the Borrower and its Restricted Subsidiaries) in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt and unfavorable or favorable
lease line items in such Person’s consolidated financial statements pursuant to
GAAP resulting from the application of purchase accounting in relation to the
Transactions or any acquisition consummated prior to the Effective Date and any
permitted acquisitions or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,
     (g) solely for purposes of calculating the Available Amount, the Net Income
for such period of any Restricted Subsidiary (other than the Borrower or any
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary, unless such restriction with respect to the payment
of dividends or similar distributions has been legally waived; provided that
Consolidated Net Income of the Borrower will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) to the Borrower or a Restricted Subsidiary
thereof in respect of such period, to the extent not already included therein,
     (h) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Agreements or (iii) other
derivative instruments shall be excluded,
     (i) any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,
     (j) any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded,
     (k) (i) Transaction Costs and (ii) any fees and expenses incurred during
such period, or any amortization thereof for such period, in connection with any
acquisition (other than the Transactions), Investment, disposition, issuance or
repayment of Indebtedness, issuance of Qualified Equity Interests, refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transaction consummated prior to the Effective Date and any
such transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction
shall be excluded,
     (l) accruals and reserves that are established within twelve months after
the Effective Date that are so required to be established as a result of the
Transactions in accordance with GAAP shall be excluded, and

15



--------------------------------------------------------------------------------



 



     (m) the following items shall be excluded:
     (i) any net unrealized gain or loss (after any offset) resulting in such
period from obligations under any Swap Agreements in accordance with GAAP; and
     (ii) any net unrealized gain or loss (after any offset) resulting in such
period from currency translation gains or losses including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk.
In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder and
(ii) to the extent covered by insurance and actually reimbursed, expenses with
respect to liability or casualty events or business interruption.
     “Consolidated Rental Expense” means, for any period, the aggregate rental
expense of the Borrower and the Restricted Subsidiaries in respect of real
property for such period, determined on a consolidated basis in accordance with
GAAP in respect of all rent obligations under operating leases in respect of
real property.
     “Consolidated Senior Secured Debt” means, as of any date of determination,
Consolidated Total Debt secured by a Lien on any of the assets of the Borrower
or any of its Restricted Subsidiaries.
     “Consolidated Tangible Assets” means, on any date, the aggregate amount of
assets (less applicable accumulated depreciation, amortization and other
reserves and other properly deductible items) of the Borrower and the Restricted
Subsidiaries, minus (a) all minority interests in consolidated Subsidiaries held
by Persons other than the Borrower or any of the Restricted Subsidiaries and
(b) all intangible assets of the Borrower and the Restricted Subsidiaries,
including intellectual property, goodwill and unamortized debt discount and
expense and other unamortized deferred charges, all determined on a consolidated
basis in accordance with GAAP.
     “Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP to the extent reflected as a liability on the balance sheet
(but excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transactions or any
Permitted Acquisition) consisting of any Indebtedness for borrowed money,
Capital Lease Obligations and debt obligations evidenced by bonds, debentures,
notes or similar instruments, minus (b) the aggregate amount of cash and
Permitted Investments (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 6.02, Liens permitted by Section
6.02(a)(vi) and Liens permitted by clause (g) of the definition of the term
“Permitted Encumbrances”) included in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of such date in excess of
$25,000,000 (provided that the aggregate amount subtracted pursuant to this
clause (b) shall not exceed $150,000,000); provided that Consolidated

16



--------------------------------------------------------------------------------



 



Total Debt shall not include (i) all Letters of Credit (or other letters of
credit and bankers’ acceptances), except to the extent of unreimbursed LC
Disbursements (or unreimbursed amounts) thereunder and (ii) obligations under
Swap Agreements permitted by Section 6.07.
     “Consolidated Working Capital” means, at any date, the excess of (a) the
sum of (i) all amounts (other than cash and Permitted Investments) that would,
in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries at such date and (ii) long-term accounts
receivable over (b) the sum of (i) all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries on such date and (ii) long-term deferred revenue, but excluding,
without duplication, (a) the current portion of any Funded Debt, (b) all
Indebtedness consisting of Revolving Loans, Swingline Loans and L/C Exposure to
the extent otherwise included therein, (c) the current portion of interest,
(d) the current portion of current and deferred income taxes, (e) the current
portion of any Capital Lease Obligations, (f) deferred revenue arising from cash
receipts that are earmarked for specific projects and (g) non-cash current
assets and current liabilities.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
     “Converted Restricted Subsidiary” has the meaning assigned to such term in
the definition of Consolidated EBITDA.
     “Converted Unrestricted Subsidiary” has the meaning assigned to such term
in the definition of Consolidated EBITDA.
     “Credit Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender.
     “Cure Amount” has the meaning assigned to such term in the last paragraph
of Article VII.
     “Cure Right” has the meaning assigned to such term in the last paragraph of
Article VII.
     “Default” means any event or condition that constitutes an Event of Default
or that upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
     “Default Rate” has the meaning set forth in Section 2.13(c).
     “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified

17



--------------------------------------------------------------------------------



 



and including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing that it does not intend or
expect to comply with any of its funding obligations under this Agreement
(unless such writing indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan cannot be
satisfied), (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swingline Loans under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
     “De Minimis Foreign Subsidiary” means, at any date of determination, any
Foreign Subsidiary the Equity Interests of which would otherwise be required to
be pledged pursuant to the Collateral and Guarantee Requirement and which has
assets having an aggregate book value of less than $2,500,000 at such date.
     “Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a sale, transfer, lease or other disposition of assets permitted by
Section 6.05 that is so designated as Designated Non-Cash Consideration pursuant
to a certificate of a Financial Officer, setting forth the basis of such
valuation, less the amount of cash or Permitted Investments received in
connection with a subsequent sale of or collection on such Designated Non-Cash
Consideration.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
     “Discounted Prepayment Option Notice” has the meaning assigned to such term
in Section 2.11(g).
     “Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 2.11(g).
     “Discounted Voluntary Prepayment Notice” has the meaning assigned to such
term in Section 2.11(g).
     “Discount Range” has the meaning assigned to such term in Section 2.11(g).
     “Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.
     “Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any dividends (other than dividends payable solely in shares of
Qualified Equity Interests) prior to

18



--------------------------------------------------------------------------------



 



the date that is 180 days after the Tranche B Maturity Date, (b) mature or are
mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof, in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation, on a fixed date or otherwise, prior to the date that is 180 days
after the Tranche B Maturity Date or, if such Equity Interests are issued after
the Borrower has obtained any Incremental Term Loans or while any Commitments
from Additional Lenders to make Incremental Term Loans remain in effect,
180 days after the maturity date for such Incremental Term Loans, unless all
such Incremental Term Loans have been repaid in full and all Commitments in
respect thereof shall have been terminated (other than (i) upon payment in full
of the Loan Document Obligations, reduction of the LC Exposure to zero and
termination of the Commitments or (ii) upon a “change in control”, provided that
any payment required pursuant to this clause (ii) is contractually subordinated
in right of payment to the Loan Document Obligations on terms reasonably
satisfactory to the Administrative Agent), (c) require the maintenance or
achievement of any financial performance standards other than as a condition to
the taking of specific actions or provide remedies to holders thereof (other
than voting and management rights and increases in pay-in-kind dividends) or
(d) are convertible or exchangeable, automatically or at the option of any
holder thereof, into any Indebtedness, Equity Interests or other assets other
than Qualified Equity Interests.
     “Domestic Subsidiary” means any Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.
     “Effective Date” means October 19, 2010.
     “EMU Legislation” means the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states.
     “Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, the preservation or
reclamation of natural resources, the generation, management, Release or
threatened Release of any Hazardous Material or to health and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of medical monitoring, costs of
environmental remediation or restoration, administrative oversight costs,
consultants’ fees, fines, penalties or indemnities), of Holdings, the Borrower
or any Subsidiary directly or indirectly resulting from or based upon (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

19



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) any failure by any
Plan to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA and including any
minimum funding standards as a result of any Plan being in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA) or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA)) applicable to such Plan, whether or not waived,
(c) the filing pursuant to Section 412(d) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan, (d) the failure of Borrower or any ERISA Affiliate to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Plan or to make any required contribution to a Multiemployer Plan, including any
contribution required as the result of such Multiemployer Plan being in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC of any notice to appoint a trustee to administer any Plan, (g) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan or (h) the receipt by the Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization (in either case within the meaning of Title IV of ERISA) and
(i) with respect to any Foreign Plan, (A) the failure to make any employer or
employee contributions required by applicable law or by the terms of such
Foreign Plan; or (B) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Plan required to be
registered.
     “Euro” or “€” refers to the currency constituted by the Treaty on the
European Union and as referred to in the EMU Legislation.
     “Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.
     “EURO LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in Euro, for any Interest Period, the offered rate for deposits in
Euros in the European interbank market for the relevant Interest Period that is
determined by the Banking Federation of the European Union, and displayed on the
LIBOR01 Page published by Reuters, at or about 11:00 a.m. (Brussels time) two
Business Days prior to the first day of the relevant Interest Period. To

20



--------------------------------------------------------------------------------



 



the extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “EURO LIBO Rate” shall be the interest rate
per annum determined by the Administrative Agent to be the average of the rates
per annum at which deposits in Euro are offered for a maturity comparable to
such relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period; provided, however, that notwithstanding the rate calculated in
accordance with the foregoing, at no time shall the EURO LIBO Rate for Tranche B
Euro Term Loans be deemed to be less than 1.75%.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Excess Cash Flow” means, for any period, an amount equal to the excess of:
     (a) the sum, without duplication, of:
     (i) Consolidated Net Income for such period,
     (ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,
     (iii) decreases in Consolidated Working Capital for such period (other than
any such decreases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting), and
     (iv) an amount equal to the aggregate net non-cash loss on dispositions by
the Borrower and the Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over
     (b) the sum, without duplication, of:
     (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a) through (f) of the definition of Consolidated Net Income,
     (ii) without duplication of amounts deducted pursuant to clause (x) below
in prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property made in cash during such period, except to the extent that
such Capital Expenditures or acquisitions were financed by incurring Long-Term
Indebtedness, by issuing Equity Interests or with the proceeds of any
Reinvestment Deferred Amount,
     (iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capital Lease Obligations and (B) the amount of
scheduled repayments of Term Loans pursuant to Section 2.10(a) and any mandatory
prepayment of Term Loans pursuant to Section 2.11(c) due to a Prepayment Event
described in clause (a) of the definition of the term “Prepayment Event” to the
extent required due to a disposition that resulted in an increase to such
Consolidated Net

21



--------------------------------------------------------------------------------



 



Income and not in excess of the amount of such increase but excluding (X) all
other prepayments of Term Loans, (Y) all prepayments of Revolving Loans and
(Z) all prepayments in respect of any other revolving credit facility, except,
in the case of clause (Z), to the extent there is an equivalent permanent
reduction in commitments thereunder) made during such period, except to the
extent financed by incurring Long-Term Indebtedness, by issuing Equity Interests
or with the proceeds of any Reinvestment Deferred Amount,
     (iv) an amount equal to the aggregate net non-cash gain on dispositions by
the Borrower and the Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
     (v) increases in Consolidated Working Capital for such period (other than
any such increases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting),
     (vi) cash payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness (including such Indebtedness
specified in clause (b)(iii) above),
     (vii) without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of investments and acquisitions made during
such period, except to the extent that such investments and acquisitions were
financed by incurring Long-Term Indebtedness or by issuing Equity Interests,
     (viii) the amount of Restricted Payments paid during such period pursuant
to clauses (iii), (iv), (v), (viii) and (xiii) of Section 6.08, except to the
extent such Restricted Payments were financed by incurring Long-Term
Indebtedness or by issuing Equity Interests,
     (ix) the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,
     (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness, and
     (xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period except to the extent
intended to be financed by incurring Long-Term Indebtedness, or by issuing
Equity Interests; provided that to the extent the aggregate amount utilized to
finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall, less the
amount financed by incurring Long-Term Indebtedness or by issuing Equity
Interests, shall be added to

22



--------------------------------------------------------------------------------



 



the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters, and
     (xii) amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exchange Rate” means, on any day, for purposes of determining the U.S.
Dollar Equivalent of any other currency, the rate at which such other currency
may be exchanged into U.S. Dollars at the time of determination on such day on
the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of U.S. Dollars for delivery two
Business Days later, provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
     “Excluded Subsidiary” means Have It Your Way Foundation, Inc., a Florida
not-for-profit corporation.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) with respect to
each Lender, taxes imposed by reason of such Lender doing business in the
jurisdiction imposing such tax, other than solely as a result of this Agreement
or any transaction contemplated hereby, (c) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that (i) is in effect (including FATCA)
and would apply to amounts payable to such Foreign Lender at the time (and, in
the case of FATCA, including any regulations or official interpretations thereof
issued after) such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to any withholding tax pursuant to Section 2.17(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.17(e).

23



--------------------------------------------------------------------------------



 



     “Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of February 15, 2006, among Burger King Holdings, Inc., Burger King
Corporation, the lenders party thereto from time to time, JPMorgan Chase Bank,
N.A., as administrative agent, Citicorp North America, Inc., as syndication
agent, and Bank of America N.A., RBC Capital Markets and Wachovia Bank, National
Association, as documentation agents.
     “Existing Letters of Credit” means each letter of credit previously issued
for the account of, or guaranteed by, the Borrower pursuant to the Existing
Credit Agreement that (a) is outstanding on the Effective Date and (b) is listed
on Schedule 1.01.
     “Extended Revolving Commitment” has the meaning set forth in
Section 2.22(a).
     “Extended Term Loans” has the meaning set forth in Section 2.22(a).
     “Extending Revolving Lender” has the meaning set forth in Section 2.22(a).
     “Extending Term Lender” has the meaning set forth in Section 2.22(a).
     “Extension” has the meaning set forth in Section 2.22(a).
     “Extension Offer” has the meaning set forth in Section 2.22(a).
     “Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C.
ss.201 et seq.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent in its
reasonable judgment.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
     “Foreign Acquisition” means any Permitted Acquisition by the Borrower or a
Subsidiary Loan Party of a Person that is not organized under the laws of the
United States of America, any State thereof or the District of Columbia, and
shall include, in the case of a Permitted Acquisition by the Borrower or a
Subsidiary Loan Party of the Equity Interests of a Person that is organized
under the laws of the United States of America, any State thereof or the
District of Columbia, the indirect acquisition of any subsidiary of such Person
that is not so organized and that is acquired as a result of such Permitted
Acquisition (with the value of such indirect acquisition to be determined at the
time such Permitted Acquisition is made in good faith by the Borrower based upon
the fair value of such subsidiary).

24



--------------------------------------------------------------------------------



 



     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Plan” means each employee pension benefit plan through which the
Borrower or any ERISA Affiliate promises employees a defined level of benefit
upon retirement that is not subject to US law and requires contributions by the
Borrower or any ERISA Affiliate.
     “Foreign Pledge Agreement” means a pledge or charge agreement with respect
to the Collateral that constitutes Equity Interests of a Foreign Subsidiary, in
form and substance reasonably satisfactory to the Administrative Agent.
     “Foreign Subsidiary” means any Restricted Subsidiary that is organized
under the laws of a jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
     “Franchise Agreement” means each franchise agreement between the Borrower
or any Restricted Subsidiary and a Franchisee.
     “Franchisee” means any Person, other than Holdings, the Borrower or any
Restricted Subsidiary, that directly or indirectly owns or operates or is
approved by the Borrower or any Restricted Subsidiary to own or operate a
restaurant that is branded as Burger King or Hungry Jack’s or any other brand
operated by the Borrower or any Restricted Subsidiary.
     “Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Global Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Global Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum possible aggregate amount of such Lender’s
Global Revolving Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Global Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Global Revolving Commitment, as the case may be. The
initial aggregate amount of the Lenders’ Global Revolving Commitments on the
Effective Date is $143,000,000.
     “Global Revolving Exposure” means, at any time, the sum of (a) the
aggregate principal amount of the Global Revolving Loans denominated in U.S.
Dollars outstanding at such time, (b)

25



--------------------------------------------------------------------------------



 



the U.S. Dollar Equivalent of the aggregate principal amount of the Global
Revolving Loans denominated in an Alternative Currency outstanding at such time,
(c) the LC Exposure at such time and (d) the Swingline Exposure at such time.
The Global Revolving Exposure of any Lender at any time shall be its Applicable
Percentage of the Global Revolving Exposure at such time.
     “Global Revolving Lender” means a Lender with a Global Revolving Commitment
or, if the Global Revolving Commitments have terminated or expired, a Lender
with Global Revolving Exposure.
     “Global Revolving Loan” means a Loan made pursuant to clause (c)(i) of
Section 2.01.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Granting Lender” has the meaning assigned to such term in Section 9.04(e).
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances or lead-based paint that are regulated pursuant to
any Environmental Law.
     “Holdings” has the meaning assigned to such term in the Recitals.
     “Income Taxes” means all taxes, whether domestic or foreign, based on
income or profits or capital, including, without limitation, federal,
provincial, state, local or other Governmental entity, franchise and similar
taxes and foreign withholding taxes, including any interest, additions to tax or
penalties applicable thereto.

26



--------------------------------------------------------------------------------



 



     “Incremental Amount” means, at any time, the excess, if any, of (a) the sum
of (x) $450,000,000 plus (y) the amount of any voluntary prepayments of the Term
Loans and voluntary permanent reductions of the Revolving Commitments effected
after the Effective Date over (b) the aggregate principal amount of all
Incremental Term Loans made plus all Incremental Revolving Commitments
established prior to such date pursuant to Section 2.20(a).
     “Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(c).
     “Incremental Facility Closing Date” has the meaning assigned to such term
in Section 2.20(c).
     “Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.20(a).
     “Incremental Revolving Lender” has the meaning assigned to such term in
Section 2.20(c).
     “Incremental Term Loans” has the meaning assigned to such term in
Section 2.20(a).
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding trade accounts payable and other accrued obligations, in each case
incurred in the ordinary course of business and not more than 90 days past due
(unless being contested in good faith by appropriate actions)), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all obligations of such Person with respect to the redemption, repayment or
other repurchase of any Disqualified Equity Interests. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship to the extent the terms of such Indebtedness provide that such
Person is liable therefor. Notwithstanding the foregoing, in connection with any
Permitted Acquisition, the term “Indebtedness” shall not include contingent
post-closing purchase price adjustments or earn-outs to which the seller in such
Permitted Acquisition may become entitled.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.

27



--------------------------------------------------------------------------------



 



     “Information Memorandum” means the Confidential Information Memorandum
dated September 2010, relating to the Borrower and the Transactions.
     “Interest Coverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated EBITDA of the Borrower for such period to (b) Consolidated
Interest Expense of the Borrower for such Test Period.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.
     “Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.
     “Interest Period” means, with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect (or with respect to the initial Borrowing
hereunder, such other period as the Borrower and the Administrative Agent shall
mutually agree), provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
     “IPO” means a bona fide underwritten initial public offering of voting
common Equity Interests of Holdings or any direct or indirect parent as a direct
result of which at least 10% of the aggregate voting common Equity Interests of
Holdings or any direct or indirect parent (calculated on a fully diluted basis
taking into account all options or other rights to acquire voting common Equity
Interests of Holdings or any direct or indirect parent then outstanding,
regardless of whether such options or other rights are then currently
exercisable) will be beneficially owned by Persons other than the Permitted
Investors, Holdings and Affiliates of Holdings (including all directors,
officers and employees of Holdings, the Borrower or any Subsidiary).
     “Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank,
N.A. and each other Issuing Bank designated by the Borrower as such pursuant to
Section 2.05(k), in each case in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i),
and (b) with respect to each Existing Letter of Credit, the Lender that issued
such Existing Letter of Credit. An Issuing Bank may, in its discretion, arrange
for one

28



--------------------------------------------------------------------------------



 



or more Letters of Credit to be issued by Affiliates of such Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
     “LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Letter of Credit. The amount of any LC Disbursement made by an Issuing Bank in
an Alternative Currency and not reimbursed by the Borrower shall be determined
as set forth in paragraph (e) or (m) of Section 2.05, as applicable.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit denominated in U.S. Dollars at such
time, (b) the U.S. Dollar Equivalent of the aggregate undrawn amount of all
outstanding Alternative Currency Letters of Credit at such time, (c) the
aggregate amount of all LC Disbursements made in U.S. Dollars that have not yet
been reimbursed by or on behalf of the Borrower at such time and (d) the U.S.
Dollar Equivalent of the aggregate amount of all LC Disbursements made in an
Alternative Currency that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Global Revolving Lender at any
time shall be its Applicable Percentage of the aggregate LC Exposure at such
time.
     “Lead Arrangers” means J.P. Morgan Securities LLC and Barclays Capital, the
investment banking division of Barclays Bank PLC.
     “Lender Participation Notice” has the meaning assigned to such term in
Section 2.11(g).
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to Section 9.04 or Section 2.20,
other than any such Person that ceases to be a party hereto pursuant to
Section 9.04. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
     “Letter of Credit” means any letter of credit issued (or, in the case of
Existing Letters of Credit, deemed issued) pursuant to this Agreement.
     “LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated
in U.S. Dollars or Sterling for any Interest Period, the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period (or on the
date of the commencement of such Interest Period if such Eurocurrency Borrowing
is denominated in Sterling) by reference to LIBOR01 Page published by Reuters
for deposits in the currency of such Eurocurrency Borrowing for a period equal
to such Interest Period. In the event that such rate is not available at such
time for any reason, then the “LIBO Rate” with respect to such Eurocurrency
Borrowing for such Interest Period shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in the currency of such Eurocurrency Borrowing are offered for
a maturity comparable to such relevant Interest Period to the Reference Banks in
the London interbank market in London, England, at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest Period
(or on the date of the commencement of such Interest Period if such Eurocurrency
Borrowing is denominated in Sterling); provided,

29



--------------------------------------------------------------------------------



 



however, that notwithstanding the rate calculated in accordance with the
foregoing, at no time shall the LIBO Rate for Tranche B Term Loans be deemed to
be less than 1.75%.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities. “Lien”
shall not include any license to any intellectual property.
     “Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.
     “Loan Documents” means this Agreement, any Incremental Facility Amendment,
the Collateral Agreement and the other Security Documents.
     “Loan Parties” means Holdings, the Borrower and the Subsidiary Loan
Parties.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(iii)) that, in accordance with GAAP, constitutes a
long-term liability.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations or financial condition of Holdings, the Borrower and the
Restricted Subsidiaries, taken as a whole, (b) the ability of any Loan Party to
perform any of its material obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of Holdings, the Borrower and the Restricted Subsidiaries in an
aggregate principal amount exceeding $20,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrower or any Restricted Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
     “Maximum Accrual” has the meaning set forth in Section 2.11(h).
     “Merger” has the meaning assigned to such term in the Recitals.
     “Minimum Tranche Amount” has the meaning set forth in Section 2.22(b).
     “Minority Investment” means any person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns capital stock.

30



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgages” means each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Income” means, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
     “Net Proceeds” means:
     (a) with respect to the disposition of any asset by Holdings, the Borrower
or any Restricted Subsidiary or any Casualty Event, the excess, if any, of
(i) the sum of cash and Permitted Investments received in connection with such
disposition or Casualty Event (including any cash or Permitted Investments
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and, with respect to
any Casualty Event, any insurance proceeds or condemnation awards in respect of
such Casualty Event actually received by or paid to or for the account of
Holdings, the Borrower or any Restricted Subsidiary) over (ii) the sum of
(A) the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness that is secured by the asset subject to such disposition or
Casualty Event and that is required to be repaid in connection with such
disposition or Casualty Event (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by Holdings, the Borrower or such Restricted Subsidiary in
connection with such disposition or Casualty Event, (C) taxes paid or reasonably
estimated to be actually payable in connection therewith, and (D) any reserve
for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by Holdings, the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or with respect to any indemnification obligations
associated with such transaction and it being understood that “Net Proceeds”
shall include (i) any cash or Permitted Investments received upon the
disposition of any non-cash consideration by Holdings, the Borrower or any
Restricted Subsidiary in any such disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such disposition or Casualty Event, the amount of such
reserve; provided that (x) no net cash proceeds calculated in accordance with
the foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed
$10,000,000 and (y) no such net cash proceeds shall constitute Net Proceeds
under this clause (a) in any fiscal year until the aggregate amount of all such
net cash proceeds in such fiscal year

31



--------------------------------------------------------------------------------



 



shall exceed $25,000,000 (and thereafter only net cash proceeds in excess of
such amount shall constitute Net Proceeds under this clause (a)); and
     (b) (i) with respect to the incurrence or issuance of any Indebtedness by
Holdings, the Borrower or any Restricted Subsidiary, the excess, if any, of
(x) the sum of the cash received in connection with such incurrence or issuance
over (y) the investment banking fees, underwriting discounts, commissions, costs
and other out-of-pocket expenses and other customary expenses, incurred by
Holdings, the Borrower or such Restricted Subsidiary in connection with such
incurrence or issuance and (ii) with respect to any Qualified Equity Interests
issued by any direct or indirect parent of the Borrower, the amount of cash from
such Qualified Equity Interests contributed to the capital of the Borrower.
     “Non-Cash Charges” has the meaning assigned to such term in the definition
of Consolidated EBITDA.
     “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).
     “Notice of Intent to Cure” has the meaning assigned to such term in the
last paragraph of Article VII.
     “Obligations” has the meaning assigned to such term in the Collateral
Agreement.
     “OECD Country” means any member country of the Organization of Economic
Cooperation and Development.
     “Offered Loans” has the meaning assigned to such term in Section 2.11(g).
     “Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.
     “Other Taxes” means any and all present or future recording, stamp,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document, including any interest, additions to tax or penalties applicable
thereto.
     “Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
     “Participant” has the meaning assigned to such term in Section 9.04(c).
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Perfection Certificate” means a certificate in the form of Exhibit D or
any other form approved by the Administrative Agent.

32



--------------------------------------------------------------------------------



 



     “Permitted Acquisition” means any acquisition by the Borrower or a
Restricted Subsidiary of any restaurant or other business permitted by
Section 6.03(b) (whether through the acquisition of real property or assets,
from a Franchisee or otherwise) or all the outstanding Equity Interests (other
than directors’ qualifying shares and shares required by applicable law to be
issued to nationals or citizens) in, all or substantially all the assets of, or
all or substantially all the assets constituting a division or line of business
of, a Person if (a) such acquisition was not preceded by, or consummated
pursuant to, a hostile offer (including a proxy contest), (b) no Default has
occurred and is continuing or would result therefrom, (c) such acquisition and
all transactions related thereto are consummated in accordance with applicable
material laws, (d) all actions required to be taken with respect to any acquired
or newly formed Restricted Subsidiary under Sections 5.12 and 5.13 shall have
been taken, (e) the Borrower is in compliance, on a Pro Forma Basis after giving
effect to such acquisition as of the last day of the most-recently ended Test
Period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), with the covenants contained in Section 6.13, (f) after
giving effect to such acquisition, the Borrower and the Subsidiaries shall have
no less than $100,000,000 of aggregate cash and cash equivalents and unused and
available Revolving Commitments, (g) the business of such Person or such assets,
as the case may be, constitutes a business permitted by Section 6.03(b) and
(i) in the case of any acquisition resulting in cash consideration in excess of
$50,000,000, the Borrower has delivered to the Administrative Agent a
certificate of a Financial Officer to the effect set forth in clauses (a), (b),
(c), (d), (e), (f) and (g) above, together with all relevant available financial
information for the Person or assets to be acquired and setting forth reasonably
detailed calculations demonstrating compliance with clause (e) above; provided
that any such acquisition by a non wholly owned Restricted Subsidiary shall only
be deemed to be a Permitted Acquisition if the Borrower otherwise complies with
clause (d) above as if such acquisition were made by a wholly owned Restricted
Subsidiary.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes, assessments or other governmental
charges that are not yet due or are being contested in compliance with
Section 5.05;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in good faith by appropriate proceedings and, in the case
of material obligations, in compliance with Section 5.05;
     (c) pledges and deposits made, and other Liens incurred, in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;
     (d) deposits and other Liens incurred to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;

33



--------------------------------------------------------------------------------



 



     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not interfere with the
ordinary conduct of business of the Borrower or any Subsidiary; and
     (g) Liens arising from Permitted Investments described in clause (d) of the
definition of the term “Permitted Investments”,
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than pursuant to clause (d) above).
     “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America, any State
thereof or any political subdivision of any such State or any OECD Country (or
by any agency of the United States of America or any OECD Country to the extent
such obligations are backed by the full faith and credit of the United States of
America or such OECD Country, as the case may be), in each case maturing within
one year from the date of acquisition thereof;
     (b) investments in commercial paper maturing within one year from the date
of acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
or demand deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any office of any commercial bank organized under the laws of the
United States of America or any State thereof or any OECD Country that has a
combined capital and surplus and undivided profits of not less than
$100,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above; and
     (f) foreign investments substantially comparable to any of the foregoing in
connection with managing cash of any Subsidiary having operations in a foreign
country.
     “Permitted Investors” means the Sponsors and any Sponsor Affiliate.
     “Permitted Refinancing” means, with respect to any Indebtedness, any
modification, refinancing, refunding, renewal or extension of such Indebtedness;
provided that (i) the principal amount thereof does not exceed the principal
amount of the Indebtedness so modified, refinanced, refunded, renewed or
extended (plus any accrued but unpaid interest, fees and

34



--------------------------------------------------------------------------------



 



redemption premiums payable by the terms of such Indebtedness thereon),
(ii) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (iii) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable on the whole to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (iv) the terms and conditions of any such modified, refinanced,
refunded, renewed or extended Indebtedness are market terms on the date of
issuance (as determined in good faith by the Borrower) or are not, taken as a
whole, materially more restrictive than the covenants and events of default
contained in this Agreement, provided that if such Indebtedness contains any
financial maintenance covenants, such covenants shall not be tighter than those
contained in this Agreement, (v) such modification, refinancing, refunding,
renewal or extension shall not be incurred by a Person who is not the obligor on
the Indebtedness being modified, refinanced, refunded, renewed or extended, (vi)
at the time thereof, no Default shall have occurred and be continuing and
(vii) to the extent that the Liens securing the Indebtedness being refinanced is
subordinated to the Liens securing the Obligations, any Lien securing such
refinancing Indebtedness is subordinated to the Liens securing the Obligations
on terms at least as favorable on the whole to the Lenders as those contained in
the applicable subordination language (if any) for the Indebtedness being
refinanced.
     “Permitted Sale and Leaseback Transaction” means any Sale and Leaseback
Transaction by the Borrower or any Restricted Subsidiary that is made for cash
consideration in an amount not less than the fair value of the fixed or capital
assets that are sold or transferred pursuant to such Sale and Leaseback
Transaction if (x) such Sale and Leaseback Transaction, together with all other
Sale and Leaseback Transactions made pursuant to this clause (x), does not
result in aggregate Net Proceeds in excess of $20,000,000 in any fiscal year or
(y) (a) immediately before and after giving effect thereto, no Default has
occurred and is continuing or would result therefrom, (b)(i) the Borrower is in
compliance on a Pro Forma Basis after giving effect to such Sale and Leaseback
Transaction and the application of the proceeds therefrom with the covenants
contained in Sections 6.12 and 6.13, recomputed as of the last day of the
most-recently ended fiscal quarter of the Borrower prior to such Sale and
Leaseback Transaction for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), and (ii) the Rent-Adjusted Leverage Ratio,
after giving effect to such Sale and Leaseback Transaction and the application
of the proceeds therefrom, recomputed on a Pro Forma Basis as of the last day of
the most-recently ended fiscal quarter of the Borrower prior to such Sale and
Leaseback Transaction for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), is either (x) less than 3.00 to 1.00 or
(y) not greater than the Rent-Adjusted Leverage Ratio recomputed on a Pro Forma
Basis as of such date without giving effect to such Sale and Leaseback
Transaction and the application of the proceeds therefrom and (c) the Borrower
has, in the case of any Sale and Leaseback Transaction resulting in cash
consideration in excess of $15,000,000, delivered to the Administrative Agent a
certificate of a Financial Officer to such effect, together with all relevant
financial information reasonably requested by the Administrative Agent,
including reasonably detailed calculations demonstrating compliance with clause
(b) above.

35



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such Plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prepayment Event” means:
     (a) any sale, transfer or other disposition (including pursuant to a Sale
and Leaseback Transaction and by way of merger or consolidation) of any property
or asset of Holdings, the Borrower or any Restricted Subsidiary, other than
dispositions permitted by clauses (a), (b), (c), (d), (f), (g), (h), (i), (j),
(l) (but excluding sales of owned real property to the extent that the aggregate
fair market value of all owned real property sold to Franchisees exceeds
$25,000,000 during any fiscal year of the Borrower) and (m) of Section 6.05;
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Holdings, the Borrower or any Restricted Subsidiary with a fair market
value immediately prior to such event equal to or greater than $5,000,000; and
     (c) the incurrence by Holdings, the Borrower or any Restricted Subsidiary
of any Indebtedness, other than Indebtedness permitted under Section 6.01
(except as required by Section 6.01(xi)(A)(1)(y) or Section 6.01(xviii)) or
permitted by the Required Lenders pursuant to Section 9.02.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
     “Pro Forma Adjustment” means, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the
pro forma increase or decrease in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, projected by the Borrower in good faith as a result
of (a) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of the
Borrower and the Restricted Subsidiaries; provided that, (i) at the election of
the Borrower, such Pro Forma Adjustment shall not be required to be determined
for any Acquired Entity or Business or Converted Restricted Subsidiary to the
extent the aggregate consideration paid in connection with such acquisition was
less than $2,500,000, (ii) so long as such actions are taken during such
Post-Acquisition Period or such costs are

36



--------------------------------------------------------------------------------



 



incurred during such Post-Acquisition Period, as applicable, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, it may be assumed that such cost
savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period, and (iii) the aggregate amount of Pro Forma Adjustments in any Test
Period shall be limited to an amount to be determined; provided further that any
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.
     “Pro Forma Balance Sheet” has the meaning assigned to such term in
Section 3.04(b).
     “Pro Forma Basis” means, with respect to the calculation of the Total
Leverage Ratio, the Senior Secured Leverage Ratio, the Interest Coverage Ratio
or the Rent-Adjusted Leverage Ratio as of any date, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) such
calculation shall give pro forma effect to all Permitted Acquisitions, all
Permitted Sale and Leaseback Transactions, all issuances, incurrences or
assumptions of Indebtedness and the application of the proceeds of such
Indebtedness (with any such Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) and all sales, transfers
or other dispositions of any material assets outside the ordinary course of
business, in each case that have occurred during (or, if such calculation is
being made for the purpose of determining whether any proposed acquisition will
constitute a Permitted Acquisition, whether any proposed Sale and Leaseback
Transaction will constitute a Permitted Sale and Leaseback Transaction, whether
any Capital Expenditure is permitted under Section 6.14, whether any Incremental
Term Loans or Incremental Revolving Commitments may be made or whether any
Subordinated Debt or Indebtedness under Section 6.01(xviii) may be incurred,
since the beginning of) the four consecutive fiscal quarter period of the
Borrower most-recently ended on or prior to such date as if they occurred on the
first day of such four consecutive fiscal quarter period (including cost savings
to the extent such cost savings would be consistent with the definition of “Pro
Forma Adjustment” and the definition of “Consolidated EBITDA”).
     “Proposed Change” has the meaning assigned to such term in Section 9.02(c).
     “Proposed Discounted Prepayment Amount” has the meaning assigned to such
term in Section 2.11(g).
     “Purchase Agreement” has the meaning assigned to such term in the Recitals.
     “Qualified Equity Interests” means Equity Interests of Holdings or the
Borrower other than Disqualified Equity Interests.
     “Qualifying Lenders” has the meaning assigned to such term in
Section 2.11(g).
     “Qualifying Loans” has the meaning assigned to such term in
Section 2.11(g).
     “Reference Banks” means, JPMorgan Chase Bank, N.A., Barclays Bank plc and
any other major bank in the London interbank market selected by the
Administrative Agent.

37



--------------------------------------------------------------------------------



 



     “Register” has the meaning assigned to such term in Section 9.04(b).
     “Reinvestment Deferred Amount” has the meaning assigned to such term in
Section 2.11(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
trustees and advisors of such Person and such Person’s Affiliates.
     “Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.
     “Rent-Adjusted Leverage Ratio” means, as of any date, the ratio of (a) the
sum of (i) an amount equal to eight times Consolidated Rental Expense for the
most recent Test Period and (ii) Consolidated Total Debt as of the last day of
such Test Period to (b) Consolidated EBITDAR for such Test Period.
     “Repricing Event” means (a) any prepayment or repayment of Term Loans with
the proceeds of, or any conversion of Term Loans into, any new or replacement
tranche of term loans or Indebtedness incurred under Section 6.01(xviii) bearing
interest with an “effective yield” (taking into account, for example, upfront
fees, interest rate spreads, interest rate benchmark floors and original issue
discount, but excluding the effect of any arrangement, structuring, syndication
or other fees payable in connection therewith that are not shared with all
lenders or holders of such new or replacement loans) less than the “effective
yield” applicable to the Term Loans (as such comparative yields are determined
in the reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices) but excluding any new or replacement loans
incurred in connection with a “Change in Control” and (b) any amendment
(including pursuant to a replacement term loan as contemplated by
Section 9.02(b)) to the Term Loans or any tranche thereof which reduces the
“effective yield” applicable to such Term Loans.
     “Required Lenders” means, at any time, Lenders having Revolving Exposures,
Term Loans and unused Commitments (other than Swingline Commitments)
representing more than 50% of the aggregate Revolving Exposures, outstanding
Term Loans and unused Commitments (other than Swingline Commitments) at such
time. For purposes of this definition, Required Lenders shall be determined by
excluding all Loans and Commitments held or beneficially owned by a Sponsor
Affiliated Lender.
     “Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

38



--------------------------------------------------------------------------------



 



     “Requisite Period” means either of (i) the period from and including the
Effective Date to and including June 30, 2011 or (ii) the period from and
including July 1, 2011 to and including June 30, 2012, as the case may be.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrower or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancelation or termination of any Equity Interests in Holdings, the Borrower or
any Restricted Subsidiary or any option, warrant or other right to acquire any
such Equity Interests in Holdings, the Borrower or any Restricted Subsidiary, or
any other payment (including any payment under any Swap Agreement) that has a
substantially similar effect to any of the foregoing.
     “Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
     “Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
     “Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
     “Revolving Commitment” means, with respect to each Lender, the sum of such
Lender’s Global Revolving Commitment and such Lender’s U.S. Revolving
Commitment.
     “Revolving Exposure” means, at any time, the sum of the aggregate Global
Revolving Exposures and the aggregate U.S. Revolving Exposures. The Revolving
Exposure of any Lender at any time shall be the sum of its Global Revolving
Exposure and its U.S. Revolving Exposure at such time.
     “Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
     “Revolving Loan” means a Global Revolving Loan or a U.S. Revolving Loan.
     “Revolving Maturity Date” means October 19, 2015.
     “S&P” means Standard & Poor’s Ratings Group, Inc.
     “Sale and Leaseback Transaction” means any arrangement, directly or
indirectly, whereby Holdings, the Borrower or any Restricted Subsidiary shall
sell or transfer any real property, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such real property.
     “SEC” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.

39



--------------------------------------------------------------------------------



 



     “Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, any Mortgages (if any) and each other security agreement or other
instrument or document executed and delivered pursuant to any of the foregoing
or pursuant to Section 5.12 or 5.13 to secure any of the Obligations.
     “Senior Exchange Notes” has the meaning specified in the definition of
Senior Notes.
     “Senior Note Documents” means the indenture or indentures under which
Senior Notes are issued, all instruments, agreements and other documents
evidencing or governing the Senior Notes, providing for any Guarantee or other
right in respect thereof, and all schedules, exhibits and annexes to each of the
foregoing.
     “Senior Notes” means $800,000,000 in aggregate principal amount of the
Borrower’s 9.875% senior unsecured notes due 2018 as the same may be amended,
amended and restated, modified, supplemented and/or extended from time to time
in accordance with the terms hereof and thereof, and any notes issued in
exchange or replacement of the foregoing on substantially identical terms (the
“Senior Exchange Notes”).
     “Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such Test Period.
     “Significant Subsidiary” means, at any date of determination, any
Restricted Subsidiary with assets having an aggregate fair market value of
$2,500,000 or more at such date.
     “Sold Entity or Business” has the meaning assigned to such term in the
definition of Consolidated EBITDA.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the sum of the debt (including contingent
liabilities) of such Person does not exceed the present fair saleable value of
the present assets of such Person;(ii) the capital of such Person is not
unreasonably small in relation to the business of such Peron, contemplated as of
the date of such determination; and (iii) such Person does not intend to incur,
or believe that it will incur, debts including current obligations beyond its
ability to pay such debt as they mature in the ordinary course of business.
     “SPV” has the meaning assigned to such term in Section 9.04(e).
     “Sponsor” means 3G Capital Partners Ltd.
     “Sponsor Affiliate” means any Affiliate of a Sponsor other than
(a) Holdings, the Borrower and the Subsidiaries and (b) any other operating
company or a Person controlled by such an operating company.
     “Sponsor Affiliated Lender” means the Sponsor and any Affiliate of the
Sponsor (including Holdings, the Borrower and the Subsidiaries).

40



--------------------------------------------------------------------------------



 



     “Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of U.S. Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. For purposes of this
definition, Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.
     “Sterling” or “£” refers to lawful money of the United Kingdom.
     “Subordinated Debt” means unsecured Indebtedness of Holdings or the
Borrower (other than intercompany Indebtedness) that (a) does not require any
scheduled payment of principal (including pursuant to a sinking fund obligation)
or mandatory redemption or redemption at the option of the holders thereof
(except for redemptions in respect of asset sales and changes in control on
terms that are market terms on the date of issuance) prior to the date that is
180 days after the Tranche B Maturity Date or, if such Indebtedness is incurred
after the Borrower has obtained any Incremental Term Loans or while any
Commitments from Additional Lenders to make Incremental Term Loans remain in
effect, 180 days after the maturity date for such Incremental Term Loans, unless
all such Incremental Term Loans have been repaid in full and all Commitments in
respect thereof have been terminated, (b) contains subordination and guarantee
release provisions that are market terms on the date of issuance, (c) contains
other terms (including covenants, events of default, remedies, redemption
provisions and change of control provisions) that are market terms on the date
of issuance (as determined in good faith by the Borrower) or are not materially
more restrictive than the covenants and events of default contained in this
Agreement, provided that the terms of such Indebtedness shall not in any case
require the maintenance or achievement of any financial performance standards
other than as a condition to the taking of specified actions, and (d) bears
interest at a rate that is a market rate of interest on the date of issuance of
such Indebtedness as determined by the Borrower in good faith.
     “Subordinated Debt Documents” means the indenture or indentures under which
any Subordinated Debt is issued, all side letters, instruments, agreements and
other documents evidencing or governing any Subordinated Debt, providing for any
Guarantee or other right in respect thereof, and all schedules, exhibits and
annexes to each of the foregoing.
     “Subordinated Refinancing Indebtedness” means any Subordinated Debt issued
to refinance, redeem or repurchase (collectively, “refinance”) any other
Subordinated Debt, provided that such Subordinated Debt is in an aggregate
principal amount not more than the aggregate principal amount of the
Subordinated Debt being refinanced (plus any accrued but

41



--------------------------------------------------------------------------------



 



unpaid interest, fees or premium thereon, provided that such premium is either
payable by the terms of the Subordinated Debt being refinanced or is not more
than a market premium at the time as determined in good faith by the Borrower).
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
     “Subsidiary” means any subsidiary of the Borrower.
     “Subsidiary Loan Party” means (a) any Significant Subsidiary that is a
wholly owned Domestic Subsidiary (other than Excluded Subsidiaries) and (b) any
other Subsidiary designated by the Borrower as a Subsidiary Loan Party pursuant
to written notice to the Administrative Agent.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or the Restricted Subsidiaries shall be a Swap Agreement.
     “Swingline Borrowing” means a Borrowing comprised of Swingline Loans.
     “Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Global Revolving Lender at any time shall be its Applicable Percentage of the
Swingline Exposure at such time.
     “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
     “Swingline Loan” means a Loan made pursuant to Section 2.04.
     “Syndication Agent” means Barclays Capital, in its capacity as syndication
agent for the Lenders hereunder, and its successors in such capacity.
     “Target” has the meaning assigned to such term in the Recitals.

42



--------------------------------------------------------------------------------



 



     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
     “Term Borrowing” means a Borrowing comprised of Term Loans.
     “Term Commitments” means the Tranche B Commitments, the Tranche B Euro
Commitments and any commitments to make Incremental Term Loans.
     “Term Lenders” means the Tranche B Lenders, the Tranche B Euro Lenders and
any Lenders with an outstanding Incremental Term Loan or a Commitment to make an
Incremental Term Loan.
     “Term Loans” means the Tranche B Term Loans, the Tranche B Euro Term Loans
and any Incremental Term Loans.
     “Test Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.
     “Total Assets” means, on any date, the aggregate amount of assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis, as shown on
the most recent consolidated balance sheet of the Borrower and the Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, but
giving pro forma effect to the relevant asset sale and the use of proceeds
therefrom.
     “Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.
     “Tranche B Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender under this Agreement to make a Tranche B Term Loan
hereunder on the Effective Date, expressed as an amount representing the maximum
principal amount of the Tranche B Term Loan to be made by such Lender hereunder.
The initial amount of each Lender’s Tranche B Commitment is as set forth on
Schedule 2.01. The initial aggregate amount of the Lenders’ Tranche B
Commitments on the Effective Date is $1,510,000,000.
     “Tranche B Euro Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender under this Agreement to make a Tranche B Euro
Term Loan hereunder on the Effective Date, expressed as an amount representing
the maximum principal amount of the Tranche B Euro Term Loan to be made by such
Lender hereunder. The initial amount of each Lender’s Tranche B Euro Commitment
is as set forth on Schedule 2.01. The initial aggregate amount of the Lenders’
Tranche B Euro Commitments on the Effective Date is €250,000,000.
     “Tranche B Euro Lender” means a Lender with a Tranche B Euro Commitment or
an outstanding Tranche B Euro Term Loan.

43



--------------------------------------------------------------------------------



 



     “Tranche B Euro Maturity Date” means October 19, 2016.
     “Tranche B Euro Term Loans” means Loans made pursuant to clause (b) of
Section 2.01.
     “Tranche B Lender” means a Lender with a Tranche B Commitment or an
outstanding Tranche B Term Loan.
     “Tranche B Maturity Date” means October 19, 2016.
     “Tranche B Term Loans” means Loans made pursuant to clause (a) of
Section 2.01.
     “Transactions” has the meaning assigned to such term in the Recitals.
     “Transaction Costs” means all fees, costs and expenses incurred or payable
by Holdings, the Borrower or any Subsidiary in connection with the Transactions.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
     “Unrestricted Subsidiary” means any Subsidiary of the Borrower designated
by the board of directors of Holdings as an Unrestricted Subsidiary pursuant to
Section 5.14 subsequent to the date hereof.
     “U.S. Dollars” or “$” refers to lawful money of the United States of
America.
     “U.S. Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in U.S. Dollars, such amount, and (b) with respect to any
amount in any other currency, the equivalent in U.S. Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.06 using the
Exchange Rate with respect to such currency at the time in effect under the
provisions of such Section.
     “U.S. Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make U.S. Revolving Loans, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s U.S.
Revolving Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s U.S. Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its U.S. Revolving Commitment, as the case may be. The
initial aggregate amount of the Lenders’ U.S. Revolving Commitments on the
Effective Date is $7,000,000.
     “U.S. Revolving Exposure” means, at any time, the aggregate principal
amount of the U.S. Revolving Loans outstanding at such time. The U.S. Revolving
Exposure of any Lender at any time shall be its Applicable Percentage of the
U.S. Revolving Exposure at such time.

44



--------------------------------------------------------------------------------



 



     “U.S. Revolving Lender” means a Lender with a U.S. Revolving Commitment or,
if the U.S. Revolving Commitments have terminated or expired, a Lender with U.S.
Revolving Exposure.
     “U.S. Revolving Loan” means a Loan made pursuant to clause (c)(ii) of
Section 2.01.
     “wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares and shares required by applicable law to be issued to nationals or
citizens) are, as of such date, owned, controlled or held by such Person or one
or more wholly owned Subsidiaries of such Person or by such Person and one or
more wholly owned Subsidiaries of such Person.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     “Withholding Agent” means any Loan Party and the Administrative Agent.
     SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g. , a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
     SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative

45



--------------------------------------------------------------------------------



 



Agent that the Borrower requests an amendment to any provision (including any
definition) hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
     SECTION 1.05 Pro Forma Calculations. With respect to any period during
which any Permitted Acquisition, any Permitted Sale and Leaseback Transaction or
any sale, transfer or other disposition of any material assets outside the
ordinary course of business occurs, calculations of the Total Leverage Ratio,
the Senior Secured Leverage Ratio, the Interest Coverage Ratio and the
Rent-Adjusted Leverage Ratio with respect to such period shall be made on a Pro
Forma Basis.
SECTION 1.06 Currency Translation. (a) For purposes of determining compliance as
of any date with Section 6.01, 6.02, 6.03, 6.05, 6.07, 6.08, 6.09 or 6.14, or
for purposes of making any determination under paragraph (f), (g) or (k) of
Article VII, amounts incurred or outstanding in currencies other than U.S.
Dollars shall be translated into U.S. Dollars at the exchange rates in effect on
the last Business Day of the fiscal quarter immediately preceding the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made, as such exchange rates shall be determined in good
faith by the Borrower by reference to customary indices, provided that if any
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than U.S. Dollars, and such refinancing would cause the
applicable U.S. Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
the limitation on the permitted amount of such Indebtedness will be deemed not
to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced (and, for the purposes of this proviso, if refinancing Indebtedness
is to be incurred in a different currency from the Indebtedness being
refinanced, the principal amount of such refinancing Indebtedness and the
Indebtedness being refinanced will be calculated based on the currency exchange
rate in effect on the date of such refinancing with respect to the currencies in
which such respective Indebtedness is denominated). For purposes of determining
compliance as of any date with Section 6.04, amounts incurred or outstanding in
currencies other than U.S. Dollars shall be translated into U.S. Dollars at the
exchange rates in effect on the last Business Day of the fiscal quarter
immediately preceding the fiscal quarter in which such amount was incurred, as
such exchange rates shall be determined in good faith by the Borrower by
reference to customary indices. No Default shall arise as a result of any
limitation or threshold set forth in U.S. Dollars in Section 6.01, 6.02, 6.03,
6.04, 6.05, 6.07, 6.08, 6.09 or 6.14 or paragraph (f), (g) or (k) of Article VII
being exceeded solely as a result of changes in currency exchange rates from
those rates applicable on the last day of the fiscal quarter immediately
preceding the fiscal quarter in which such determination occurs or in respect of
which such determination is being made or such amount was incurred, as the case
may be. Otherwise, where applicable, amounts expressed in U.S. Dollars, or
required to be calculated in U.S. Dollars, shall be deemed to include any
component thereof denominated in an Alternative Currency based upon the U.S.
Dollar Equivalent of such component.

46



--------------------------------------------------------------------------------



 



          (b) (i) The Administrative Agent shall determine the U.S. Dollar
Equivalent of any Alternative Currency Letter of Credit as of each date (with
such date to be reasonably determined by the Administrative Agent) that is on or
about the date of each request for the issuance, amendment, renewal or extension
of such Alternative Currency Letter of Credit, using the Exchange Rate for the
applicable currency in relation to U.S. Dollars in effect on the date of
determination, and each such amount shall be the U.S. Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
Section 1.06(b)(i).
          (ii) The Administrative Agent shall determine the U.S. Dollar
Equivalent of any Borrowing denominated in any Alternative Currency as of each
date (with such date to be reasonably determined by the Administrative Agent)
that is on or about the date of a Borrowing Request or Interest Election Request
with respect to such Borrowing, in each case using the Exchange Rate for the
applicable currency in relation to U.S. Dollars in effect on the date of
determination, and each such amount shall be the U.S. Dollar Equivalent of such
Borrowing until the next required calculation thereof pursuant to this
Section 1.06(b)(ii).
          (iii) The U.S. Dollar Equivalent of any LC Disbursement made by any
Issuing Bank in any Alternative Currency and not reimbursed by the Borrower
shall be determined as set forth in paragraph (e) or (m) of Section 2.05, as
applicable. In addition, the U.S. Dollar Equivalent of the LC Exposure shall be
determined as set forth in paragraph (j) of Section 2.05, at the time and in the
circumstances specified therein.
          (iv) The Administrative Agent shall notify the Borrower, the
applicable Lenders and the applicable Issuing Bank of each calculation of the
U.S. Dollar Equivalent of each Letter of Credit, Borrowing and L/C Disbursement.
          (v) The Administrative Agent shall determine the U.S. Dollar
Equivalent of the outstanding principal amount of any Term Loan denominated in
Euros as of each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of a prepayment with respect
to such Term Loan, in each case using the Exchange Rate for Euros in relation to
U.S. Dollars in effect on the date of determination.
ARTICLE II
The Credits
          SECTION 2.01 Commitments. Subject to the terms and conditions set
forth herein, (a) each Lender having a Tranche B Commitment agrees to make a
Tranche B Term Loan in U.S. Dollars to the Borrower on the Effective Date in a
principal amount not exceeding its Tranche B Commitment, (b) each Lender having
a Tranche B Euro Commitment agrees to make a Tranche B Euro Term Loan in Euros
to the Borrower on the Effective Date in a principal amount not exceeding its
Tranche B Euro Commitment and (c) each Lender having a Revolving Commitment
agrees (i) to make Global Revolving Loans to the Borrower from time to time
during the Revolving Availability Period in U.S. Dollars or in any Alternative
Currency in an aggregate principal amount that will not result in such Lender’s
Global Revolving Exposure

47



--------------------------------------------------------------------------------



 



exceeding such Lender’s Global Revolving Commitment and (ii) to make U.S.
Revolving Loans to the Borrower from time to time during the Revolving
Availability Period in U.S. Dollars in an aggregate principal amount that will
not result in such Lender’s U.S. Revolving Exposure exceeding such Lender’s U.S.
Revolving Commitment, provided that (x) no Global Revolving Loan shall be made
in an Alternative Currency if, after the making of such Global Revolving Loan,
the U.S. Dollar Equivalent of the aggregate principal amount of outstanding
Global Revolving Loans denominated in an Alternative Currency would exceed
$50,000,000 and (y) no more than $50,000,000 of Revolving Loans shall be made on
the Closing Date. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.
     SECTION 2.02 Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
     (b) Subject to Section 2.14, (i) each Revolving Borrowing denominated in an
Alternative Currency and each Term Borrowing of Tranche B Euro Term Loans shall
be comprised entirely of Eurocurrency Loans and (ii) each Revolving Borrowing
denominated in U.S. Dollars and each Term Borrowing of Tranche B Term Loans
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Loan shall be an ABR Loan.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum. Each Swingline Loan shall be in an amount
that is an integral multiple of $100,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time,
provided that there shall not at any time be more than a total of twelve
Eurocurrency Borrowings outstanding. Notwithstanding anything to the contrary
herein, an ABR Revolving Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the aggregate Global Revolving Commitments or
aggregate U.S. Revolving Commitments, as the case may be, and a Swingline Loan
may be in an aggregate amount that is equal to the entire unused balance of the
aggregate Global Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period

48



--------------------------------------------------------------------------------



 



requested with respect thereto would end after the Revolving Maturity Date, the
Tranche B Maturity Date or the Tranche B Euro Maturity Date, as the case may be.
     SECTION 2.03 Requests for Borrowings. To request a Revolving Borrowing or
Term Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone, or by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower (a) in the case of a Eurocurrency Borrowing
denominated in U.S. Dollars, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing (other than the
initial Borrowing hereunder), (b) in the case of a Eurocurrency Borrowing
denominated in an Alternative Currency, not later than 11:00 am, New York City
time, four Business Days before the date of the proposed Borrowing (other than
the initial Borrowing hereunder) or (c) in the case of an ABR Borrowing or the
initial Borrowing hereunder, not later than 1:00 p.m., New York City time, one
Business Day before the date of the proposed Borrowing, provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information:
     (i) whether the requested Borrowing is to be a Global Revolving Borrowing,
U.S. Revolving Borrowing, Tranche B Term Borrowing, Tranche B Euro Term
Borrowing or a Borrowing of any Incremental Term Loan;
     (ii) the currency and aggregate amount of such Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
     (v) in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
     (vi) the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06; and
     (vii) that as of such date Sections 4.02(a) and (b) are satisfied.
     If no currency is specified with respect to any Eurocurrency Revolving
Borrowing, then the Borrower shall be deemed to have selected U.S. Dollars. If
no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (i) in the case of a Borrowing denominated in U.S. Dollars,
an ABR Borrowing, and (ii) in the case of a Borrowing denominated in an
Alternative Currency, a Eurocurrency Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the Borrower

49



--------------------------------------------------------------------------------



 



shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     SECTION 2.04 Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower in U.S. Dollars from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $25,000,000 or (ii) the aggregate Global Revolving Exposures exceeding
the aggregate Global Revolving Commitments, provided that the Swingline Lender
shall not make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
     (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of such proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower maintained with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e), by remittance to the applicable Issuing Bank or,
to the extent that the Global Revolving Lenders have made payments pursuant to
Section 2.05(e) to reimburse the applicable Issuing Bank, to such Lenders and
such Issuing Bank as their interests may appear) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.
     (c) The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Global Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which Global Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Global Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.
Each Global Revolving Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans. Each Global Revolving Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Global Revolving Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the

50



--------------------------------------------------------------------------------



 



Global Revolving Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Global Revolving
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent and any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Global
Revolving Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear, provided that any
such payment so remitted shall be repaid to the Swingline Lender or the
Administrative Agent, as the case may be, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
     (d) Provisions Related to Extended Revolving Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Commitments at a
time when another tranche or tranches of Revolving Commitments is or are in
effect with a longer maturity date, then on the earliest occurring maturity date
all then outstanding Swingline Loans shall be repaid in full on such date (and
there shall be no adjustment to the participations in such Swingline Loans as a
result of the occurrence of such maturity date); provided, however, that if on
the occurrence of such earliest maturity date (after giving effect to any
repayments of Revolving Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.05(n)), there shall exist sufficient
unutilized Extended Revolving Commitments so that the respective outstanding
Swingline Loans could be incurred pursuant the Extended Revolving Commitments
which will remain in effect after the occurrence of such maturity date, then
there shall be an automatic adjustment on such date of the participations in
such Swingline Loans and same shall be deemed to have been incurred solely
pursuant to the relevant Extended Revolving Commitments, and such Swingline
Loans shall not be so required to be repaid in full on such earliest maturity
date.
     SECTION 2.05 Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or for the account of any Subsidiary so long as the
Borrower and such Subsidiary are co-applicants), in a form reasonably acceptable
to the Administrative Agent and the applicable Issuing Bank, at any time and
from time to time during the Revolving Availability Period. The parties hereto
agree that the Existing Letters of Credit will automatically, without any
further action on the part of any Person, be deemed to be Letters of Credit
hereunder issued hereunder on the Effective Date for the account of the Borrower
or any Restricted Subsidiary and the Borrower as co-applicant. Without limiting
the foregoing (i) each such Existing Letter of Credit shall be included in the
calculation of the LC Exposure, (ii) all liabilities of the Borrower and the
other Loan Parties with respect to such Existing Letters of Credit shall
constitute Obligations and (iii) each Lender shall have reimbursement
obligations with respect to such Existing Letters of Credit as provided in
Section 2.05(e). In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower

51



--------------------------------------------------------------------------------



 



with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency in which such Letter of Credit is
to be denominated, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed $75,000,000 and
(ii) the aggregate Global Revolving Exposures shall not exceed the aggregate
Global Revolving Commitments.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date, provided,
however, that a Letter of Credit may, upon the request of the Borrower, include
a provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of one year or less (but not beyond the date that
is five Business Days prior to the Revolving Maturity Date) unless the
applicable Issuing Bank notifies the beneficiary thereof at least 30 days prior
to the then-applicable expiration date that such Letter of Credit will not be
renewed.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Lenders, such Issuing
Bank hereby grants to each Global Revolving Lender, and each Global Revolving
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Global Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Applicable Percentage of (i) each LC
Disbursement made by such Issuing Bank in U.S. Dollars and (ii) the U.S. Dollar
Equivalent, using the Exchange Rate in effect on the date such payment is
required, of each LC Disbursement made by such Issuing Bank in an Alternative
Currency and, in each case, not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be

52



--------------------------------------------------------------------------------



 



refunded to the Borrower for any reason (or if such LC Disbursement or
reimbursement payment was refunded in an Alternative Currency, the U.S. Dollar
Equivalent thereof using the Exchange Rate in effect on the date of such
refund). Each Global Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If the applicable Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement, in the currency in which such LC Disbursement is made, not later
than 3:00 p.m., New York City time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
(i) 3:00 p.m., New York City time, on the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) 12:00 noon, New York City time, on the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to 10:00 a.m., New York City time,
on the day of receipt, provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when due
(or if any such reimbursement payment is required to be refunded to the Borrower
for any reason), then (A) if such payment relates to an Alternative Currency
Letter of Credit, automatically and with no further action required, the
Borrower’s obligation to reimburse the applicable LC Disbursement shall be
permanently converted into an obligation to reimburse the U.S. Dollar
Equivalent, calculated using the Exchange Rate on the date when such payment was
due, of such LC Disbursement and (B) in the case of each LC Disbursement, the
Administrative Agent shall notify the applicable Issuing Bank and each Global
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Global Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Global Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Global Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Global Revolving Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Global Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other

53



--------------------------------------------------------------------------------



 



than the funding of ABR Revolving Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement. If the Borrower’s reimbursement
of, or obligation to reimburse, any amounts in any Alternative Currency would
subject the Administrative Agent, the applicable Issuing Bank or any Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in U.S. Dollars, the
Borrower shall, at its option, either (x) indemnify the Administrative Agent,
the relevant Issuing Bank or such Lender for the full amount of any such tax in
accordance with, and subject to, the procedures set forth in Section 2.17(c) or
(y) reimburse each LC Disbursement made in such Alternative Currency in U.S.
Dollars, in an amount equal to the U.S. Dollar Equivalent, calculated using the
applicable Exchange Rate on the date such LC Disbursement is made, of such LC
Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, provided that the foregoing shall not be
construed to excuse the applicable Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the applicable Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit, and any such acceptance or refusal
shall be deemed not to constitute gross negligence or wilful misconduct.

54



--------------------------------------------------------------------------------



 



     (g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder, provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Global Revolving Lenders with respect to any
such LC Disbursement in accordance with paragraph (e) of this Section.
     (h) Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement,
(i) if such LC Disbursement is made in U.S. Dollars, at the rate per annum then
applicable to ABR Revolving Loans and (ii) if such LC Disbursement is made in an
Alternative Currency, at the rate per annum then applicable to Eurocurrency
Revolving Loans, provided that, in each case, if the Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Lender pursuant to paragraph
(e) of this Section to reimburse such Issuing Bank shall be for the account of
such Lender to the extent of such payment.
     (i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Global Revolving Lenders with LC Exposure representing
greater than 50% of the LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash in U.S. Dollars equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon, provided
that (i) the portions of such amount attributable to undrawn Alternative
Currency Letters of Credit or LC Disbursements in an Alternative Currency

55



--------------------------------------------------------------------------------



 



that the Borrower is not late in reimbursing shall be deposited in the
applicable Alternative Currencies in the actual amounts of such undrawn Letters
of Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to Holdings or the Borrower
described in paragraph (h) or (i) of Article VII. For the purposes of this
paragraph, the Alternative Currency LC Exposure shall be calculated using the
Exchange Rates on the date notice demanding cash collateralization is delivered
to the Borrower. The Borrower also shall deposit cash collateral pursuant to
this paragraph as and to the extent required by Section 2.11(b). Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Global
Revolving Lenders with LC Exposure representing greater than 50% of the LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived. If
the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) and no Default shall have occurred and be continuing.
     (k) Additional Issuing Banks. From time to time, the Borrower may by notice
to the Administrative Agent designate a Global Revolving Lender (in addition to
JPMorgan Chase Bank, N.A.) that agrees (in its sole discretion) to act in such
capacity and which is reasonably satisfactory to the Administrative Agent, as an
Issuing Bank, provided that the Syndication Agent shall be deemed reasonably
satisfactory to the Administrative Agent for purposes of this paragraph (k).
Such additional Issuing Bank shall execute a counterpart of this Agreement in
such capacity and shall thereafter be an Issuing Bank hereunder for all
purposes.
     (l) Issuing Bank Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancelations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred

56



--------------------------------------------------------------------------------



 



(and whether the amount thereof changed), it being understood that such Issuing
Bank shall not permit any issuance, renewal, extension or amendment resulting in
an increase in the amount of any Letter of Credit to occur without first
obtaining written (or, with respect to any Issuing Bank, if the Administrative
Agent so agrees with respect to such Issuing Bank, telephonic) confirmation from
the Administrative Agent that such issuance is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement in respect of any Letter of Credit, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request.
     (m) Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (i) that the Borrower
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any
Alternative Currency Letter of Credit (other than amounts in respect of which
such Borrower has deposited cash collateral pursuant to paragraph (j) above, if
such cash collateral was deposited in the applicable Alternative Currency to the
extent so deposited or applied), (ii) that the Global Revolving Lenders are at
the time or thereafter become required to pay to the Administrative Agent and
the Administrative Agent is at the time or thereafter becomes required to
distribute to the applicable Issuing Bank pursuant to paragraph (e) of this
Section in respect of unreimbursed LC Disbursements made under any Alternative
Currency Letter of Credit and (iii) of each Global Revolving Lender’s
participation in any Alternative Currency Letter of Credit under which an LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the U.S. Dollar Equivalent, calculated using the
Exchange Rates on such date (or in the case of any LC Disbursement made after
such date, on the date such LC Disbursement is made), of such amounts. On and
after such conversion, all amounts accruing and owed to the Administrative
Agent, the applicable Issuing Bank or any Lender in respect of the obligations
described in this paragraph shall accrue and be payable in U.S. Dollars at the
rates otherwise applicable hereunder.
     (n) Provisions Related to Extended Revolving Commitments. If the maturity
date in respect of any tranche of Revolving Commitments occurs prior to the
expiration of any Letter of Credit, then (i) if one or more other tranches of
Revolving Commitments in respect of which the maturity date shall not have
occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make Revolving Loans
and payments in respect thereof pursuant to Section 2.05(e)) under (and ratably
participated in by Lenders pursuant to) the Revolving Commitments in respect of
such non-terminating tranches up to an aggregate amount not to exceed the
aggregate principal amount of the unutilized Revolving Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrower shall cash collateralize any such
Letter of Credit in accordance with Section 2.05(j). If, for any reason, such
cash collateral is not provided or the reallocation does not occur, the
Revolving Lenders under the maturing tranche shall continue to be responsible
for their participating interests in the Letters of Credit. Except to the extent
of reallocations of participations pursuant to clause (i) of the second
preceding sentence, the occurrence of a

57



--------------------------------------------------------------------------------



 



maturity date with respect to a given tranche of Revolving Commitments shall
have no effect upon (and shall not diminish) the percentage participations of
the Revolving Lenders in any Letter of Credit issued before such maturity date.
Commencing with the maturity date of any tranche of Revolving Commitments, the
sublimit for Letters of Credit shall be agreed with the Lenders under the
extended tranches.
     SECTION 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most-recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent or otherwise
designated by the Borrower (i) in the case of Loans denominated in U.S. Dollars,
in New York City and (ii) in the case of Loans denominated in Euro or Sterling,
in London, and in each case designated by the Borrower in the applicable
Borrowing Request, provided that Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.05(e) to
reimburse such Issuing Bank, then to such Lenders and the applicable Issuing
Bank as their interests may appear.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption and in its sole discretion, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, (x) if such
Borrowing is denominated in U.S. Dollars, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, and (y) if such Borrowing
is denominated in an Alternative Currency, the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount, or (ii) in the
case of the Borrower, the interest rate applicable to such Borrowing. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
     SECTION 2.07 Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all
as provided in this Section, provided that the Borrower may not elect to convert
any Borrowing

58



--------------------------------------------------------------------------------



 



denominated in an Alternative Currency to an ABR Borrowing and may not change
the currency in which any Borrowing is denominated. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone or by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
     If any such Interest Election Request requests a Eurocurrency Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing (unless such Borrowing is denominated in an Alternative Currency, in
which case the Borrower shall be deemed to have selected an Interest

59



--------------------------------------------------------------------------------



 



Period of one month for such Borrowing). Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and (other than in
the case of an Event of Default of the type described in paragraph (h) or (i) of
Article VII with respect to Holdings or the Borrower) the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower (and, in the
case of an Event of Default of the type described in paragraph (h) or (i) of
Article VII with respect to Holdings or the Borrower, automatically), then, so
long as an Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in an Alternative Currency may be continued for an Interest Period
of more than one month’s duration, (ii) no outstanding Borrowing denominated in
U.S. Dollars may be converted to or continued as a Eurocurrency Borrowing and
(iii) unless repaid, each Eurocurrency Borrowing denominated in U.S. Dollars
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.
          SECTION 2.08 Termination and Reduction of Commitments. (a) The Tranche
B Commitments of each Tranche B Lender shall automatically and permanently be
reduced to $0 upon the funding of Tranche B Term Loans on the Effective Date.
The Tranche B Euro Commitments of each Tranche B Euro Lender shall automatically
and permanently be reduced to €0 upon the funding of Tranche B Euro Term Loans
on the Effective Date. Unless previously terminated, the Revolving Commitments
(other than any Extended Revolving Commitments) shall terminate on the Revolving
Maturity Date. The Extended Revolving Commitments shall terminate on the
respective maturity dates applicable thereto.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class, provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $10,000,000, (ii) the Borrower may not terminate
either Class of Revolving Commitments without also terminating the other Class
of Revolving Commitments, and any reduction of Revolving Commitments shall be
allocated pro rata between the Global Revolving Commitments and the U.S.
Revolving Commitments (based on the aggregate Commitments of each such Class)
and (iii) the Borrower shall not terminate or reduce either Class of the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans of such Class in accordance with Section 2.11, the aggregate
Revolving Exposures of such Class (excluding, in the case of any termination of
the Global Revolving Commitments, the portion of the Global Revolving Exposures
attributable to outstanding Letters of Credit if and to the extent that the
Borrower has made arrangements satisfactory to the Administrative Agent and the
applicable Issuing Bank with respect to such Letters of Credit and such Issuing
Bank has released the Global Revolving Lenders from their participation
obligations with respect to such Letters of Credit) would exceed the aggregate
Revolving Commitments of such Class.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities or the receipt
of the proceeds from the issuance of other

60



--------------------------------------------------------------------------------



 



Indebtedness, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.
     SECTION 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date (or, with respect to any Loans outstanding
with respect to an Extended Revolving Commitment, the maturity date applicable
thereto), (ii) to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.10 and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Revolving Maturity Date (or, with
respect to any Swingline Loans outstanding with respect to an Extended Revolving
Commitment, the maturity date applicable thereto) and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least three Business Days after such Swingline Loan is made, provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.
     (b) The Loans made, and the Letters of Credit issued, by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent pursuant to Section 9.04(b)(iv), in each case in the
ordinary course of business. The accounts or records maintained by each Lender
shall be prima facie evidence absent manifest error of the amount of the Loans
made, and the Letters of Credit issued, by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Promptly following the request of any Lender made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a promissory note payable to such
Lender or its registered assigns, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
promissory note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto. The Borrower shall have
the right to review the entries made in the Lenders’ accounts maintained
pursuant to this clause from time to time upon reasonable prior notice during
normal business hours.
     (c) In addition to the accounts and records referred to in Section 2.09(b),
each Lender shall maintain the Participant Register pursuant to Section 9.04(c).
     (d) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 9.04(b)(iv), and by each Lender in its account or accounts
pursuant to Sections 2.09(b) and (c), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in

61



--------------------------------------------------------------------------------



 



the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, notwithstanding notice to the contrary; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement and the other Loan Documents.
     SECTION 2.10 Amortization of Term Loans. (a) (i) Subject to adjustment
pursuant to paragraph (d) of this Section, the Borrower shall repay Tranche B
Term Loan Borrowings on each date set forth below in the aggregate principal
amount set forth opposite such date:

          Date   Amount  
March 31, 2011
  $ 3,775,000  
June 30, 2011
  $ 3,775,000  
September 30, 2011
  $ 3,775,000  
December 31, 2011
  $ 3,775,000  
March 31,2012
  $ 3,775,000  
June 30, 2012
  $ 3,775,000  
September 30, 2012
  $ 3,775,000  
December 31, 2012
  $ 3,775,000  
March 31,2013
  $ 3,775,000  
June 30, 2013
  $ 3,775,000  
September 30, 2013
  $ 3,775,000  
December 31, 2013
  $ 3,775,000  
March 31,2014
  $ 3,775,000  
June 30, 2014
  $ 3,775,000  
September 30, 2014
  $ 3,775,000  
December 31, 2014
  $ 3,775,000  
March 31,2015
  $ 3,775,000  
June 30, 2015
  $ 3,775,000  
September 30, 2015
  $ 3,775,000  
December 31, 2015
  $ 3,775,000  
March 31,2016
  $ 3,775,000  
June 30, 2016
  $ 3,775,000  
September 30, 2016
  $ 3,775,000  
Tranche B Maturity Date
  $ 1,423,175,000  

     (ii) Subject to adjustment pursuant to paragraph (d) of this Section, the
Borrower shall repay Tranche B Euro Term Loan Borrowings on each date set forth
below in the aggregate principal amount set forth opposite such date:

          Date   Amount  
March 31, 2011
  € 625,000  
June 30, 2011
  € 625,000  
September 30, 2011
  € 625,000  
December 31, 2011
  € 625,000  
March 31,2012
  € 625,000  

62



--------------------------------------------------------------------------------



 



          Date   Amount  
June 30, 2012
  € 625,000  
September 30, 2012
  € 625,000  
December 31, 2012
  € 625,000  
March 31,2013
  € 625,000  
June 30, 2013
  € 625,000  
September 30, 2013
  € 625,000  
December 31, 2013
  € 625,000  
March 31,2014
  € 625,000  
June 30, 2014
  € 625,000  
September 30, 2014
  € 625,000  
December 31, 2014
  € 625,000  
March 31,2015
  € 625,000  
June 30, 2015
  € 625,000  
September 30, 2015
  € 625,000  
December 31, 2015
  € 625,000  
March 31,2016
  € 625,000  
June 30, 2016
  € 625,000  
September 30, 2016
  € 625,000  
Tranche B Euro Maturity Date
  € 235,625,000  

     (b) To the extent not previously paid (i) all Tranche B Term Loans shall be
due and payable on the Tranche B Maturity Date and (ii) all Tranche B Euro Term
Loans shall be due and payable on the Tranche B Euro Maturity Date.
     (c) Any prepayment of Term Loans shall be applied ratably to the Tranche B
Euro Term Loans and Tranche B Term Loans according to the respective outstanding
principal amounts of the respective Term Loans then held by the Term Lenders.
Any prepayment of a Term Borrowing of any Class shall be applied to reduce the
subsequent scheduled repayments of the Term Borrowings of such Class to be made
pursuant to this Section or, except as otherwise provided in any Incremental
Facility Amendment, pursuant to the corresponding section of such Incremental
Facility Amendment, (i) in the case of prepayments pursuant to Section 2.11(a),
to reduce the remaining scheduled repayments of Term Borrowings pursuant to this
Section as directed by the Borrower and (ii) in the case of prepayments pursuant
to Section 2.11(c) or 2.11(d), (A) first, to reduce, in direct order of
maturity, the scheduled repayments of the Term Borrowings to be made pursuant to
this Section on the four consecutive scheduled payment dates next following the
date of such prepayment unless and until each such scheduled repayment has been
eliminated as a result of reductions thereunder and (B) second, to reduce
ratably the remaining scheduled repayments of the Term Borrowings. If the
initial aggregate amount of the Lenders’ Term Commitments of any Class exceeds
the aggregate principal amount of Term Loans of such Class that are made on the
Effective Date, then the scheduled repayments of Term Borrowings of such Class
to be made pursuant to this Section shall be reduced ratably by an aggregate
amount equal to such excess.

63



--------------------------------------------------------------------------------



 



     (d) Prior to any repayment of any Term Borrowings of any Class hereunder,
the Borrower shall select the Borrowing or Borrowings of the applicable Class to
be repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such election not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment. Each repayment of a
Borrowing shall be applied ratably to the Loans included in the repaid
Borrowing. Repayments of Term Borrowings shall be accompanied by accrued
interest on the amount repaid.
     SECTION 2.11 Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section; provided that in the event that, on
or prior to the first anniversary of the Effective Date, the Borrower (i) makes
any prepayment of Term Loans in connection with any Repricing Event or
(ii) effects any amendment of this Agreement resulting in a Repricing Event, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Term Lenders, (x) in the case of clause (i), a prepayment
premium of 1% of the amount of the Term Loan being prepaid and (y) in the case
of clause (ii), an amount equal to 1% of the aggregate amount of the applicable
Term Loans outstanding immediately prior to such amendment.
     (b) In the event and on such occasion that the aggregate Global Revolving
Exposures or aggregate U.S. Revolving Exposures exceed the aggregate Revolving
Commitments of such Class, the Borrower shall prepay Revolving Borrowings of
such Class or, if applicable, Swingline Borrowings (or, if no such Borrowings
are outstanding, deposit cash collateral in an account with the Administrative
Agent pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.
     (c) In the event and on each occasion that any Net Proceeds are received by
or on behalf of Holdings, the Borrower or any Restricted Subsidiary in respect
of any Prepayment Event, the Borrower shall, within five Business Days after
such Net Proceeds are received, prepay Term Borrowings in an aggregate amount
equal to 100% of the amount of such Net Proceeds, provided that, in the case of
any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if the Borrower and the Restricted Subsidiaries reinvest (or
commit to reinvest) the Net Proceeds from such event (or a portion thereof)
within 12 months (or, in the case of a Permitted Sale and Leaseback Transaction,
within 6 months) after receipt of such Net Proceeds (or, if the Borrower or any
Restricted Subsidiary enters into a legally binding commitment to reinvest such
Net Proceeds within any applicable 12-month period, within 180 days of the date
of such legally binding commitment) to acquire, restore, repair or replace
assets useful in (or, pursuant to a Permitted Acquisition, to acquire any Person
engaged in) its business or any other business not otherwise prohibited by
Section 6.03(b) (provided that, in each case, the Borrower has delivered to the
Administrative Agent within 15 Business Days after such Net Proceeds are
received a certificate of a Financial Officer stating its intention to do so and
certifying that no Event of Default has occurred and is continuing), then no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds in respect of such event (or the portion of such Net Proceeds specified
in such certificate, if applicable) (the “Reinvestment Deferred Amount”) except
to the extent of any such Net Proceeds therefrom that have not been so
reinvested by the end of such 12 month (or, in the case of a Permitted Sale and
Leaseback Transaction, 6 month) period (or, if the Borrower or any Restricted
Subsidiary enters into a

64



--------------------------------------------------------------------------------



 



legally binding commitment to reinvest such Net Proceeds within any applicable
12-month period, within 180 days of the date of such legally binding
commitment), at which time a prepayment shall be required in an amount equal to
the Reinvestment Deferred Amount that has not been so reinvested.
     (d) Following the end of each fiscal year of the Borrower, commencing with
the first fiscal year ending on or after June 30, 2011, the Borrower shall
prepay Term Borrowings in an aggregate amount equal to 50% of Excess Cash Flow
for such fiscal year, provided that (i) such amount shall be reduced by the
aggregate amount of prepayments of Term Loans made pursuant to Section 2.11(a)
during such fiscal year, (ii) such prepayment shall be in an aggregate amount
equal to 25% of Excess Cash Flow for such fiscal year if the Total Leverage
Ratio at the end of such fiscal year is less than 4.50 to 1.00 and greater than
3.50 to 1.00, and (iii) no such prepayment shall be required if the Total
Leverage Ratio at the end of such fiscal year is less than 3.50 to 1.00. Each
prepayment pursuant to this paragraph shall be made on or within five Business
Days of the date on which financial statements are delivered pursuant to
Section 5.01 with respect to the fiscal year for which Excess Cash Flow is being
calculated (and in any event within 95 days after the end of such fiscal year).
     (e) Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(f) of this Section. In the event of any optional or mandatory prepayment of
Term Borrowings made at a time when Term Borrowings of more than one Class
remain outstanding, the Borrower shall select Term Borrowings to be prepaid so
that the aggregate amount of such prepayment is allocated between Tranche B Term
Loan Borrowings, the Tranche B Euro Term Borrowings and, to the extent provided
in the Incremental Facility Amendment for any Class of Incremental Term Loans,
the Borrowings of such Class pro rata based on the aggregate principal amount of
outstanding Borrowings of each such Class; provided that any Tranche B Lender,
Tranche B Euro Term Lender and/or Extended Term Lender (and, to the extent
provided in the Incremental Facility Amendment for any Class of Incremental Term
Loans, any Lender that holds Incremental Term Loans of such Class) may elect, by
notice to the Administrative Agent by telephone (confirmed by telecopy) at least
one Business Day prior to the prepayment date, to decline all or any portion of
any prepayment of its Tranche B Term Loans, Tranche B Euro Term Loans, Extended
Term Loans or Incremental Term Loans of any such Class pursuant to this Section
(other than an optional prepayment pursuant to paragraph (a) of this Section,
which may not be declined), in which case the aggregate amount of the prepayment
that would have been applied to prepay Tranche B Term Loans, Tranche B Euro Term
Loans, Extended Term Loans or Incremental Term Loans of any such Class but was
so declined shall be applied to the prepayment of Tranche B Term Loans, Tranche
B Euro Term Loans, Extended Term Loans and Incremental Term Loans of any Class
for which prepayment was not declined on a pro rata basis based on the
outstanding amounts thereof.
     (f) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) or by telecopy of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time (or, in the case of a Eurocurrency Borrowing denominated in an Alternative
Currency, not later than 11:00 a.m., London time),

65



--------------------------------------------------------------------------------



 



three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment, provided that a notice of
optional prepayment may state that such notice is conditional upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness, in which case such notice of prepayment may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified date) if such condition is not satisfied. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.
     (g) (i) Notwithstanding anything to the contrary set forth in this
Agreement (including the penultimate sentence of Section 2.11(f) or 2.18(c)) or
any other Loan Document, the Borrower shall have the right at any time and from
time to time to prepay Term Loans to the Lenders at a discount to the par value
of such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.11(g),
provided that (A) the aggregate amount expended by the Borrower in connection
with all Discounted Voluntary Prepayments shall not exceed $550,000,000, (B) on
the date of the Discounted Prepayment Option Notice and after giving effect to
the Discounted Voluntary Prepayment, no more than $50,000,000 shall be
outstanding in Revolving Loans, (C) any Discounted Voluntary Prepayment shall be
offered to all Term Lenders on a pro rata basis, (D) after giving effect to the
Discounted Voluntary Prepayment, the aggregate principal amount of all Term
Loans that are held by Sponsor Affiliated Lenders (by assignment) shall not
exceed 20% of the aggregate unpaid principal amount of the Term Loans then
outstanding and (E) the Borrower shall deliver to the Administrative Agent,
together with each Discounted Prepayment Option Notice, a certificate of a
Financial Officer of the Borrower (1) stating that no Event of Default under
clauses (a) or (b) of Article VII or under clauses (h), (i) or (j) (in each
case, with respect to the Borrower) of Article VII has occurred and is
continuing or would result from the Discounted Voluntary Prepayment, (2) stating
that each of the conditions to such Discounted Voluntary Prepayment contained in
this Section 2.11(g) has been satisfied and (3) specifying the aggregate
principal amount of Term Loans to be prepaid pursuant to such Discounted
Voluntary Prepayment.
     (ii) To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit I hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below. The Proposed Discounted Prepayment Amount of any Loans shall
not

66



--------------------------------------------------------------------------------



 



be less than $25,000,000. The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment (A) the
Proposed Discounted Prepayment Amount for Loans to be prepaid, (B) a discount
range (which may be a single percentage) selected by the Borrower with respect
to such proposed Discounted Voluntary Prepayment equal to a percentage of par of
the principal amount of the Loans to be prepaid (the “Discount Range”), and
(C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment, which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”).
     (iii) Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof. On or
prior to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit J hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Loans to be prepaid held by such Lender with respect to which such Lender is
willing to permit a Discounted Voluntary Prepayment at the Acceptable Discount
(“Offered Loans”). Based on the Acceptable Discounts and principal amounts of
the Loans to be prepaid specified by the Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable discount for such Loans to be prepaid
(the “Applicable Discount”), which Applicable Discount shall be (A) the
percentage specified by the Borrower if the Borrower has selected a single
percentage pursuant to Section 2.11(g)(ii)) for the Discounted Voluntary
Prepayment or (B) otherwise, the highest Acceptable Discount at which the
Borrower can pay the Proposed Discounted Prepayment Amount in full (determined
by adding the principal amounts of Offered Loans commencing with the Offered
Loans with the highest Acceptable Discount); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Voluntary Discounted Prepayment and have Qualifying Loans (as
defined below). Any Lender with outstanding Loans to be prepaid whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.
     (iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Loans to be prepaid (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is equal
to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to

67



--------------------------------------------------------------------------------



 



prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay all Qualifying
Loans.
     (v) Each Discounted Voluntary Prepayment shall be made within five Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 2.16), upon irrevocable notice
substantially in the form of Exhibit K hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than 1:00
p.m. New York City Time, three Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by
the Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. The par principal amount
of each Discounted Voluntary Prepayment of a Term Loan shall be applied ratably
to reduce the remaining installments of such Class of Term Loans (as
applicable).
     (vi) To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.11(g)(ii)
above) established by the Administrative Agent and the Borrower.
     (vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.
     (viii) Nothing in this Section 2.11(g) shall require the Borrower to
undertake any Discounted Voluntary Prepayment.
     (h) If at the end of any accrual period (as defined in Section 1272(a)(5)
of the Code) ending after the fifth anniversary of the Effective Date, the
aggregate amount of the accrued and unpaid original issue discount (as defined
in Section 1273(a)(1) of the Code) on a Loan would, but for this paragraph,
exceed an amount equal to the product of the Loan’s issue price (as defined in
Sections 1273(b) and 1274(a) of the Code) multiplied by the yield to maturity
(as defined in Section 1.1272-1(b)(1)(i) of the United States Treasury
Regulations) (the “Maximum Accrual”), all accrued and unpaid interest and
original issue discount on the Loan as of the end of such accrual period in
excess of an amount equal to the Maximum Accrual shall be paid in

68



--------------------------------------------------------------------------------



 



cash by Borrower to the Lenders (the “AHYDO Interest Payment”) and will be
applied against and reduce the outstanding principal amount of such Loan. For
the avoidance of doubt, this Section shall be construed so as to cause the Loans
to not be treated as having been issued with “significant original issue
discount” within the meaning of Section 163(i)(2) of the Code.
     SECTION 2.12 Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at a
rate equal to the Commitment Fee Rate on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the third
Business Day following the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, a Global
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Global Revolving Loans and LC Exposure of such Lender (and the
Swingline Exposure of such Lender shall be disregarded for such purpose).
     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Global Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting
fee in respect of each Letter of Credit issued by such Issuing Bank, which shall
accrue at a rate equal to 0.25% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date, provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days (or, in the
case any such fee is payable in Sterling, 365 days) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
     (c) The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

69



--------------------------------------------------------------------------------



 



     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.
     SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
     (b) The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, after
giving effect to any applicable grace period, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum (the “Default
Rate”) equal to (i) in the case of overdue principal of or interest on any Loan,
2.00% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% plus the rate applicable to ABR Revolving Loans as provided in paragraph
(a) of this Section; provided that no interest at the Default Rate shall accrue
or be payable to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Loans denominated in Sterling and
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
     SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing denominated in any currency:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate for such Interest Period;
or

70



--------------------------------------------------------------------------------



 



     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
such currency to, or continuation of any Borrowing denominated in such currency
as, a Eurocurrency Borrowing shall be ineffective, and any Eurocurrency
Borrowing denominated in such currency that is requested to be continued (A) if
such currency is the U.S. Dollar, shall be converted to an ABR Borrowing on the
last day of the Interest Period applicable thereto and (B) if such currency is
an Alternative Currency, shall be repaid on the last day of the Interest Period
applicable thereto, and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing denominated in such currency (A) if such currency is the U.S. Dollar,
such Borrowing shall be made as an ABR Borrowing and (B) if such currency is an
Alternative Currency, such Borrowing Request shall be ineffective.
     SECTION 2.15 Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
Issuing Bank (except any such reserve requirement reflected in the Adjusted
Eurocurrency Rate); or
     (ii) impose on any Lender or Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.
     (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing

71



--------------------------------------------------------------------------------



 



Bank’s holding company with respect to capital adequacy), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.
     (c) A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.
     (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor, provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

72



--------------------------------------------------------------------------------



 



     SECTION 2.17 Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes,
provided that if a Withholding Agent is required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable Withholding Agent shall make such deductions and (iii) the applicable
Withholding Agent shall pay the full amounts deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) Without limiting the provisions of paragraph (a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, provided that the Borrower
shall not be obligated to make payment to the Administrative Agent, such Lender
or such Issuing Bank pursuant to this Section in respect of penalties, interest
and other liabilities attributable to any Indemnified Taxes or Other Taxes if
(i) written demand therefor has not been made by the Administrative Agent, such
Lender or such Issuing Bank within 30 days from the date on which the
Administrative Agent, such Lender or such Issuing Bank knew of the imposition of
Indemnified Taxes or Other Taxes by the relevant Governmental Authority,
(ii) such penalties, interest and other liabilities have accrued after the
Borrower has indemnified or paid any additional amount pursuant to this Section
or (iii) such penalties, interest and other liabilities are attributable to the
gross negligence or wilful misconduct of the Administrative Agent, such Lender
or such Issuing Bank. After the Administrative Agent, a Lender or an Issuing
Bank learns of the imposition of Indemnified Taxes or Other Taxes, the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, will
act in good faith to promptly notify the Borrower of its obligations hereunder.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
     (d) Each Lender shall indemnify the Administrative Agent for the full
amount of any Taxes or similar charges imposed by any Governmental Authority
that are attributable to such Lender and that are payable or paid by the
Administrative Agent, together with all reasonable

73



--------------------------------------------------------------------------------



 



costs and expenses arising therefrom or with respect thereto, as determined by
the Administrative Agent in good faith. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the applicable
Loan Party is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate, provided that such Foreign Lender has
received written notice from the applicable Loan Party or Administrative Agent,
as the case may be, advising it of the availability of such exemption or
reduction and supplying all applicable documentation. In addition, each Lender
that is a “United States Person” as defined in Section 7701(a)(30) of the Code
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by law, U.S. Internal Revenue Service Form W-9 (or any
successor form) certifying that such Lender is exempt from United States federal
withholding tax.
     (f) If the Administrative Agent, a Lender or an Issuing Bank determines
that it is entitled to receive a refund from a Governmental Authority in respect
of Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower pursuant to this Section, or with respect to which the Borrower has
paid additional amounts pursuant to this Section, it shall promptly notify the
Borrower of the availability of such refund and shall, within 30 days after
receipt of a request by the Borrower (whether as a result of notification that
it has made to the Borrower or otherwise), make a claim to such Governmental
Authority for such refund at the Borrower’s expense. If the Administrative
Agent, an Issuing Bank or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay over such refund to
the Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Issuing Bank or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided, that the Borrower, upon the
request of the Administrative Agent, such Issuing Bank or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Issuing Bank or such Lender in the event the
Administrative Agent, such Issuing Bank or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent, any Issuing Bank or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
     SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts

74



--------------------------------------------------------------------------------



 



payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 12:00 noon, New York City
time), on the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower by the Administrative Agent, except payments
to be made directly to an Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document of principal or interest in respect of any Loan (or of
any breakage indemnity in respect of any Loan) shall be made in the currency of
such Loan, and, except as otherwise expressly set forth in any Loan Document,
all other payments under each Loan Document shall be made in U.S. Dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
     (c) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations

75



--------------------------------------------------------------------------------



 



in LC Disbursements to any assignee or participant. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the applicable Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a) or (b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
     (f) Notwithstanding anything to the contrary contained in this Section or
elsewhere in this Agreement, the Borrower may (i) make prepayments of Term Loans
at a discount to the par value of such Loans and on a non pro rata basis in
accordance with Section 2.11(g) and (ii) extend the final maturity of Term Loans
and/or Revolving Commitments in connection with an Extension that is permitted
under Section 2.22 without being obligated to effect such extensions on a pro
rata basis among the Lenders (it being understood that no such extension
(x) shall constitute a payment or prepayment of any Term Loans or Revolving
Loans, as applicable, for purposes of this Section or (y) shall reduce the
amount of any scheduled amortization payment due under Section 2.10, except that
the amount of any scheduled amortization payment due to a Lender of Extended
Term Loans may be reduced to the extent provided pursuant to the express terms
of the respective Extension Offer) without giving rise to any violation of this
Section or any other provision of this Agreement. Furthermore, the Borrower may
take all actions contemplated by Section 2.22 in connection with any Extension
(including modifying pricing, amortization and repayments or prepayments of
Extended Revolving Commitments or Extended Term Loans), and in each case such
actions taken in accordance with Section 2.22 shall be permitted hereunder, and
the differing payments contemplated therein shall be permitted without giving
rise to any violation of this Section or any other provision of this Agreement.
     SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional

76



--------------------------------------------------------------------------------



 



amount to the Administrative Agent, any Issuing Bank or any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then the Administrative Agent, such Issuing Bank or such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the
Administrative Agent, such Issuing Bank or such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject the Administrative Agent, such Issuing Bank or such Lender to any
unreimbursed cost or expense and would not be inconsistent with its reasonable
internal policies or otherwise be disadvantageous to the Administrative Agent,
such Issuing Bank or such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by the Administrative Agent, any Issuing
Bank or any Lender in connection with any such designation or assignment.
     (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, each Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) the Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 9.04(b) and (iv) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise (including as a result of any action taken by such Lender
under paragraph (a) above), the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
     SECTION 2.20 Incremental Facility. (a) At any time and from time to time,
subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request to add one or more
additional tranches of term loans (the “Incremental Term Loans”) or one or more
increases in the Revolving Commitments (the “Incremental Revolving
Commitments”), provided that at the time of each such request and upon the
effectiveness of each Incremental Facility Amendment, (A) no Default or Event of
Default has occurred and is continuing or shall result therefrom, (B) the
Borrower shall be in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.12 and 6.13 recomputed as of the last day of the

77



--------------------------------------------------------------------------------



 



most-recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), (C) the Senior Secured Leverage
Ratio of the Borrower, computed on a Pro Forma Basis as of the last day of the
most-recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), shall be no greater than the
Senior Secured Leverage Ratio of the Borrower on the Effective Date (after
giving effect to the Transactions) and (D) the Borrower shall have delivered a
certificate of a Financial Officer to the effect set forth in clauses (A),
(B) and (C) above, together with reasonably detailed calculations demonstrating
compliance with clauses (B) and (C) above. Notwithstanding anything to contrary
herein, the principal amount of any Incremental Term Loans or Incremental
Revolving Commitments shall not exceed the Incremental Amount at such time. Each
tranche of Incremental Term Loans and Incremental Revolving Commitments shall be
in an integral multiple of $1,000,000 and be in an aggregate principal amount
that is not less than $50,000,000 in case of Incremental Term Loans or
$25,000,000 in case of Incremental Revolving Commitments, provided that such
amount may be less than the applicable minimum amount if such amount represents
all the remaining availability under the Incremental Amount set forth above.
     (b) Any Incremental Term Loans (i) shall rank pari passu or junior in right
of payment in respect of the Collateral and with the Obligations in respect of
the Revolving Commitments, the Tranche B Term Loans and the Tranche B Euro Term
Loans, (ii) for purposes of prepayments, shall be treated substantially the same
as (and in any event no more favorably than) the Tranche B Term Loans and
Tranche B Euro Term Loans and (iii) other than amortization, pricing or maturity
date, shall have the same terms as the Tranche B Term Loans or such terms as are
reasonably satisfactory to the Administrative Agent, provided that (A) if the
Applicable Rate (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders
providing such Incremental Term Loans and any LIBO or ABR floor applicable to
such Incremental Term Loans) relating to any Incremental Term Loan exceeds the
Applicable Rate (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders
providing the Tranche B Term Loans or Tranche B Euro Term Loans, as applicable,
and any EURO LIBO, LIBO or ABR floor applicable to the Tranche B Term Loans or
Tranche B Euro Term Loans, as applicable) relating to the Tranche B Term Loans
or Tranche B Euro Term Loans, as applicable, immediately prior to the
effectiveness of the applicable Incremental Facility Amendment by more than
0.25%, the Applicable Rate relating to the Tranche B Term Loans or Tranche B
Euro Term Loans, as applicable, shall be adjusted to be equal to the Applicable
Rate (which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount payable to all Lenders providing such
Incremental Term Loans and any LIBO or ABR floor applicable to such Incremental
Term Loans) relating to such Incremental Term Loans minus 0.25%, (B) any
Incremental Term Loan shall not have a final maturity date earlier than the
Tranche B Maturity Date or the Tranche B Euro Maturity Date, as applicable, and
(C) any Incremental Term Loan shall not have a weighted average life that is
shorter than the weighted average life of the then-remaining Tranche B Term
Loans or Tranche B Euro Term Loans, as applicable. Any Incremental Revolving
Commitment shall be on terms (other than pricing) and pursuant to the
documentation applicable to the Revolving Commitments; provided that if the
Applicable Rate (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders
providing such Incremental Revolving Commitments and any LIBO or ABR floor
applicable to

78



--------------------------------------------------------------------------------



 



such Incremental Revolving Commitments) relating to any Incremental Revolving
Commitments exceeds the Applicable Rate (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount payable
to all Lenders providing the Revolving Commitments) relating to the Revolving
Commitments immediately prior to the effectiveness of the applicable Incremental
Facility Amendment by more than 0.25%, the Applicable Rate relating to the
Revolving Commitments shall be adjusted to be equal to the Applicable Rate
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount payable to all Lenders providing such
Incremental Revolving Commitments and any LIBO or ABR floor applicable to such
Incremental Revolving Commitments) relating to such Incremental Revolving
Commitments minus 0.25%.
     (c) Each notice from the Borrower pursuant to this Section shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
and/or Incremental Revolving Commitments. Any additional bank, financial
institution, existing Lender or other Person that elects to extend Incremental
Term Loans or Incremental Revolving Commitments shall be reasonably satisfactory
to the Borrower and the Administrative Agent (any such bank, financial
institution, existing Lender or other Person being called an “Additional
Lender”) and, if not already a Lender, shall become a Lender under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
the Borrower, such Additional Lender and the Administrative Agent. No
Incremental Facility Amendment shall require the consent of any Lenders other
than the Additional Lenders with respect to such Incremental Facility Amendment.
No Lender shall be obligated to provided any Incremental Term Loans or
Incremental Revolving Commitments, unless it so agrees. Commitments in respect
of any Incremental Term Loans or Incremental Revolving Commitments shall become
Commitments under this Agreement. An Incremental Facility Amendment may, without
the consent of any other Lenders, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section (including to provide for voting
provisions applicable to the Additional Lenders comparable to the provisions of
clause (B) of the second proviso of Section 9.02(b)). The effectiveness of any
Incremental Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Lenders, be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Borrowing” in Section 4.02 shall be deemed to
refer to the Incremental Facility Closing Date). The proceeds of any Incremental
Term Loans will be used only for general corporate purposes (including Permitted
Acquisitions). Upon each increase in the Revolving Commitments pursuant to this
Section, each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Incremental Revolving Commitment (each a “Incremental
Revolving Lender”) in respect of such increase, and each such Incremental
Revolving Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding (i) participations hereunder in Letters of Credit
and (ii) participations hereunder in Swingline Loans held by each Revolving
Lender (including each such Incremental Revolving Lender) will equal the
percentage of the aggregate Revolving Commitments of all Revolving Lenders
represented by such Revolving Lender’s Revolving

79



--------------------------------------------------------------------------------



 



Commitment. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
     SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
     (b) the Revolving Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender disproportionately
when compared to the other affected Lenders, or increases or extends the
Revolving Commitment of any Defaulting Lender, shall require the consent of such
Defaulting Lender;
     (c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
     (i) all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and

80



--------------------------------------------------------------------------------



 



     Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
     (d) so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it has
received assurances satisfactory to it that non-Defaulting Lenders will cover
the related exposure and/or cash collateral will be provided by the Borrower in
accordance with Section 2.21(c), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).
     In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Revolving Lenders
shall be readjusted to reflect the inclusion of such Revolving Lender’s
Commitment and on such date such Revolving Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders (other than Swingline Loans)
as the Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its Applicable
Percentage.
     SECTION 2.22 Extensions of Term Loans and Revolving Commitments.
     (a) Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or Revolving
Commitments with a like maturity date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments with a like maturity date, as the case may be) and on the
same terms to each such Lender, the Borrower is hereby permitted to consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Term Loans and/or Revolving Commitments and otherwise modify the terms
of such Term Loans and/or Revolving Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension”, and each
group of Term Loans or Revolving Commitments, as applicable, in each case as so
extended, as well as the original Term Loans and the original Revolving
Commitments (in each case not so extended), being a “tranche”; any Extended Term
Loans shall constitute a separate tranche of Term Loans from the tranche of Term
Loans from which they were converted, and any Extended Revolving

81



--------------------------------------------------------------------------------



 



Commitments shall constitute a separate tranche of Revolving Commitments from
the tranche of Revolving Commitments from which they were converted), so long as
the following terms are satisfied: (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders, (ii) except as to interest rates,
fees and final maturity (which shall be determined by the Borrower and set forth
in the relevant Extension Offer), the Revolving Commitment of any Revolving
Lender that agrees to an extension with respect to such Revolving Commitment (an
“Extending Revolving Lender”) extended pursuant to an Extension (an “Extended
Revolving Commitment”), and the related outstandings, shall be a Revolving
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolving Commitments (and related outstandings); provided that
(x) subject to the provisions of Sections 2.04(d) and 2.05(n) to the extent
dealing with Swingline Loans and Letters of Credit which mature or expire after
a maturity date when there exist Extended Revolving Commitments with a longer
maturity date, all Swingline Loans and Letters of Credit shall be participated
in on a pro rata basis by all Lenders with Revolving Commitments in accordance
with their Applicable Percentage of the Revolving Commitments (and except as
provided in Sections 2.04(d) and 2.05(n), without giving effect to changes
thereto on an earlier maturity date with respect to Swingline Loans and Letters
of Credit theretofore incurred or issued) and all borrowings under Revolving
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
maturity date of the non-extending Revolving Commitments) and (y) at no time
shall there be Revolving Commitments hereunder (including Extended Revolving
Commitments and any original Revolving Commitments) which have more than three
different maturity dates, (iii) except as to interest rates, fees, amortization,
final maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv), (v)
and (vi), be determined between the Borrower and set forth in the relevant
Extension Offer), the Term Loans of any Term Lender that agrees to an extension
with respect to such Term Loans (an “Extending Term Lender”) extended pursuant
to any Extension (“Extended Term Loans”) shall have the same terms as the
tranche of Term Loans subject to such Extension Offer, (iv) the final maturity
date of any Extended Term Loans shall be no earlier than the then latest
maturity date hereunder and the amortization schedule applicable to Term Loans
pursuant to Section 2.10 for periods prior to the Tranche B Maturity Date or
Tranche B Euro Maturity Date, as applicable, may not be increased, (v) the
weighted average life of any Extended Term Loans shall be no shorter than the
remaining weighted average life of the Term Loans extended thereby, (vi) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vii) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Commitments, as the case
may be, in respect of which Term Lenders or Revolving Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Commitments, as the case
may be, offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans or Revolving Loans, as the case may be, of such Term Lenders
or Revolving Lenders, as the case may be, shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Lenders, as the case may be, have accepted such Extension

82



--------------------------------------------------------------------------------



 



Offer, (viii) all documentation in respect of such Extension shall be consistent
with the foregoing, (ix) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower and (x) the Minimum Tranche Amount shall
be satisfied unless waived by the Administrative Agent.
     Notwithstanding the foregoing, (A) if the interest rate margins (which, for
such purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing Extended Term Loans and
any EURO LIBO, LIBO or ABR floor applicable to such Extended Term Loans)
relating to any Extended Term Loan exceeds the Applicable Rate (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing the Tranche B Term
Loans or Tranche B Euro Term Loans, as applicable, and any EURO LIBO, LIBO or
ABR floor applicable to the Tranche B Term Loans or Tranche B Euro Term Loans,
as applicable) relating to the Tranche B Term Loans or Tranche B Euro Term Loans
immediately prior to the effectiveness of the Extension by more than 0.25%, the
Applicable Rate relating to the Tranche B Term Loans or Tranche B Euro Term
Loans, as applicable, shall be adjusted to be equal to the interest rate margins
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount payable to all Lenders providing such
Extended Term Loans and any EURO LIBO, LIBO or ABR floor applicable to such
Extended Term Loans) relating to such Extended Term Loans minus 0.25% and the
Applicable Rate relating to any Incremental Term Loans (if any) and any Extended
Term Loans which were extended pursuant to one or more prior Extensions (if any)
shall be adjusted so that the difference between the Applicable Rate relating to
the Tranche B Term Loans or Tranche B Euro Term Loans, as applicable (after
giving effect to the foregoing adjustment), and the Applicable Rate relating to
such Incremental Term Loans and prior Extended Term Loans remains the same as
immediately prior to the Extension and (B) if the interest rate margins (which,
for such purposes only, shall be deemed to include all upfront or similar fees
or original issue discount payable to all Lenders providing Extended Revolving
Commitments and any LIBO or ABR floor applicable to such Extended Revolving
Commitments) or commitment fee relating to any Extended Revolving Commitments
exceeds the Applicable Rate (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount payable to all
Lenders providing the Revolving Commitments and any LIBO or ABR floor applicable
to the Revolving Commitments) or Commitment Fee Rate relating to the Revolving
Commitments immediately prior to the effectiveness of the Extension by more than
0.25%, the Applicable Rate and Commitment Fee Rate, as applicable, relating to
the Revolving Commitments shall be adjusted to be equal to the interest rate
margins (which, for such purposes only, shall be deemed to include all upfront
or similar fees or original issue discount payable to all Lenders providing such
Extended Revolving Commitments and any LIBO or ABR floor applicable to such
Extended Revolving Commitments) relating to such Extended Revolving Commitments
minus 0.25% and the Applicable Rate relating to any Incremental Revolving
Commitments (if any) and any Extended Revolving Commitments which were extended
pursuant to one or more prior Extensions (if any) shall be adjusted so that the
difference between the Applicable Rate relating to the Revolving Commitments
(after giving effect to the foregoing adjustment) and the Applicable Rate
relating such Incremental Revolving Commitments and prior Extended Revolving
Commitments remains the same as immediately prior to the Extension.

83



--------------------------------------------------------------------------------



 



     (b) With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Commitments (as applicable) of any or all applicable tranches be
tendered and (y) no tranche of Extended Term Loans shall be in an amount of less
than $100,000,000 (the “Minimum Tranche Amount”), unless such Minimum Tranche
Amount is waived by the Administrative Agent. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Commitments on
the such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.11 and 2.18) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section.
     (c) No consent of any Lender or the Administrative Agent shall be required
to effectuate any Extension, other than (A) the consent of each Lender agreeing
to such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the Issuing Bank, which consent shall not
be unreasonably withheld or delayed. All Extended Term Loans, Extended Revolving
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section. Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest maturity date so that
such maturity date is extended to the then latest maturity date (or such later
date as may be advised by local counsel to the Administrative Agent).
     (d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

84



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
     The Borrower represents and warrants to the Lenders that:
     SECTION 3.01 Organization; Powers. Each Loan Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and as proposed to be conducted, to execute, deliver and perform
its obligations under each Loan Document to which it is a party and to effect
the Transactions and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
     SECTION 3.02 Authorization; Enforceability. The Transactions to be entered
into by each Loan Party have been duly authorized by all necessary corporate or
other action and, if required, action by the holders of such Loan Party’s Equity
Interests. This Agreement has been duly executed and delivered by each of
Holdings and the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of Holdings, the Borrower
or such Loan Party (as the case may be), enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
     SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents, (b) will not violate the
Organizational Documents of Holdings, the Borrower or any Restricted Subsidiary,
(c) will not violate any Requirement of Law applicable to Holdings, the Borrower
or any Subsidiary, (d) will not violate or result in a default under any
indenture, agreement or other instrument (including all Franchise Agreements)
binding upon Holdings, the Borrower or any Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment to be made by
Holdings, the Borrower or any Subsidiary or give rise to a right of, or result
in, termination, cancelation or acceleration of any obligation thereunder, and
(e) will not result in the creation or imposition of any Lien on any asset of
Holdings, the Borrower or any Restricted Subsidiary (except Liens created under
the Loan Documents), except, in the cases of clauses (c) and (d), for any such
violations or defaults that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.04 Financial Condition; No Material Adverse Change. (a) Holdings
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of operations, stockholders’ equity and cash flows as of
and for each of the fiscal years ended June 30, 2008, June 30, 2009 and June 30,
2010, reported on by KPMG LLP, independent public accountants certified by its
chief financial officer. Except as otherwise expressly noted therein,

85



--------------------------------------------------------------------------------



 



such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Holdings, the
Borrower and the Restricted Subsidiaries as of such dates and for such periods
in accordance with GAAP consistently applied.
     (b) Holdings has heretofore furnished to the Lenders its pro forma
consolidated balance sheet as of June 30, 2010 (the “Pro Forma Balance Sheet”),
prepared giving effect to the Transactions as if the Transactions had occurred
on such date. The Pro Forma Balance Sheet (i) has been prepared in good faith
based on the same assumptions used to prepare the pro forma financial statements
included in the Information Memorandum (which assumptions are believed by
Holdings to be reasonable), (ii) is based on information available to Holdings
after due inquiry, (iii) accurately reflects all adjustments necessary to give
effect to the Transactions and (iv) presents fairly, in all material respects,
the pro forma financial position of Holdings and the Restricted Subsidiaries as
of June 30, 2010, as if the Transactions had occurred on such date.
     (c) Except as disclosed in the financial statements referred to above or
the notes thereto or in the Information Memorandum and except for the Disclosed
Matters, after giving effect to the Transactions, none of Holdings, the Borrower
or the Subsidiaries has, as of the Effective Date, any material contingent
liabilities, unusual long-term commitments or unrealized losses, in each case
outside the ordinary course of business.
     (d) No event, change or condition has occurred that has had, or could
reasonably be expected to have, a material adverse effect on the business,
operations or financial condition of Holdings, the Borrower and the Restricted
Subsidiaries, taken as a whole, since June 30, 2010.
     SECTION 3.05 Properties. (a) Each of the Borrower and the Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for defects in title that
do not materially interfere with its ability to conduct its business as
currently conducted or as proposed to be conducted.
     (b) Each of the Borrower and the Restricted Subsidiaries owns, or is
licensed or otherwise has the right to use, all trademarks, tradenames,
copyrights, patents and other intellectual property in the United States of
America that is material to and necessary to conduct its business as currently
conducted in the United States of America, and the use thereof by the Borrower
and the Restricted Subsidiaries does not infringe the intellectual property
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
     SECTION 3.06 Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings or, to the knowledge of the Borrower,
investigations, by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower or any Subsidiary, threatened
against or affecting Holdings, the Borrower or any Subsidiary (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that (x) on
the Effective Date, involve any of the Loan Documents or the Transactions or
(y) on the date of any credit event after the Effective Date, could affect the
legality, validity or enforceability of any of the Loan Documents.

86



--------------------------------------------------------------------------------



 



     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither Holdings, the Borrower nor any
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
     (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.
     SECTION 3.07 Compliance with Laws. (a) Each of Holdings, the Borrower and
the Restricted Subsidiaries is in compliance with its Organizational Documents
and (b) each of Holdings, the Borrower and the Subsidiaries is in compliance
with all Requirements of Law applicable to it or its property, except, in the
case of clause (b) of this Section, where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
     SECTION 3.08 Investment Company Status. None of Holdings, the Borrower or
any Restricted Subsidiary is required to register as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
     SECTION 3.09 Taxes. Each of Holdings, the Borrower and the Subsidiaries
(a) has timely filed or caused to be filed all Tax returns and reports required
to have been filed, except to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect, and (b) has paid
or caused to be paid all Taxes required to have been paid by it, except to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.
     SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
     SECTION 3.11 Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Loan Party and made available by current management to
the Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or delivered thereunder (as modified or supplemented by other
information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading as of the date made, provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time delivered and, if such projected financial information
was delivered (a) on or prior to the Effective Date or as of the Effective Date
(it being understood that such forecasts and projections are subject to
significant uncertainties and

87



--------------------------------------------------------------------------------



 



contingencies, many of which are beyond the Borrower’s control, that no
assurance can be given that forecasts or projections will be realized, and that
actual results may differ from projections and such difference may be material).
     SECTION 3.12 Subsidiaries. Holdings does not have any subsidiaries other
than the Borrower and the Subsidiaries. Schedule 3.12 sets forth the name of,
and the ownership interest of the Borrower and each Subsidiary in, each
Subsidiary and identifies each Subsidiary that is a Subsidiary Loan Party, in
each case as of the Effective Date.
     SECTION 3.13 Labor Matters. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, (a) as of the
Effective Date, there are no strikes or lockouts or any other material labor
disputes against Holdings, the Borrower or any Subsidiary pending or, to the
knowledge of Holdings, the Borrower or any Subsidiary, threatened, (b) there is
no organizing activity involving Holdings, the Borrower or any Subsidiary
pending or, to the knowledge of Holdings, the Borrower or any Subsidiary,
threatened by any labor union or group of employees, (c) there are no
representation proceedings pending or, to the knowledge of Holdings, the
Borrower or any Subsidiary, threatened with the National Mediation Board, and no
labor organization or group of employees of Holdings, the Borrower or any
Subsidiary has made a pending demand for recognition, (d) there are no material
complaints or charges against Holdings, the Borrower or any Subsidiary pending
or, to the knowledge of Holdings, the Borrower or any Subsidiary, threatened to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment by Holdings, the Borrower or any Subsidiary of any individual and
(e) the consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Holdings, the Borrower or any
Subsidiary is bound.
     SECTION 3.14 Solvency. On the Effective Date after giving effect to the
Transactions, Holdings, the Borrower and the Subsidiaries on a consolidated
basis, are Solvent.
     SECTION 3.15 Federal Reserve Regulations. (a) No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purposes of buying or carrying Margin Stock (as defined under
Regulation U).
     (b) No part of the proceeds of any Loan, and no Letter of Credit, will be
used, whether directly or indirectly for any purpose that entails a violation of
the provisions of the Regulations of the Board, including Regulation U or X.
     SECTION 3.16 Use of Proceeds. The proceeds of the Tranche B Term Loans and
Tranche B Euro Term Loans shall be used to finance a portion of the Acquisition,
including the refinancing of certain existing indebtedness of the Target and to
pay the Transaction Costs. The proceeds of the Revolving Loans shall be used to
finance a portion of the Transaction and finance working capital needs and
general corporate purposes of the Borrower and its Subsidiaries.
     SECTION 3.17 Regulation H. No Mortgage encumbers improved real property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development

88



--------------------------------------------------------------------------------



 



as an area having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968, unless flood
insurance has been obtained thereafter and is in effect.
     SECTION 3.18 Security Documents. (a) The Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. In
the case of the Pledged Stock described in the Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent (together with a properly completed and signed stock power or endorsement)
(which delivery shall be made to the Administrative Agent to the extent delivery
is required by the Collateral Agreement), and in the case of the other
Collateral described in the Collateral Agreement, when financing statements and
other filings specified on Schedule 3.18(a) in appropriate form are filed in the
offices specified on Schedule 3.18(a), the Collateral Agreement will constitute
a fully perfected Lien on, and security interest in (to the extent intended to
be created thereby and to the extent such perfection is governed by the laws of
the United States, any state thereof or the District of Columbia), all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by this Agreement). In the case of Collateral consisting
of Intellectual Property described in the Collateral Agreement, when filings are
made as described above and in the United States Patent and Trademark Office and
the United States Copyright Office, the Collateral Agreement will constitute a
valid perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except Liens permitted by this Agreement).
     (b) When executed and delivered, each Foreign Pledge Agreement will be
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally. In the case of Collateral
described therein constituting certificated securities, when such certificated
securities are delivered to the Administrative Agent (which delivery shall be
made to the Administrative Agent to the extent delivery is required by such
Foreign Pledge Agreement) and the other actions, if any, specified in such
Foreign Pledge Agreements are taken, such Foreign Pledge Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other Person (except Liens permitted by Section 6.02).
     (c) Upon recording thereof in the appropriate recording office, each of the
Mortgages (if any) is effective to create in favor of the Administrative Agent,
for the benefit of the Lenders, a legal, valid and enforceable Lien on the
mortgaged properties described therein and proceeds thereof, except as such
enforceability may be limited by applicable bankruptcy, insolvency,

89



--------------------------------------------------------------------------------



 



reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
     SECTION 3.19 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or similar definition) of the Borrower under its Subordinated
Debt Documents (if any).
     SECTION 3.20 Certain Documents. As of the Effective Date, the Borrower has
delivered to the Administrative Agent a complete and correct copy of the Merger
Agreement and the Senior Note Documents, including any amendments, supplements
or modifications with respect to any of the foregoing as in effect on the
Effective Date.
ARTICLE IV
Conditions
     SECTION 4.01 Conditions to Initial Extension of Credit. The agreement of
each Lender to make the initial extension of credit request to be made by it on
the Effective Date is subject to the satisfaction, prior or concurrently with
the making of such extension of credit on the Effective Date, of the following
conditions precedent:
     (a) Credit Agreement; Collateral Agreement. The Administrative Agent shall
have received (i) this Agreement, executed and delivered by the Administrative
Agent, the Initial Borrower, the Borrower and each Person listed on
Schedule 2.01 and (ii) the Collateral Agreement, executed and delivered by
Holdings, the Initial Borrower, the Borrower and each Subsidiary Loan Party.
     (b) Acquisition, etc. The following transactions shall have been
consummated substantially concurrently with the initial extension of credit
hereunder:
     (i) the Merger shall have been consummated pursuant to the Purchase
Agreement and no provision thereof shall have been amended or waived, and no
consent shall have been given or request shall have been made by Holdings or
Borrower resulting in an action taken by Target or its subsidiaries thereunder,
in any manner materially adverse to the interests of the Lead Arrangers or the
Lenders without the prior written consent of the Lead Arrangers (it being
understood that any amendment to the definition of “Material Adverse Effect” is
material and adverse to the interests of the Lead Arrangers and the Lenders)
(not to be unreasonably withheld or delayed);
     (ii) the Borrower shall have received cash proceeds of common or preferred
equity issued by Holdings, directly or indirectly, to the Sponsor (provided that
the contribution thereof to the Initial Borrower, in the case of any such
preferred equity, shall be on terms and conditions and pursuant to documentation
reasonably satisfactory to the Lead Arrangers) in an amount equal to at least
30% of the total capitalization of Holdings and the Initial Borrower;
     (iii) the Borrower shall have received at least $900,000,000 in gross cash
proceeds from the issuance of the Senior Notes (or such lesser amount determined
by the Borrower to be necessary to consummate the Transactions); and

90



--------------------------------------------------------------------------------



 



     (iv) after giving effect to the Transactions, neither the Borrower nor any
of its Subsidiaries shall have any material Indebtedness for borrowed money
other than Indebtedness created under the Loan Documents, the Senior Notes and
other Indebtedness expressly contemplated by the Purchase Agreement.
     (c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet and a related pro forma consolidated
statement of income as of the twelve-month period ended on June 30, 2010 and
(ii) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Target and its Subsidiaries for the
2010, 2009 and 2008 fiscal years.
     (d) Closing Date Leverage Ratio. The Administrative Agent shall have
received a certificate substantially in the form of Exhibit G, certifying that
the Closing Date Leverage Ratio determined on a pro forma basis after giving
effect to the Transactions on the Effective Date and the use of proceeds thereof
shall not exceed 6.20 to 1.0.
     (e) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where the Loan Parties are
organized, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens (i) permitted by Section 6.02 or (ii) discharged
(or for which effective provision for discharge has been made) on or prior to
the Effective Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.
     (f) Fees. The Lenders, the Administrative Agent and the Lead Arrangers
shall have received all fees required to be paid, and all expenses required to
be paid for which invoices have been presented prior to the Effective Date. All
such amounts will be paid with proceeds of Loans made on the Effective Date and
will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Effective Date.
     (g) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date, substantially in the
form of Exhibit F, with appropriate insertions and attachments including the
certificate of incorporation or similar document of each Loan Party that is a
corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, (ii) a long form good standing certificate for
each Loan Party from its jurisdiction of organization and (iii) such
“bring-down” good standing certificates dated the Effective Date or the Business
Day immediately preceding the Effective Date as the Administrative Agent shall
reasonably require.
     (h) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i) the legal opinion of Lisa Giles-Klein, associate general counsel of the
Borrower, substantially in the form of Exhibit B;
     (ii) the legal opinion of Kirkland & Ellis LLP, special counsel to the Loan
Parties, substantially in the form of Exhibit B-2; and

91



--------------------------------------------------------------------------------



 



     (iii) the legal opinion of local counsel in each of Florida, Gibraltar, the
United Kingdom, Canada and Mexico, in each case in form and substance reasonably
satisfactory to the Administrative Agent.
     (i) Pledged Stock; Stock Powers. The Administrative Agent shall have
received, except to the extent in the possession of the Administrative Agent,
the certificates representing the shares of Capital Stock pledged pursuant to
the Collateral Agreement, except to the extent such Capital Stock is permitted
to be uncertificated pursuant to applicable law or charter, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof.
     (j) Filings, Registrations and Recordings. The Administrative Agent shall
have received each Uniform Commercial Code financing statement required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed in order to create in favor of the Administrative Agent, for
the benefit of the Lenders, a perfected Lien on the Collateral described therein
in proper form for filing.
     (k) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate of the chief financial officer or chief executive officer
of the Borrower substantially in the form of Exhibit H, certifying the solvency
of Holdings, the Borrower and the Subsidiaries, on a consolidated basis, after
giving effect to the Transactions contemplated hereby.
     (l) USA Patriot Act. The Administrative Agent shall have received at least
five days prior to the Effective Date all documentation and other information as
is reasonably requested in writing by the Administrative Agent about the
Borrower and the Subsidiaries and required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.
     (m) Accuracy of Merger Agreement Representations and Specified
Representations. The representations made by Holdings in the Merger Agreement as
are material to the interests of the Lenders, but only to the extent that the
Initial Borrower has the right to terminate its obligations under the Merger
Agreement as a result of a breach of such representations in the Merger
Agreement (the “Merger Agreement Representations”) and the representations and
warranties set forth in Sections 3.01, 3.02, 3.03(b), 3.08, 3.14, 3.15, 3.16,
3.18 and 3.19 of this Agreement (collectively, the “Specified Representations”),
shall be true and correct in all material respects (except that any
representation and warranty that is qualified or subject to “Material Adverse
Effect” shall be true and correct in all respects) on and as of the Effective
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date (it being understood and agreed
that, to the extent any of the Specified Representations are qualified or
subject to “Material Adverse Effect” (or an equivalent term), for purposes of
the making of such Specified Representations as of the Effective Date (or a date
prior thereto), the definition of “Material Adverse Effect” (or such equivalent
terms) shall be “Closing Date Material Adverse Effect”).

92



--------------------------------------------------------------------------------



 



     (n) No Change. Since June 30, 2010, there has not been a Closing Date
Material Adverse Effect.
     SECTION 4.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of any Issuing Bank to issue, amend,
renew or extend any Letter of Credit, in each case, other than any extension of
credit on the Effective Date, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:
     (a) The representations and warranties of each Loan Party set forth in the
Loan Documents that are qualified by materiality shall be true and correct, and
the representations and warranties that are not so qualified shall be true and
correct in all material respects, in each case on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as the case may be (other than with respect to any
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct, or true and
correct in all material respects, as the case may be, as of such earlier date).
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as the
case may be, no Default shall have occurred and be continuing.
     Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full and all Letters of Credit shall have expired or been terminated
(or, with respect to outstanding Letters of Credit, shall have been fully cash
collateralized or backed by standby letters of credit reasonably acceptable to
the applicable Issuing Bank) and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
     SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent on behalf of each Lender:
     (a) within 105 days after the end of each fiscal year of the Borrower, the
Borrower’s consolidated balance sheet and related consolidated statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, and related notes thereto, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by KPMG

93



--------------------------------------------------------------------------------



 



LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit other than any “going
concern” or like qualification or exception with respect to the regularly
scheduled maturity of the Revolving Commitments) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
     (b) within 60 days (or, for the fiscal quarter ending December 31, 2010,
90 days) after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower (or if any fiscal year contains less than four quarters,
each of the quarters other than the quarter ending on the date corresponding to
the end of such fiscal year), the Borrower’s consolidated balance sheet and
related consolidated statements of operations, stockholders’ equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods, if any, of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
     (c) within five Business Days of delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer substantially
in the form of Exhibit E (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations (A) demonstrating compliance with the covenants
contained in Sections 6.12 and 6.13 and (B) in the case of financial statements
delivered under paragraph (a) above, beginning with the financial statements for
the first fiscal year of the Borrower ending on or after June 30, 2011, of
Excess Cash Flow;
     (d) within five Business Days of delivery of financial statements under
paragraph (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default under
Section 6.12 or 6.13 and, if such knowledge has been obtained, describing such
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);
     (e) if, as a result of any change in GAAP or in the application thereof
from those in effect on the Effective Date, the financial statements delivered
pursuant to clause (a) or (b) above will differ in any material respect from the
financial statements that would have been delivered pursuant to such clauses had
no such change in GAAP or the application thereof been made, then, together with
the first delivery of financial statements pursuant to paragraph (a) or
(b) above following such change, a schedule prepared by a Financial Officer on
behalf of the Borrower or the relevant reporting entity reconciling such changes
to what the financial statements would have been without giving effect to such
change;

94



--------------------------------------------------------------------------------



 



     (f) together with each set of consolidated financial statements referred to
in Sections 5.01(a) and 5.01(b) above, the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) (which may be in footnote form only) from
such consolidated financial statements.
     (g) no later than 45 days after the commencement of each fiscal year of the
Borrower, a detailed quarterly consolidated budget for such fiscal year
(including a projected consolidated balance sheet and consolidated statements of
projected operations, income and cash flows as of the end of and for each fiscal
quarter of such fiscal year and setting forth the assumptions used for purposes
of preparing such budget);
     (h) promptly after the same become publicly available, copies of all
annual, regular, special and periodic reports, proxy statements and registration
statements (other than exhibits thereto and any registration statements on Form
S-8 or its equivalent) filed by Holdings, the Borrower or any Subsidiary with
the SEC or with any national securities exchange or, after an IPO, distributed
by Holdings or the Borrower to the holders of its Equity Interests generally, as
the case may be;
     (i) upon the request of the Administrative Agent, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that Borrower or any ERISA
Affiliate or Subsidiary may request with respect to any Multiemployer Plan;
provided, that if the Borrower or any of its ERISA Affiliates or Subsidiaries
have not requested such documents or notices from the administrator or sponsor
of the applicable Multiemployer Plan, then, upon reasonable written request of
the Administrative Agent, the Borrower and/or its ERISA Affiliates or
Subsidiaries shall promptly make a request for such documents or notices from
such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof; and
     (j) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings,
the Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.
          Notwithstanding the foregoing, the obligations in paragraphs (a) and
(b) of this Section may be satisfied with respect to financial information of
the Borrower by furnishing (A) the applicable financial statements of any direct
or indirect parent of the Borrower that holds all of the Equity Interests of the
Borrower or (B) the Borrower’s (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of the Borrower, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to the Borrower (or such parent), on the one
hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under
Section 5.01(a), such materials are reported on by KPMG LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit other than any “going concern” or like qualification or
exception with

95



--------------------------------------------------------------------------------



 



respect to the regularly scheduled maturity of the Revolving Commitments) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.
     SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
Financial Officer or another executive officer of the Borrower or any
Subsidiary, affecting the Borrower or any Affiliate thereof that could
reasonably be expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event or any fact or circumstance that
gives rise to a reasonable expectation that any ERISA Event will occur that, in
either case, alone or together with any other ERISA Events that have occurred or
are reasonably expected to occur, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$20,000,000; and
     (d) any other development (including notice of any Environmental Liability)
that results in, or could reasonably be expected to result in, a Material
Adverse Effect.
     Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
     SECTION 5.03 Information Regarding Collateral. (a) The Borrower will
furnish to the Administrative Agent prompt written notice of any change (i) in
any Loan Party’s corporate name, (ii) in the jurisdiction of incorporation or
organization of any Loan Party or (iii) in any Loan Party’s organizational
identification number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made or will
be made substantially contemporaneously with such change under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral.
     (b) At the time of delivery of financial statements pursuant to
Section 5.01(a), the Borrower shall deliver to the Administrative Agent a
certificate executed by a Financial Officer or chief legal officer of the
Borrower (i) setting forth the information required pursuant to Sections 1 and 4
of the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section and (ii) certifying that all Uniform Commercial Code financing
statements containing a description of the Collateral have

96



--------------------------------------------------------------------------------



 



been filed of record in each governmental, municipal or other appropriate office
in each jurisdiction identified pursuant to clause (i) above to the extent
necessary to protect and perfect the security interests under the Collateral
Agreement for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).
     SECTION 5.04 Existence; Conduct of Business. The Borrower will, and will
cause each Restricted Subsidiary to, if and to the extent the Borrower shall
reasonably deem appropriate under the circumstances in its reasonable business
judgment, do or cause to be done all things reasonably necessary to obtain,
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises, and the patents,
copyrights, trademarks and trade names owned by the Borrower and the Restricted
Subsidiaries in the United States of America, that, in each case, is necessary
for the conduct of its business taken as a whole, provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.
     SECTION 5.05 Payment of Taxes. The Borrower will, and will cause each
Restricted Subsidiary to, pay its Tax liabilities, before the same shall become
delinquent or in default, except where the validity or amount thereof is being
contested in good faith by appropriate proceedings or other appropriate actions
and the failure to make payment pending such contest or action could not
reasonably be expected to result in a Material Adverse Effect.
     SECTION 5.06 Maintenance of Properties. The Borrower will, and will cause
each Restricted Subsidiary to, keep and maintain all property in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
     SECTION 5.07 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, (a) insurance in such amounts (with no greater risk retention and
giving effect to self-insurance) and against such risks as is (i) customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) considered
adequate by Holdings and the Borrower and (b) all insurance as may be required
by law. The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.
     SECTION 5.08 Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each Restricted Subsidiary to, keep proper books of record
and account in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested, provided that visits by the Lenders shall be coordinated with the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, shall not occur more than twice in any fiscal year of the Borrower.

97



--------------------------------------------------------------------------------



 



     SECTION 5.09 Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all material Requirements of Law with
respect to it or its property, except when the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     SECTION 5.10 Environmental Laws. The Borrower will, and will cause each
Subsidiary Loan Party to comply in all material respects with all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws. This clause shall be deemed
not breached by a noncompliance with the foregoing if such noncompliance in the
aggregate with any other noncompliance with any of the foregoing could not
reasonably be expected to have a Material Adverse Effect.
     SECTION 5.11 [Reserved].
     SECTION 5.12 Additional Subsidiaries. If (a) any additional Restricted
Subsidiary that is required to become a Subsidiary Loan Party hereunder and/or
the Equity Interests of which are required to be pledged pursuant to the
Collateral and Guarantee Requirement is formed or acquired after the Effective
Date, (b) any Unrestricted Subsidiary is converted into a Restricted Subsidiary
after the Effective Date or (c) as of the end of any fiscal quarter of the
Borrower, any Restricted Subsidiary that was a De Minimis Foreign Subsidiary no
longer constitutes a De Minimis Foreign Subsidiary, then, in each case, the
Borrower will, promptly after (i) in the case of clause (a) or (b) above, the
date such Subsidiary is formed or acquired or converted or (ii) in the case of
clause (c) above, the date on which financial statements are required to be
delivered pursuant to Section 5.01(a) or (b) with respect to such fiscal
quarter, notify the Administrative Agent thereof and, promptly after such
Subsidiary is formed or acquired or converted, in the case of Domestic
Subsidiaries, and within 60 calendar days after such Subsidiary is formed or
acquired or converted (or, in the case of clause (c) above, within 60 calendar
days after the end of such fiscal quarter), in the case of Foreign Subsidiaries,
cause the Collateral and Guarantee Requirement to be satisfied unless otherwise
agreed by the Administrative Agent in its reasonable judgment) (x) with respect
to such Subsidiary if such Subsidiary is required to become a Subsidiary Loan
Party) and (y) with respect to any Equity Interest in such Subsidiary owned by
or on behalf of any Loan Party to the extent required to be pledged pursuant to
the Collateral and Guarantee Requirement.
     SECTION 5.13 Further Assurances. (a) The Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including and subject to the particular requirements of the Collateral
Agreement, the filing and recording of financing statements and other
documents), that may be required under any applicable law, or that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties. The Borrower also agrees to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

98



--------------------------------------------------------------------------------



 



     (b) If any fee interest in any real property having a value (together with
improvements thereof) of at least $10,000,000 is acquired by any Loan Party
after the Effective Date (other than any such real property subject to a Lien
expressly permitted by Section 6.02(a)(v)), promptly (i) execute and deliver a
first priority Mortgage, in favor of the Administrative Agent, for the benefit
of the Lenders, covering such real property, (ii) if requested by the
Administrative Agent, (x) provide the Lenders with title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) use commercially
reasonable efforts to obtain consents or estoppels reasonably deemed necessary
or advisable by the Administrative Agent in connection with such Mortgage, each
of the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
     SECTION 5.14 Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower and the Restricted Subsidiaries shall
be in compliance, on a Pro Forma Basis, with the covenants set forth in Sections
6.12 and 6.13 (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of the Senior
Notes (or any Permitted Refinancing thereof) or any Subordinated Debt, as
applicable, and (iv) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the net book value of the Borrower’s (as
applicable) investment therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.
ARTICLE VI
Negative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable
(other than contingent amounts not yet due) under any Loan Document have been
paid in full and all Letters of Credit have expired or been terminated (or, with
respect to outstanding Letters of Credit, shall have been fully cash
collateralized or backed by standby letters of credit reasonably acceptable to
the applicable Issuing Bank) and all LC Disbursements shall have been
reimbursed, the Borrower (and with regard to Section 6.15 only, Holdings)
covenants and agrees with the Lenders that:

99



--------------------------------------------------------------------------------



 



     SECTION 6.01 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
     (i) Indebtedness created under the Loan Documents;
     (ii) Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness, provided that such extending, renewal or replacement Indebtedness
(A) shall not be Indebtedness of an obligor that was not an obligor with respect
to the Indebtedness being extended, renewed or replaced, (B) shall not be in a
principal amount that exceeds the principal amount of the Indebtedness being
extended, renewed or replaced (plus any accrued but unpaid interest fees and
redemption premium payable by the terms of such Indebtedness thereon), (C) shall
not have any earlier maturity date or shorter weighted average life than the
Indebtedness being extended, renewed or replaced and (D) shall be subordinated
to the Obligations on the same terms, if any, as the Indebtedness being
extended, renewed or replaced;
     (iii) Indebtedness of the Borrower to any Subsidiary and of any Restricted
Subsidiary to the Borrower or any other Subsidiary, provided (A) that
Indebtedness of any Restricted Subsidiary that is not a Loan Party to the
Borrower or any Subsidiary Loan Party shall be subject to Section 6.04 and
(B) Indebtedness of the Borrower to any Restricted Subsidiary that is not a
Subsidiary Loan Party and Indebtedness of any Subsidiary Loan Party to any
Subsidiary that is not a Subsidiary Loan Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;
     (iv) Guarantees by the Borrower of Indebtedness of Holdings or any
Restricted Subsidiary and by any Restricted Subsidiary of Indebtedness of
Holdings, the Borrower or any other Restricted Subsidiary, provided that (A) the
Indebtedness so Guaranteed is permitted by this Section (other than clause
(a)(ii) or (a)(vi)), (B) Guarantees by the Borrower or any Subsidiary Loan Party
of Indebtedness of any Restricted Subsidiary that is not a Loan Party shall be
subject to Section 6.04, (C) Guarantees permitted under this clause (iv) shall
be subordinated to the Obligations of the applicable Restricted Subsidiary to
the same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Obligations and (D) no Subordinated Debt shall be Guaranteed
by any Restricted Subsidiary unless such Restricted Subsidiary is a Loan Party
that has Guaranteed the Obligations pursuant to the Collateral Agreement;
     (v) (A) Indebtedness of the Borrower or any Restricted Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed by the
Borrower or any Restricted Subsidiary in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, provided that such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement,
(B) extensions, renewals and replacements of any such Indebtedness so long as
the principal amount of any such extensions, renewals or replacements does not
exceed the principal amount of the Indebtedness being extended, renewed or
replaced (plus any accrued but unpaid interest, fees and premiums payable by the
terms of such Indebtedness thereon) and (C) Capital Lease Obligations incurred
by the Borrower or any Restricted Subsidiary in respect of any Permitted Sale
and

100



--------------------------------------------------------------------------------



 



Leaseback Transaction, provided that the aggregate principal amount of
Indebtedness permitted by sub-clauses (A) and (B) of this clause (v) shall not
exceed $150,000,000 at any time outstanding;
     (vi) Indebtedness of any Person (A) that becomes a Restricted Subsidiary or
merges with or into a Restricted Subsidiary or the Borrower after the Effective
Date or (B) all or substantially all the assets of which are acquired by the
Borrower or any Restricted Subsidiary pursuant to a transaction in which
Indebtedness is assumed by the Borrower or any Restricted Subsidiary, in each
case after the Effective Date, provided that such Indebtedness exists at the
time such Person becomes a Restricted Subsidiary or merges with or into a
Restricted Subsidiary or the Borrower or at the time of such asset acquisition,
and is not created in contemplation of or in connection with such Person
becoming a Restricted Subsidiary or merging with or into a Restricted Subsidiary
or the Borrower or at the time of such asset acquisition, and extensions,
renewals and replacements of any such Indebtedness so long as the principal
amount of such extensions, renewals and replacements does not exceed the
principal amount of the Indebtedness being extended, renewed or replaced (plus
any accrued but unpaid interest and redemption premium payable by the terms of
such Indebtedness thereon), provided that the aggregate principal amount of
Indebtedness permitted by this clause (vi) shall not exceed $175,000,000 at any
time outstanding;
     (vii) Indebtedness in respect of netting services, overdraft protection or
in connection with deposit accounts and securities accounts, in each case
incurred in the ordinary course of business;
     (viii) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;
     (ix) Indebtedness of the Borrower or any Restricted Subsidiary in respect
of performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of other
Indebtedness for borrowed money), in each case provided in the ordinary course
of business;
     (x) Indebtedness in respect of Swap Agreements permitted by Section 6.07;
     (xi) (A) Subordinated Debt that is issued for cash payable on the date of
issuance thereof or as consideration for a Permitted Acquisition, provided that
(1) if such Subordinated Debt is issued for cash, the Net Proceeds of such
Subordinated Debt are used, promptly after such Net Proceeds are received by the
Borrower, (x) to consummate one or more Permitted Acquisitions, or (y) to prepay
Terms Loans pursuant to Section 2.11(c), (2) no Default has occurred and is
continuing or would result therefrom and (3) the Borrower is in compliance on a
Pro Forma Basis after giving effect to the incurrence of such Subordinated Debt
with the covenants contained in Sections 6.12 and 6.13 recomputed as of the last
day of the most-recently ended Test Period prior to the issuance of such
Subordinated Debt for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) and, in the case of any issuance of

101



--------------------------------------------------------------------------------



 



Subordinated Debt in an aggregate principal amount in excess of $15,000,000, has
delivered to the Administrative Agent a certificate of a Financial Officer to
such effect, together with all relevant financial information reasonably
requested by the Administrative Agent, including reasonably detailed
calculations demonstrating compliance with clause (3) above and (B) Subordinated
Refinancing Indebtedness in respect of Subordinated Debt issued pursuant to
clause (A) above or this clause (B);
     (xii) Guarantees of, or the assumption of, Indebtedness of Franchisees,
suppliers, distributors or licensees of the Borrower and the Restricted
Subsidiaries, in each case to the extent permitted pursuant to Section 6.04(o);
     (xiii) Indebtedness secured by Liens pursuant to Section 6.02(xiii) in an
aggregate principal amount not exceeding $50,000,000 at any time outstanding;
     (xiv) Indebtedness of Holdings or the Borrower not exceeding $20,000,000 at
any time outstanding, evidenced by promissory notes issued to former or current
management, directors, Franchisees or employees of Holdings, the Borrower or any
of the Restricted Subsidiaries in lieu of any cash payment permitted to be made
under Section 6.08(a)(iii), provided that all such Indebtedness shall be
unsecured and expressly subordinated to the prior payment in full in cash of all
Obligations on terms that are reasonably satisfactory to the Administrative
Agent;
     (xv) Indebtedness of Foreign Subsidiaries in an aggregate principal amount
not exceeding $20,000,000 at any time outstanding;
     (xvi) the Senior Notes and any Guarantee by Holdings or a Subsidiary Loan
Party of the obligations under the Senior Notes and any Permitted Refinancing
thereof;
     (xvii) other Indebtedness in an aggregate principal amount not exceeding
$30,000,000 at any time outstanding; and
     (xviii) Indebtedness incurred by the Borrower to the extent that 100% of
the Net Proceeds therefrom are, immediately after the receipt thereof, applied
solely to the prepayment of Term Loans in accordance with Section 2.11(c);
provided that (A) such Indebtedness does not require any scheduled payment of
principal (including pursuant to a sinking fund obligation) or mandatory
redemption or redemption at the option of the holders thereof (except for
redemptions in respect of asset sales and changes in control on terms that are
market terms on the date of issuance) prior to the date that is 180 days after
the Tranche B Maturity Date or, if such Indebtedness is incurred after the
Borrower has obtained any Incremental Term Loans or while any Commitments from
Additional Lenders to make Incremental Term Loans remain in effect, 180 days
after the maturity date for such Incremental Term Loans, unless all such
Incremental Term Loans have been repaid in full and all Commitments in respect
thereof have been terminated, (B) no Restricted Subsidiary is a borrower or
guarantor with respect to such Indebtedness unless such Restricted Subsidiary is
a Subsidiary Loan Party which shall have previously or substantially
concurrently Guaranteed the Obligations, (C) such Indebtedness contains market
terms on the date of issuance, provided that if such Indebtedness contains any
financial maintenance covenants, such covenants shall not be tighter than those
contained in this Agreement, (D) if any Term Loans remain outstanding after
giving effect to the prepayment

102



--------------------------------------------------------------------------------



 



required hereunder, the aggregate principal amount of such outstanding Term
Loans shall not be less than $250,000,000 and (E) the Borrower is in compliance
on a Pro Forma Basis after giving effect to the incurrence of such Indebtedness
with the covenants contained in Sections 6.12 and 6.13 recomputed as of the last
day of the most recently-ended Test Period prior to the incurrence of such
Indebtedness for which financial statements have been delivered pursuant to
Sections 5.01(a) or (b), and the Borrower has delivered to the Administrative
Agent a certificate of a Financial Officer, together with all relevant financial
information reasonably requested by the Administrative Agent, including
reasonably detailed calculations demonstrating compliance with clauses (A), (B),
(C), (D) and (E).
     SECTION 6.02 Liens. (a) The Borrower will not, nor will it permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:
     (i) Liens created under the Loan Documents;
     (ii) Permitted Encumbrances;
     (iii) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02,
provided that (A) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary and (B) such Lien shall secure only
those obligations that it secures on the Effective Date and extensions, renewals
and replacements thereof so long as the principal amount of such extensions,
renewals and replacements does not exceed the principal amount of the
obligations being extended, renewed or replaced (plus any accrued but unpaid
interest, fees and premiums payable by the terms of such obligations thereon);
     (iv) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset any Person that becomes a Restricted Subsidiary or merges with or into
a Restricted Subsidiary or the Borrower after the Effective Date prior to the
time such Person becomes a Restricted Subsidiary or such merger, provided that
(A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary or merging with or
into a Restricted Subsidiary or the Borrower, as the case may be, (B) such Lien
shall not apply to any other property or asset of the Borrower or any Restricted
Subsidiary and (C) such Lien shall secure only those obligations that it secures
on the date of such acquisition or the date such Person becomes a Restricted
Subsidiary or merges with or into a Restricted Subsidiary or the Borrower, as
the case may be, and extensions, renewals and replacements thereof so long as
the principal amount of such extensions, renewals and replacements does not
exceed the principal amount of the obligations being extended, renewed or
replaced (plus any accrued but unpaid interest, fees and premiums payable by the
terms of such obligations thereon);
     (v) Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Borrower or any Restricted Subsidiary, provided that (A) such
Liens secure Indebtedness incurred or assumed to finance such acquisition,
construction or improvement and are permitted by clause (v)(A) of Section 6.01
or to extend, renew or replace such Indebtedness and are permitted by clause
(v)(B)

103



--------------------------------------------------------------------------------



 



of Section 6.01, (B) such Liens and the Indebtedness secured thereby are
incurred or assumed prior to or within 180 days after such acquisition or the
completion of such construction or improvement (provided that this clause
(B) shall not apply to any Indebtedness permitted by clause (v)(B) of
Section 6.01 or any Lien securing such Indebtedness), (C) the Indebtedness
secured thereby does not exceed the lesser of the cost of acquiring,
constructing or improving such fixed or capital asset or, in the case of
Indebtedness permitted by clause (v)(A) of Section 6.01, its fair market value
at the time such security interest attaches, and in any event, the aggregate
principal amount of such Indebtedness does not exceed $125,000,000 at any time
outstanding and (D) such Liens shall not apply to any other property or assets
of the Borrower or any Subsidiary;
     (vi) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
     (vii) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement;
     (viii) Liens that are rights of setoff relating to deposit accounts in
favor of banks and other depositary institutions arising in the ordinary course
of business;
     (ix) Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of the Borrower or another Loan Party in respect of Indebtedness or other
obligations owed by such Subsidiary to such Loan Party;
     (x) Liens granted in connection with any Permitted Sale and Leaseback
Transaction;
     (xi) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (xii) Liens on not more than $5,000,000 of cash and cash equivalents
securing Swap Agreements that (A) are permitted by Section 6.07 and (B) hedge or
mitigate risks as a result of currency fluctuations;
     (xiii) Liens on assets, other than Equity Interests, receivables, inventory
and intellectual property, securing Indebtedness outstanding pursuant to
Section 6.01(xiii);
     (xiv) Liens on the assets of a Foreign Subsidiary that secure Indebtedness
of such Foreign Subsidiary that is incurred pursuant to Section 6.01(xv);
     (xv) Liens not otherwise permitted by this Section to the extent that
neither (A) the aggregate outstanding principal amount of the obligations
secured thereby nor (B) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds $15,000,000 at
any time outstanding; and
     (xvi) Liens securing Indebtedness permitted pursuant to
Section 6.01(xviii); provided that such Liens may be either a first priority
Lien on the Collateral that is pari passu with the Lien securing the Obligations
or a Lien ranking junior to the Lien on the Collateral securing the

104



--------------------------------------------------------------------------------



 



Obligations (but may not be secured by any other assets that are not Collateral)
and, in any such case, the beneficiaries thereof (or an agent on their behalf)
shall have entered into an intercreditor agreement with the Administrative Agent
that is reasonably satisfactory to the Administrative Agent.
     SECTION 6.03 Fundamental Changes. (a) The Borrower will not, nor will it
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person (other than the Borrower) may merge into
any Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and (if any party to such merger is a Subsidiary Loan
Party) is a Subsidiary Loan Party, (iii) any Restricted Subsidiary may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (iv) any Restricted Subsidiary may merge into
another Person in connection with the disposition of such Restricted Subsidiary
if such disposition is permitted pursuant to Section 6.05, provided that any
such merger involving a Person that is not a wholly owned Restricted Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Sections 6.04, 6.05 and 6.06.
     (b) The Borrower will not, and the Borrower will not permit any Restricted
Subsidiary to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and the Restricted Subsidiaries
on the Effective Date and businesses reasonably related, complementary or
ancillary thereto.
     SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any Restricted Subsidiary to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Restricted Subsidiary prior to such merger) any Equity Interests in
or evidences of Indebtedness or other securities (including any option, warrant
or other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any Indebtedness of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (any such purchase, holding,
acquisition, loan, advance, Guarantee, investment or interest, an “Investment”),
except:
     (a) Permitted Investments;
     (b) Permitted Acquisitions that are not Foreign Acquisitions;
     (c) Investments existing on the Effective Date and set forth on
Schedule 6.04 and any modification, replacement, renewal, reinvestment or
extension thereof; provided that the amount of any Investment permitted pursuant
to this Section 6.04(c) is not increased from the amount of such Investment on
the Effective Date except pursuant to the terms of such Investment as of the
Effective Date or as otherwise permitted by this Section 6.04;

105



--------------------------------------------------------------------------------



 



     (d) Foreign Acquisitions and Investments (other than loans, advances and
Guarantees, which are covered by paragraphs (e) and (f) below) by the Borrower
and the Restricted Subsidiaries in Equity Interests of Restricted Subsidiaries,
provided that (i) any such Equity Interests directly held by a Loan Party shall
be pledged pursuant to the Collateral Agreement (subject to the limitations
applicable to Equity Interests of a Foreign Subsidiary referred to in the
definition of the term “Collateral and Guarantee Requirement”) and (ii) the
aggregate amount of (x) Foreign Acquisitions and (y) Investments made pursuant
to this clause (ii)(y) by Loan Parties in Restricted Subsidiaries that are not
Loan Parties (including in connection with a Permitted Acquisition by a
Restricted Subsidiary that is not a Loan Party), together with intercompany
loans made under the proviso to paragraph (e) of this Section and Guarantees
given under the proviso to paragraph (f) of this Section, shall not exceed
$300,000,000 in the aggregate and, if made on or prior to June 30, 2012,
$100,000,000 in any Requisite Period (in each case determined at the time made
and without regard to any subsequent write-downs or write-offs and net of all
returns of capital in respect of such Foreign Acquisition or Investment and
excluding any Investments received in respect of, or consisting of, the transfer
or contribution of Equity Interests in any Foreign Subsidiary to any other
Foreign Subsidiary), provided that the conversion or capitalization of any loan
or advance into Equity Interests shall not constitute a new Investment so long
as such loan or advance was permitted pursuant to paragraph (e) below at the
time of its incurrence or was outstanding on the Effective Date and is set forth
on Schedule 6.04;
     (e) loans or advances made by the Borrower to any Restricted Subsidiary and
made by any Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary, provided that the amount of such loans and advances made pursuant to
this paragraph (e) by Loan Parties to Restricted Subsidiaries that are not Loan
Parties (including in connection with a Permitted Acquisition by a Restricted
Subsidiary that is not a Loan Party), together with Investments and Foreign
Acquisitions made under clause (ii) of the proviso to paragraph (d) of this
Section and Guarantees given under the proviso to paragraph (f) of this Section,
shall not exceed $300,000,000 in the aggregate and, if made on or prior to
June 30, 2012, $100,000,000 in any Requisite Period (in each case determined at
the time made and without regard to any subsequent write-downs or write-offs and
net of all returns of principal in respect of such loans or advances and
excluding any Investments consisting of intercompany notes received in
connection with the transfer or contribution of Equity Interests in any Foreign
Subsidiary to any other Foreign Subsidiary);
     (f) Guarantees of Indebtedness of the Borrower or any Restricted Subsidiary
that are permitted by Section 6.01, provided that the aggregate principal amount
of Indebtedness of Restricted Subsidiaries that are not Loan Parties that is
Guaranteed by any Loan Party (together with Investments and Foreign Acquisitions
made under clause (ii) of the proviso to paragraph (d) of this Section and
intercompany loans made under the proviso to paragraph (e) of this Section)
shall not exceed $300,000,000 in the aggregate and, if made on or prior to
June 30, 2012, $100,000,000 in any Requisite Period (in each case determined at
the time the Guarantee is given (with any subsequent increases in the amount of
Indebtedness that is Guaranteed being deemed an additional Guarantee) without
regard to any subsequent write-downs or write-offs and net of all returns of
principal in respect of such Guarantee);

106



--------------------------------------------------------------------------------



 



     (g) loans or advances to employees of Holdings (or any direct or indirect
parent thereof), the Borrower or any Restricted Subsidiary made in the ordinary
course of business of Holdings, the Borrower or any Restricted Subsidiary not
exceeding $10,000,000 in the aggregate outstanding at any time (determined
without regard to any write-downs or write-offs of such loans or advances);
     (h) payroll, travel, relocation and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
of Holdings, the Borrower or any Restricted Subsidiary for accounting purposes
and that are made in the ordinary course of business;
     (i) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts or other obligations and
disputes with, customers, suppliers and Franchisees, in each case in the
ordinary course of business;
     (j) Investments in the form of Swap Agreements permitted by Section 6.07;
     (k) (i) Investments of any Person existing at the time such Person becomes
a Restricted Subsidiary or consolidates or merges with the Borrower or any
Restricted Subsidiary (including in connection with a Permitted Acquisition) so
long as such Investments were not made in contemplation of such Person becoming
a Restricted Subsidiary or of such consolidation or merger; and (ii) any
modification, replacement, renewal, reinvestment or extension thereof; provided
that the amount of any Investment permitted pursuant to this Section 6.04(k) is
not increased from the amount of such Investment on the date such Person becomes
a Restricted Subsidiary except pursuant to the terms of such Investment as of
such date or as otherwise permitted by this Section 6.04.
     (l) Investments resulting from pledges or deposits described in clause
(c) or (d) of the definition of the term “Permitted Encumbrance”;
     (m) Investments received in connection with the disposition or license of
any asset permitted by Section 6.05;
     (n) receivables or other trade payables owing to the Borrower or a
Restricted Subsidiary if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms, provided
that such trade terms may include such concessionary trade terms, as the
Borrower or any Restricted Subsidiary deems reasonable under the circumstances;
     (o) Investments consisting of (i) Guarantees of or the assumption of
Indebtedness (to the extent permitted by Section 6.01) of, or (ii) loans made
to, or the acquisition of loans made to or Equity Interests in, Franchisees,
suppliers, distributors or licensees of the Borrower and the Restricted
Subsidiaries in an aggregate amount not exceeding $300,000,000 in the aggregate
and, if made on or prior to June 30, 2012, $100,000,000 in any Requisite Period
(in each case determined at the time made and without regard to any subsequent
write-downs or write-offs and net of returns of capital or principal in respect
of such Investments), provided that any such Investments (other than Guarantees
and non-cash Investments) in excess of $35,000,000 in any fiscal year shall be
deemed Capital Expenditures for purposes of Section 6.14;

107



--------------------------------------------------------------------------------



 



     (p) Investments the consideration for which consists solely of shares of
Qualified Equity Interests or which are made from the proceeds of a sale of
Qualified Equity Interests (other than any Cure Amount) within 365 days after
the date of such sale of Qualified Equity Interests;
     (q) Investments as valued at cost at the time each such Investment is made
and including all related commitments for future Investments, in an amount not
exceeding the Available Amount, provided that (x) at the time of any such
Investment, no Default shall have occurred and be continuing or would result
therefrom, (y) at the time of such Investment and after giving effect thereto
and to any borrowing in connection therewith, the Borrower complies, on a Pro
Forma Basis, with the covenants set out in Sections 6.12 and 6.13 and (z) in the
case of any such Investment in an amount in excess of $15,000,000, the Borrower
has delivered to the Administrative Agent a certificate of a Financial Officer,
together with all relevant financial information reasonably requested by the
Administrative Agent, demonstrating the calculation of the Available Amount;
     (r) other Investments by the Borrower or any Restricted Subsidiary in an
aggregate amount, as valued at cost at the time each such Investment is made and
including all related commitments for future Investments, not exceeding
$25,000,000 in the aggregate for all such Investments made or committed to be
made from and after the Effective Date plus an amount equal to any returns of
capital or sale proceeds actually received in cash in respect of any such
Investments (which amount shall not exceed the amount of such Investment valued
at cost at the time such Investment was made);
     (s) Investments consisting of (i) Indebtedness, (ii) Liens,
(iii) fundamental changes, (iv) sales, transfers, leases or other dispositions
of assets and (v) Restricted Payments permitted under Section 6.01,
Section 6.02, Section 6.03, Section 6.05 and Section 6.08, respectively;
     (t) contributions to a “rabbi” trust within the meaning of Revenue
Procedure 92-64 or other grantor trust subject to the claims of creditors in the
case of a bankruptcy of the Borrower; and
     (u) loans or advances to officers, directors and employees of Holdings (or
any direct or indirect parent thereof), the Borrower or any Restricted
Subsidiary in connection with such Person’s purchase of Equity Interests of
Holdings (or any direct or indirect parent thereof); provided, that, the amount
of such loans and advances shall be contributed to Holdings in cash as common
equity.
     SECTION 6.05 Asset Sales. The Borrower will not, nor will it permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will Holdings or the
Borrower permit any Restricted Subsidiary to issue any additional Equity
Interest in such Restricted Subsidiary (other than issuing directors’ qualifying
shares, issuing shares required by applicable law to be issued to nationals or
citizens and issuing Equity Interests to the Borrower or another Subsidiary),
except:

108



--------------------------------------------------------------------------------



 



     (a) sales, transfers, leases and other dispositions of (i) inventory,
(ii) used, obsolete or surplus equipment and (iii) Permitted Investments, in
each case in the ordinary course of business;
     (b) sales, transfers, leases and other dispositions to the Borrower or a
Restricted Subsidiary, provided that any such sales, transfers, leases or other
dispositions from the Borrower or a Restricted Subsidiary that is a Loan Party
to a Restricted Subsidiary that is not a Loan Party shall be made (i) in
compliance with Section 6.09(a)(i) or (ii) to the extent not made in compliance
with Section 6.09(a)(i), shall be treated as an Investment in such Restricted
Subsidiary and shall be permitted only to the extent permitted pursuant to
Section 6.04;
     (c) sales, transfers and other dispositions of accounts receivable or other
rights to payment in connection with the compromise, settlement or collection
thereof in the ordinary course of business;
     (d) sales, transfers, leases and other dispositions of property to the
extent that such property constitutes an Investment permitted by clause (i),
(k), (m), (q) or (r) of Section 6.04 or another asset received as consideration
for the disposition of any asset permitted by this Section (in each case, other
than Equity Interests in a Restricted Subsidiary, unless all Equity Interests in
such Restricted Subsidiary are sold in accordance with this Section 6.05);
     (e) Permitted Sale and Leaseback Transactions;
     (f) leases or subleases entered into in the ordinary course of business,
including any increase in the frequency or amount of ordinary course leasing as
compared to the Effective Date, to the extent that they do not materially
interfere with the business of Holdings, the Borrower or any Restricted
Subsidiary;
     (g) (i) licenses or sublicenses of intellectual property (A) in the
ordinary course of business or (B) to any Restricted Subsidiary, and licenses,
sublicenses or contributions of non-U.S. goodwill and non-U.S. going-concern
value to any Restricted Subsidiary, and/or (ii) any abandonment, failure to
maintain, non-renewal or other disposition of any intellectual property in the
ordinary course of business;
     (h) dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary;
     (i) Restricted Payments, to the extent permitted pursuant to Section 6.08;
     (j) sales, transfers and other dispositions of assets resulting in
aggregate Net Proceeds not exceeding $1,000,000 in the case of any single
transaction or series of related transactions;
     (k) sales, transfers and other dispositions of assets (other than Equity
Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold) that are not permitted by any other clause of
this Section, provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (k), together
with

109



--------------------------------------------------------------------------------



 



the aggregate fair market value of all real property sold in excess of
$25,000,000 in any fiscal year in reliance on clause (l), shall not exceed
during any fiscal year of the Borrower 10.0% of Consolidated Tangible Assets of
Holdings as of the end of the fiscal year of the Borrower most-recently ended
prior to such fiscal year;
     (l) sales, transfers, leases or other dispositions of restaurants and
related assets to Franchisees, including through the sale of Equity Interests of
Persons owning such assets; provided that to the extent that the aggregate fair
market value of all owned real property sold to Franchisees in reliance on this
clause (l) exceeds $25,000,000 during any fiscal year of the Borrower, the
amount in excess of $25,000,000 per fiscal year, together with the aggregate
fair market value of all assets sold, transferred or otherwise disposed of in
reliance on clause (k), shall not exceed during any fiscal year of the Borrower
10.0% of Consolidated Tangible Assets of Holdings as of the end of the fiscal
year of the Borrower most-recently ended prior to such fiscal year; and
     (m) the exchange by the Borrower or any of its Restricted Subsidiaries of
any of its restaurant properties and related assets for any current or planned
restaurant property and related assets of any third Person (any such exchange,
an “Asset Swap”); provided, that, (i) the fair market value of the property
being received by the Borrower or any of its Restricted Subsidiaries in
connection with any Asset Swap shall be substantially equivalent to, or greater
than, the fair market value of the property being exchanged by the Borrower or
any of its Restricted Subsidiaries (except to the extent of any other exception
available under this Section 6.05), (ii) after giving effect to any such Asset
Swap, the Borrower is in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.12 and 6.13, recomputed as of the last day of the
most-recently ended fiscal quarter of the Borrower prior to such Asset Swap for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), (iii) no Default shall have occurred and be continuing at the time of or
after giving effect to any such Asset Swap and (iv) the Borrower or the relevant
Restricted Subsidiary shall take all steps reasonably requested by the
Administrative Agent to provide the Administrative Agent on behalf of the
Lenders with a fully perfected Lien on or security interest in the property
being received by the Borrower or any of its Restricted Subsidiaries in
connection with any such Asset Swap to the same extent as the Lien or security
interest, if any, which the Administrative Agent had in the property being
exchanged by the Borrower or any of its Restricted Subsidiaries and to the
extent required by the Loan Documents;
provided that:
          (A) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (a)(i) or (a)(ii), clause (b),
clause (c), clause (d), clause (f) (unless the lessee is a Person that is not a
Franchisee), clause (g), clause (h) or clause (i)) shall be made for fair value,
and
          (B) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (a)(i) or (a)(ii), clause (b)
(unless the disposition is a disposition of assets (other than (x) Franchise
Agreements with non-U.S. Franchisees or assets consisting solely of non-U.S.
goodwill and/or non-U.S. going-concern value that, in each case, are disposed of
to a Foreign Subsidiary (i) all the Equity Interests of which are owned directly
or indirectly by

110



--------------------------------------------------------------------------------



 



a Loan Party, (ii) that is not limited by any of its Organizational Documents,
any Requirement of Law (other than statutory restrictions relating to the
payment of dividends that are customarily imposed based on capital, surplus,
profits or other similar measures) or any agreement or instrument applicable to
it from declaring and paying dividends or other distributions to the Borrower or
any Restricted Subsidiary (and will not agree to any such consensual limitation)
and (iii) that has not incurred (and thereafter shall not incur) any
Indebtedness other than intercompany Indebtedness incurred for the purpose of
acquiring or licensing such Franchise Agreements, non-U.S. goodwill, non-U.S.
going-concern value or rights to intellectual property owned by the Borrower or
a Subsidiary and Indebtedness incurred pursuant to Section 6.01(xv) and (y) the
transfer or contribution of Equity Interests in any Foreign Subsidiary to any
other Foreign Subsidiary) by a Loan Party to a Restricted Subsidiary that is not
a Loan Party), clause (c), clause (d), clause (f) (unless the lessee is a Person
that is not a Franchisee), clause (g), clause (h), clause (i), clause (j),
clause (l) (but excluding sales of owned real property to the extent that the
aggregate fair market value of all owned real property sold to Franchisees
exceeds $25,000,000 during any fiscal year of the Borrower) or clause (m)) shall
be made for consideration at least 75% of which consists of cash or Permitted
Investments payable at the time of such sale, transfer or other disposition or,
in the case of a disposition to a Franchisee, notes payable in cash within
365 days from the date of such disposition (excluding, for the purposes of such
calculation, any assumption of liabilities of the Borrower or any Restricted
Subsidiary by the transferee thereof); provided that for purposes of this clause
(B) (x) any securities or other obligations received by the Borrower or the
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Permitted Investments (to the extent of
the cash or Permitted Investments received) within 180 days following the
closing of such sale, transfer, lease or other disposition, and (y) any
Designated Non-Cash Consideration received by the Borrower or the Restricted
Subsidiary in such sale, transfer, lease or other disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (y) that is at that time
outstanding, not to exceed the lesser of 1.0% of Total Assets at the time of the
receipt of such Designated Non-Cash Consideration and $35,000,000 (with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value)
shall, in each case of clauses (x) and (y), be deemed to be cash.
     SECTION 6.06 [Reserved].
     SECTION 6.07 Swap Agreements. The Borrower will not, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement for speculative
purposes, except (a) Swap Agreements entered into to hedge or mitigate risks to
which the Borrower or any Subsidiary has actual or anticipated exposure (other
than those in respect of shares of capital stock or other equity ownership
interests of the Borrower or any Subsidiary), (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary and (c) Swap Agreements entered into to hedge commodities,
currencies, general economic conditions, raw materials prices, revenue streams
or business performance.

111



--------------------------------------------------------------------------------



 



     SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, nor will it permit any Restricted Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:
     (i) the Restricted Subsidiaries may declare and pay dividends or make other
distributions ratably with respect to their Equity Interests;
     (ii) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests;
     (iii) the Borrower may make Restricted Payments, not exceeding, taken
together with the aggregate principal amount of all Indebtedness incurred under
Section 6.01(xiv) during such fiscal year, $20,000,000 during any fiscal year,
pursuant to and in accordance with stock option plans or other benefit plans
approved by Holdings’, any direct or indirect parent’s of Holdings or the
Borrower’s board of directors for former or current management, directors,
Franchisees or employees of Holdings, any direct or indirect parent of Holdings,
the Borrower or any of the Restricted Subsidiaries;
     (iv) the Borrower may make Restricted Payments to Holdings at such times
and in such amounts (A) not exceeding $5,000,000 during any fiscal year, as
shall be necessary to permit Holdings or any direct or indirect parent of
Holdings to discharge its general corporate and overhead (including franchise
taxes and directors fees and, following the completion of an IPO, costs and
expenses necessary for or incidental to Holdings’s or any direct or indirect
parent of Holdings continued existence as a public company) expenses incurred in
the ordinary course and other permitted liabilities, (B) as shall be necessary
to pay the Tax liabilities of Holdings or any direct or indirect parent of
Holdings directly attributable to (or arising as a result of) the operations of
the Borrower and the Subsidiaries and (C) to the extent of amounts paid by
Unrestricted Subsidiaries to the Borrower or any Restricted Subsidiary, as shall
be necessary to pay the Tax liabilities of or allocable to Unrestricted
Subsidiaries, provided, however, that (1) the amount of Restricted Payments
pursuant to clause (B) of this clause (iv) shall not exceed the amount that the
Borrower and the Restricted Subsidiaries would be required to pay in respect of
Federal, State and local taxes were the Borrower and the Restricted Subsidiaries
to pay such taxes as stand-alone taxpayers and (2) all Restricted Payments made
to Holdings pursuant to this clause (iv) are used by Holdings or any direct or
indirect parent of Holdings for the purposes specified herein within five
Business Days after Holdings’s or such parent’s receipt thereof;
     (v) the Borrower may make Restricted Payments to the extent necessary to
permit Holdings or any direct or indirect parent of Holdings to make payments of
or on account of (A) management, consulting, investment banking and advisory
fees and (B) reimbursement of out-of-pocket costs and expenses incurred in
connection with management, consulting, investment banking and advisory
services, in each case to the Sponsors or Sponsor Affiliates to the extent
permitted by Section 6.09, provided that no Default shall have occurred and be
continuing or would result therefrom;
     (vi) on or after July 1, 2011, the Borrower may declare and pay dividends
and distributions to Holdings up to an amount not to exceed the Available
Amount, provided that (x)

112



--------------------------------------------------------------------------------



 



at the time of any such dividend, distribution, repurchase, redemption or
retirement, no Default shall have occurred and be continuing or would result
therefrom, (y) at the time of such dividend, distribution, repurchase,
redemption or retirement and after giving effect thereto and to any borrowing in
connection therewith, the Borrower complies, on a Pro Forma Basis, with the
covenants set out in Sections 6.12 and 6.13 and (z) in the case of any such
Restricted Payment in an amount in excess of $15,000,000, the Borrower has
delivered to the Administrative Agent a certificate of a Financial Officer,
together with all relevant financial information reasonably requested by the
Administrative Agent, demonstrating the calculation of the Available Amount;
     (vii) [Reserved.]
     (viii) the Borrower may make Restricted Payments to Holdings in such
amounts as shall be necessary to pay out-of-pocket legal, accounting and filing
fees, costs and expenses incurred in connection with a proposed offering of
Qualified Equity Interests of Holdings or any direct or indirect parent of
Holdings, provided that no Default shall have occurred and be continuing or
would result therefrom;
     (ix) [Reserved.]
     (x) [Reserved.]
     (xi) the Borrower may make Restricted Payments to Holdings in an amount
necessary to enable Holdings or any direct or indirect parent of Holdings to
make required payments in respect of Disqualified Equity Interests or
Subordinated Debt issued by Holdings or any direct or indirect parent of
Holdings, provided that (i) such payments are permitted (x) in the case of
Disqualified Equity Interests, by another clause of this Section 6.08 or (y) in
the case of Subordinated Debt, by paragraph (b) of this Section 6.08 and
(ii) Holdings or such parent promptly applies such proceeds in the manner
required by such Disqualified Equity Interests or Subordinated Debt;
     (xii) the Borrower or any Restricted Subsidiary may acquire, redeem or
retire any Equity Interests of any other Subsidiary provided that such
acquisition, redemption or retirement is permitted pursuant to Sections 6.03 and
6.04; and
     (xiii) substantially concurrently with an IPO, and in any event, no later
than 30 Business Days following the issue or transfer of Equity Interests
pursuant to such IPO, the Borrower may make Restricted Payments to Holdings to
the extent necessary to permit Holdings or any direct or indirect parent of
Holdings to make the payment of the fees permitted to be paid pursuant to
Section 6.09(ix)(B), provided that (A) no Default shall have occurred and be
continuing or would result therefrom and (B) at the time of such payment and
after giving effect thereto, the Borrower complies, on a Pro Forma Basis, with
the covenants set out in Sections 6.12 and 6.13.
     (b) The Borrower will not, nor will it permit any Restricted Subsidiary to,
make or agree to pay or make, directly or indirectly (other than agreeing to
customary provisions in respect of repayment and repurchase upon asset sales in
the Senior Note Documents or any Subordinated Debt Documents), any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on the Senior Notes or any

113



--------------------------------------------------------------------------------



 



Subordinated Debt, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of the Senior Notes or any Subordinated Debt, or any other payment
(including any payment under any Swap Agreement) that has a substantially
similar effect to any of the foregoing, except:
     (i) payment of regularly scheduled interest, any accrued and unpaid
interest and original issue discount, if any, on the Senior Notes and any
Subordinated Debt to the extent needed under the Code and applicable United
States Treasury Regulations so as to cause the Senior Notes and any Subordinated
Debt to not be treated as having been issued with “significant original issue
discount” within the meaning of Section 163(i)(2) of the Code, and principal
payments as, in the form of payment and when due in respect of the Senior Notes
and any Subordinated Debt, payments due upon a change of control under the
Senior Notes or any Subordinated Debt or upon acceleration of the maturity of
the Senior Notes or any Subordinated Debt, in each case other than payments in
respect of Subordinated Debt prohibited by the subordination provisions thereof;
     (ii) refinancings of Indebtedness to the extent permitted by Section 6.01;
     (iii) payment or other distribution in respect of principal or interest on,
or payment or other distribution on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of, the Senior Notes or any
Subordinated Debt, in each case in exchange for, or out of the Net Proceeds of,
the substantially concurrent sale of Qualified Equity Interests of Holdings or
any direct or indirect parent of Holdings; and
     (iv) on or after July 1, 2011, payments or other distributions in an amount
not to exceed the Available Amount, provided that (x) at the time of any such
payment or other distribution, no Default shall have occurred and be continuing
or would result therefrom, (y) at the time of such payment or other distribution
and after giving effect thereto and to any borrowing in connection therewith,
the Borrower complies, on a Pro Forma Basis, with the covenants set out in
Sections 6.12 and 6.13 and (z) in the case of any such payment or other
distribution in an amount in excess of $15,000,000, the Borrower has delivered
to the Administrative Agent a certificate of a Financial Officer, together with
all relevant financial information reasonably requested by the Administrative
Agent, demonstrating the calculation of the Available Amount.
     SECTION 6.09 Transactions with Affiliates. (a) The Borrower will not, nor
will it permit any Restricted Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:
     (i) transactions at prices and on terms and conditions not less favorable
to the Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties,

114



--------------------------------------------------------------------------------



 



     (ii) transactions between or among (A) the Borrower and/or the Subsidiary
Loan Parties and (B) Restricted Subsidiaries that are not Subsidiary Loan
Parties, in each case, not involving any other Affiliate,
     (iii) loans or advances to employees permitted under Section 6.04(g),
     (iv) payroll, travel, relocation and similar advances to cover matters
permitted under Section 6.04(h),
     (v) any contribution to the capital of Holdings by the Permitted Investors
or any purchase of Equity Interests in Holdings by any Permitted Investor not
prohibited by this Agreement,
     (vi) the payment of reasonable fees to directors of Holdings or any direct
or indirect parent of Holdings, the Borrower or any Restricted Subsidiary who
are not employees of Holdings or any direct or indirect parent of Holdings, the
Borrower or any Restricted Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of Holdings or any direct or indirect parent of Holdings,
the Borrower or the Restricted Subsidiaries in the ordinary course of business,
     (vii) any issuances of securities or any payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by Holdings’s or
the Borrower’s board of directors or any committee thereof,
     (viii) employment and severance arrangements entered into in the ordinary
course of business between Holdings or any direct or indirect parent of
Holdings, the Borrower or any Restricted Subsidiary and any employee thereof in
accordance with such employee’s employee agreement or the Borrower’s severance
policy approved by the board of directors of Holdings (or any direct or indirect
parent of Holdings) or the Borrower, or any committee thereof,
     (ix) any payments permitted under Section 6.09(b) and any payments to the
Sponsors or any Sponsor Affiliate for reimbursement of out-of-pocket costs and
expenses,
     (x) any Restricted Payment permitted by Section 6.08,
     (xi) the grant of stock options or similar rights in respect of Equity
Interests of Holdings or any direct or indirect parent of Holdings to officers,
employees, Franchisees, consultants and directors of the Borrower or any
Subsidiary pursuant to plans approved by the board of directors of Holdings or
any direct or indirect parent of Holdings, or any committee thereof and the
payment of amounts of the issuance of Equity Interests pursuant thereto in each
case to the extent not prohibited by this Agreement,
     (xii) transactions constituting Investments permitted pursuant to
Section 6.04(d), (e), (f) or (p), or constituting Investments in a Subsidiary
permitted pursuant to Section 6.04(q) or (r),
     (xiii) transactions permitted pursuant to Section 6.05(b)(ii) or (g) (other
than transactions permitted pursuant to clause (g)(i)) and Investments permitted
pursuant to Section

115



--------------------------------------------------------------------------------



 



6.04 received in connection with transactions permitted pursuant to
Section 6.05(g) (other than transactions permitted pursuant to clause (g)(i)),
     (xiv) entry into a Tax sharing agreement with Holdings or any direct or
indirect parent of Holdings providing for (in each case subject to compliance
with Section 6.08) the payments of Taxes (including interest and penalties) and
expenses, control of tax filings and contests, and other normal, usual and
customary provisions, and
     (xv) the provision of legal, accounting, purchasing, treasury or
administrative services to Holdings or any direct or indirect parent of
Holdings, the Borrower or any Restricted Subsidiary in the ordinary course of
business.
     (b) Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, make any payment of or on account of monitoring or
management or similar fees payable to the Sponsor or any Sponsor Affiliate
(i) in an aggregate amount in any fiscal year in excess of the lesser of
(x) 0.5% of consolidated total revenues of the Borrower for the immediately
preceding fiscal year or (y) $10,000,000 or (ii) after the consummation of an
IPO.
     SECTION 6.10 Restrictive Agreements. The Borrower will not, nor will it
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other consensual arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of Holdings, the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any Equity Interests of any Restricted Subsidiary owned by such Person
securing the Obligations or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary, provided that:
     (i) the foregoing shall not apply to restrictions and conditions imposed by
(A) law, (B) any Loan Document or (C) the Senior Notes;
     (ii) the foregoing shall not apply to restrictions and conditions existing
on the Effective Date or to any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement expands the scope of any such restriction or condition;
     (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
assets pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary or assets that is or are to be sold and such sale is
permitted hereunder;
     (iv) clause (a) of the foregoing shall not apply to customary provisions in
leases, licenses and other contracts restricting the assignment thereof;
     (v) the foregoing shall not apply to restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent such
restriction applies only to the property securing such Indebtedness;

116



--------------------------------------------------------------------------------



 



     (vi) the foregoing shall not apply to any restrictions or conditions set
forth in any agreement in effect at any time any Person becomes a Restricted
Subsidiary (but not any modification or amendment expanding the scope of any
such restriction or condition), provided that such agreement was not entered
into in contemplation of such Person becoming a Restricted Subsidiary and the
restriction or condition set forth in such agreement does not apply to the
Borrower or any other Restricted Subsidiary;
     (vii) restrictions or conditions in any Indebtedness permitted pursuant to
Section 6.01 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or, in
the case of Subordinated Debt, are market terms at the time of issuance or, in
the case of Indebtedness of any Foreign Subsidiary, are imposed solely on such
Foreign Subsidiary and its Subsidiaries, provided that any such restrictions or
conditions permit compliance with the Collateral and Guarantee Requirement and
Section 5.12; and
     (viii) restrictions on cash or other deposits imposed by agreements entered
into in the ordinary course of business.
     SECTION 6.11 Amendment of Material Documents. The Borrower will not, nor
will it permit any Restricted Subsidiary to, amend, modify or waive any
provision of the Senior Note Documents or any Subordinated Debt Documents if the
effect of such amendment, modification or waiver is to (i) increase the rate of
interest payable with respect to the Senior Notes or such Subordinated Debt, as
applicable, (ii) change the dates upon which payments of principal or interest
are due on the Senior Notes or such Subordinated Debt, as applicable, other than
to extend such dates, (iii) change any default or event of default other than to
delete or make less restrictive any default or event of default provision
therein with respect to the Senior Notes or such Subordinated Debt, as
applicable, (iv) change the redemption or prepayment provisions of the Senior
Notes or such Subordinated Debt, as applicable, other than to extend the dates
therefor or to reduce the premiums payable in connection therewith, (v) grant
any security or collateral to secure payment of the Senior Notes or such
Subordinated Debt, as applicable, or (vi) change or amend any other term, if
such change or amendment would (x) materially increase the obligations of
Holdings, the Borrower or any Subsidiary party thereto thereunder, (y) confer
additional material rights on the holder of the Senior Notes or such
Subordinated Debt, as applicable, or (z) result in such Subordinated Debt being
subject to a term or condition that would not be permitted (under the definition
of the term “Subordinated Debt”) if such Subordinated Debt were being issued on
the date of such amendment, modification or waiver.
     SECTION 6.12 Interest Coverage Ratio. The Borrower will not permit the
Interest Coverage Ratio for any Test Period ending during any period set forth
below to be less than the ratio set forth opposite such period below:

      Period   Ratio
March 31, 2011 through September 30, 2011
  1.60 to 1.00
December 31, 2011 through June 30, 2013
  1.70 to 1.00
September 30, 2013 through June 30, 2014
  1.80 to 1.00
September 30, 2014 through June 30, 2015
  1.90 to 1.00
Thereafter
  2.00 to 1.00

117



--------------------------------------------------------------------------------



 



     SECTION 6.13 Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio for any Test Period ending during any period set forth below to
be greater than the ratio set forth opposite such period below:

      Period   Ratio
March 31, 2011 through June 30, 2011
  7.50 to 1.00
September 30, 2011
  7.25 to 1.00
December 31, 2011
  7.00 to 1.00
March 31, 2012 through June 30, 2012
  6.75 to 1.00
September 30, 2012 through December 31, 2012
  6.25 to 1.00
March 31, 2013 through June 30, 2013
  6.00 to 1.00
September 30, 2013 through March 31, 2014
  5.75 to 1.00
June 30, 2014 through June 30, 2015
  5.25 to 1.00
September 30, 2015 through June 30, 2016
  4.75 to 1.00
Thereafter
  4.50 to 1.00

     SECTION 6.14 Maximum Capital Expenditures. (a) The aggregate amount of
Capital Expenditures made by the Borrower and the Restricted Subsidiaries in any
fiscal year shall not exceed (i) $160,000,000 if the Rent-Adjusted Leverage
Ratio as of the last day of the most recently ended fiscal year of the Borrower
is greater than or equal to 5.00 to 1.00, (ii) $180,000,000 if the Rent-Adjusted
Leverage Ratio as of the last day of the most recently ended fiscal year of the
Borrower is greater than or equal to 4.00 to 1.00 but less than 5.00 to 1.00 and
(iii) $220,000,000 if the Rent-Adjusted Leverage Ratio as of the last day of the
most recently ended fiscal year of the Borrower is less than 4.00 to 1.00.
     (b) The amount of Capital Expenditures set forth in Section 6.14(a) in
respect of any fiscal year shall be increased (but not decreased) by an amount
equal to 50% of (i) the amount of unused Capital Expenditures for the
immediately preceding fiscal year less (ii) the amount of unused Capital
Expenditures carried forward to such immediately preceding fiscal year pursuant
to this paragraph.
     SECTION 6.15 Holdings Covenants. (a) Holdings will not own or acquire any
assets (other than Equity Interests of the Borrower, cash and Permitted
Investments) or engage in any business or activity other than (i) the ownership
of all the outstanding Equity Interests of the Borrower and activities
incidental thereto, (ii) the maintenance of its corporate existence and
activities incidental thereto, including general and corporate overhead,
provided that Holdings may change its form of organization, so long as (A) it is
organized under the laws of the United States of America, any State thereof or
the District of Columbia and (B) its Guarantee of the Obligations and the Lien
on or security interest in any Collateral held by it under the Loan Documents
shall remain in effect to the same extent as immediately prior to such change,
(iii) activities required to comply with applicable law, (iv) maintenance and
administration of stock option and stock ownership plans and activities
incidental thereto, (v) the receipt of Restricted Payments to the extent
permitted by Section 6.08 and the making of Restricted Payments, (vi) to the
extent not otherwise covered by the other clauses of this Section 6.15, any of
the activities of Holdings referred to in Section 6.08, (vii) concurrently with
any issuance of Qualified Equity Interests, the redemption, purchase or
retirement of any Equity Interests of Holdings using the proceeds of, or
conversion or exchange of any Equity Interests of Holdings for, such Qualified
Equity Interests, (viii) the obtainment of, and the payment of any fees and
expenses for,

118



--------------------------------------------------------------------------------



 



management, consulting, investment banking and advisory services to the extent
otherwise permitted by this Agreement, (ix) compliance with its obligations
under the Loan Documents, the Senior Note Documents (or any Permitted
Refinancing thereof) and any Subordinated Debt Documents, (x) in connection
with, and following the completion of, an IPO, activities necessary or
reasonably advisable for or incidental to the initial registration and listing
of Holdings common stock and the continued existence of Holdings as a public
company and (xi) activities incidental to legal, tax and accounting matters in
connection with any of the foregoing activities.
     (b) Holdings will not create, incur, assume or permit to exist any
Indebtedness or other liabilities except (i) Indebtedness created under the Loan
Documents and the Senior Note Documents (or any Permitted Refinancing thereof),
(ii) Subordinated Debt or unsecured Guarantees of any Subordinated Debt,
provided that such Guarantees shall be subordinated to the Obligations to the
same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Obligations, (iii) other unsecured Indebtedness in an
aggregate principal amount not exceeding $5,000,000 at any time outstanding and
(iv) liabilities imposed by law, including tax liabilities, and other
liabilities incidental to its existence and permitted business and activities.
     (c) Holdings will not create, incur, assume or permit to exist any Lien
(other than Permitted Encumbrances) on any of the Equity Interests issued by the
Borrower to Holdings.
ARTICLE VII
Events of Default
     If any of the following events (any such event, an “Event of Default”)
shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in paragraph (a) of this
Article) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Restricted Subsidiary in or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder shall, if qualified by materiality,
prove to have been incorrect or, if not so qualified, prove to have been
incorrect in any material respect, in each case when made or deemed made;
     (d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02 or 5.04 (with respect to the
existence of Holdings or the Borrower) or in Article VI;

119



--------------------------------------------------------------------------------



 



     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from any Lender or the
Administrative Agent to the Borrower;
     (f) Holdings, the Borrower or any Restricted Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the sale, transfer or other disposition (including as
a result of a casualty or condemnation event) of any property or assets securing
such Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement);
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Significant Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Significant
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
     (i) Holdings, the Borrower or any Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any Significant Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
     (j) Holdings, the Borrower or any Significant Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $20,000,000 shall be rendered against Holdings, the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed, or any action shall be

120



--------------------------------------------------------------------------------



 



legally taken by a judgment creditor to attach or levy upon any assets of
Holdings, the Borrower or any Restricted Subsidiary to enforce any such
judgment;
     (l) an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred could reasonably be expected to result in
a Material Adverse Effect;
     (m) any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except (i) in respect of Collateral having an aggregate value
not in excess of $5,000,000, (ii) as a result of the sale or other disposition
of the applicable Collateral in a transaction permitted under the Loan Documents
or (iii) as a result of the Administrative Agent’s failure to maintain
possession of any stock certificates or other instruments delivered to it under
the Collateral Agreement;
     (n) any Loan Document or any Guarantee of the Loan Document Obligations
shall for any reason be asserted by any Loan Party not to be a legal, valid and
binding obligation of any Loan Party that is a party thereto;
     (o) the Guarantees of the Loan Document Obligations by Holdings, the
Borrower and the Subsidiary Loan Parties pursuant to the Collateral Agreement
shall cease to be in full force and effect (in each case, other than in
accordance with the terms of the Loan Documents);
     (p) (i) any Subordinated Debt or any Guarantee thereof shall cease, for any
reason, to be, or shall be asserted by any Loan Party or the holders of at least
25% in aggregate principal amount of any series of Subordinated Debt not to be,
validly subordinated to the Loan Document Obligations or the obligations of
Holdings and the Subsidiary Loan Parties in respect of their Guarantees under
the Collateral Agreement, as the case may be, as provided in the Subordinated
Debt Documents or (ii) the Loan Document Obligations shall cease to constitute,
or shall be asserted by any Loan Party or the holders of at least 25% in
aggregate principal amount of any series of Subordinated Debt not to constitute,
“Senior Indebtedness” or “Designated Senior Indebtedness” (or the equivalent
thereof) under the subordination provisions of any Subordinated Debt Document;
or
     (q) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any

121



--------------------------------------------------------------------------------



 



event with respect to the Borrower described in paragraph (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
     Notwithstanding anything in this Article VII to the contrary;
     (A) in the event that the Borrower fails to comply with the requirements of
any covenant set forth in Sections 6.12 and 6.13, until the tenth Business Day
after the date on which the financial statements with respect to the Test Period
for which the applicable covenant set forth in such Sections 6.12 and 6.13 is
being measured are required to be delivered pursuant to Section 5.01(a) or (b),
Holdings shall have the right to make a cash equity investment in the Borrower
in the form of Qualified Equity Interests (the “Cure Right”), and upon the
receipt by the Borrower of net cash proceeds from such equity investment (the
amount of such net cash proceeds, the “Cure Amount”), the applicable covenant
set forth in Sections 6.12 and 6.13 shall be recalculated, giving effect to a
pro forma increase to Consolidated EBITDA for the relevant Test Period in an
amount equal to such Cure Amount; provided that such pro forma adjustment to
Consolidated EBITDA shall be given solely for the purpose of determining the
existence of an Event of Default under the applicable covenant set forth in
Sections 6.12 and 6.13 with respect to any Test Period that includes the fiscal
quarter for which such Cure Right was exercised and not for any other purpose
under any Loan Document;
     (B) if, after the exercise of the Cure Right and the recalculations
pursuant to clause (1)(A) above, the Borrower shall then be in compliance with
the requirements of the covenants set forth in Sections 6.12 and 6.13 for any
period of four consecutive fiscal quarters, the Borrower shall be deemed to have
satisfied the requirements of such covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default or Event of Default under
Article VII that had occurred shall be deemed cured; provided that (i) the Cure
Right may be exercised no more than twice during any period of four consecutive
fiscal quarters, (ii) the Cure Right may be exercised on no more than four
occasions, (iii) with respect to any exercise of the Cure Right, the Cure Amount
shall be no greater than the amount required to cause the Loan Parties to be in
compliance with the financial covenants under Sections 6.12 and 6.13 and
(iv) the net cash proceeds from the Cure Right may not reduce the amount of
Consolidated Total Debt for purposes of calculating compliance with the covenant
in Section 6.13; and
     (C) upon the Administrative Agent’s receipt of a notice from the Borrower
that it intends to exercise the Cure Right (a “Notice of Intent to Cure”), until
the tenth Business Day following date of required delivery of the related
Compliance Certificate to which such Notice of Intent to Cure relates, neither
the Administrative Agent nor any Lender shall exercise the right to accelerate
the Loans or terminate or suspend the Commitments and neither the Administrative
Agent nor any other Lender shall exercise any right to foreclose on or take
possession of the Collateral solely on the basis of an allegation of an Event of
Default having occurred and being continuing under Article VII due to failure by
the Borrower to comply with the requirements of Sections 6.12 and 6.13 for the
applicable Test Period.

122



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Administrative Agent
     Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the United States,
each of the Lenders and the Issuing Banks hereby grants to the Administrative
Agent any required powers of attorney to execute and enforce any Security
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s behalf. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the Administrative Agent in good faith to be
necessary under the circumstances as provided in Section 2.05(j) or
Section 9.02) and for which it is indemnified to its satisfaction by the Lenders
with regard to any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action, and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Borrower or any Subsidiary that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 2.05(j) or
Section 9.02) or in the absence of its own gross negligence or wilful
misconduct. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by Holdings, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any

123



--------------------------------------------------------------------------------



 



duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time upon notice to the Lenders, the Issuing Banks and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor Administrative Agent reasonably
acceptable to the Borrower, which acceptance shall not be unreasonably withheld
or delayed (provided that the Borrower’s approval shall not be required if an
Event of Default under Section 8.01(h), (i) or (j) then exists. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 15 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent
reasonable acceptable to the Borrower, which acceptance shall not be
unreasonably withheld or delayed (provided that the Borrower’s approval shall
not be required if an Event of Default then exists) that shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from all its duties and obligations
under the Loan Documents. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days

124



--------------------------------------------------------------------------------



 



following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     Each Lender and each Issuing Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this any Loan
Document or any related agreement or any document furnished thereunder.
     Notwithstanding anything herein to the contrary, none of the Syndication
Agent, Joint Bookrunners or Co-Lead Arrangers listed on the cover page hereof
shall have any powers, duties or responsibilities under any Loan Document,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder.
ARTICLE IX
Miscellaneous
     SECTION 9.01 Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (a) if to Holdings or the Borrower, to it at 5505 Blue Lagoon Drive, Miami,
Florida 33126 (Telecopy No. (305) 378-7230);
     (b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111
Fannin, 10th Floor, Houston, Texas 77002, Attention of Amanda Ryan (Telecopy
No.: (713) 750-2956), with a copy to JPMorgan Chase Bank, N.A., 383 Madison
Avenue, 24th Floor, New York, New York 10179, Attention of Malwina Siedlinska
(Telecopy No. (212) 270-3279);
     (c) if to an Issuing Bank or Swingline Lender other than the Administrative
Agent, to it at the address or telecopy number set forth separately in writing;
and

125



--------------------------------------------------------------------------------



 



     (d) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
     Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. Notices
and other communications to the Lenders and an Issuing Bank hereunder may also
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or an Issuing Bank pursuant to Article II if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
     SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time. No notice or demand on the Borrower or Holdings in any case
shall entitle the Borrower or Holdings to any other or further notice or demand
in similar or other circumstances.
     (b) Except as provided in Section 2.20 with respect to any Incremental
Facility Amendment, neither any Loan Document nor any provision thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders, provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, provided
that any amendment to the financial covenant definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(ii), (iii) postpone or

126



--------------------------------------------------------------------------------



 



otherwise extend the maturity of any Loan, or the date of any scheduled payment
of the principal amount of any Term Loan under Section 2.10 or the applicable
Incremental Facility Amendment, or the required date of reimbursement of any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce or forgive the amount of, waive or excuse any such payment,
or postpone or otherwise extend the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change any of the provisions of this Section or the percentage set forth in
the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be) (it being
understood that, other than pursuant to any Incremental Facility Amendment (the
consent requirements for which are set forth in Section 2.20), with the consent
of the Required Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loans and Revolving Commitments on the
date hereof), (v) release all or substantially all of the Subsidiary Loan
Parties from their Guarantee under the Collateral Agreement (except as expressly
provided in the Collateral Agreement), without the written consent of each
Lender, or (vi) release all or substantially all the Collateral from the Liens
of the Security Documents, without the written consent of each Lender, provided
further that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, an Issuing Bank or the Swingline
Lender or change Section 2.21 without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be, and (B) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by Holdings, the Borrower and the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time.
     (c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, the Borrower may, at its sole expense and
effort, upon notice to such Non-Consenting Lender and the Administrative Agent,
require such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (a) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, each Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the

127



--------------------------------------------------------------------------------



 



case of all other amounts) and (c) the Borrower or such assignee shall have paid
to the Administrative Agent the processing and recordation fee specified in
Section 9.04(b).
     SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) If the Effective Date
occurs, the Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent and the Lead Arrangers taken as a whole and, if necessary, of one local
and one regulatory counsel in any applicable jurisdiction (and solely in case of
any conflict of interest, one additional counsel to the affected Lenders, taken
as a whole), in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof, (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or the Lenders, including the
fees, charges and disbursements of one counsel for the Administrative Agent, the
Issuing Bank and the Lenders, taken as a whole and, if necessary, of one local
and one regulatory counsel in any applicable jurisdiction (and solely in case of
any conflict of interest, one additional counsel to the affected Lenders, taken
as a whole), in connection with the enforcement of the Loan Documents, including
its rights under this Section and during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     (b) The Borrower shall indemnify the Administrative Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including those relating to Environmental Laws and including
the reasonable fees, charges and disbursements of one counsel to the affected
Indemnitees taken as a whole (and solely in the case of any conflict of
interest, one additional counsel to the affected Indemnitees, taken as a whole),
incurred by or asserted against any Indemnitee by any third party or by
Holdings, the Borrower or any Subsidiary arising out of, in connection with, or
as a result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated thereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Holdings, the Borrower or any Subsidiary and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (i) the gross negligence, bad faith or willful misconduct of such
Indemnitee or its Related Parties or (ii) a material breach by such Indemnitee
of its obligations under any Loan Document.

128



--------------------------------------------------------------------------------



 



     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the applicable Issuing Bank under
paragraph (a) or (b) of this Section, and without limiting the Borrower’s
obligation to do so, each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or such
Issuing Bank in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the aggregate Revolving
Exposures, outstanding Term Loans and unused Commitments at the time, provided
that, for purposes of indemnifying the Issuing Bank hereunder, such “pro rata
share” shall be based upon the aggregate Revolving Exposures and unused
Revolving Commitments. The obligations of the Lenders under this paragraph
(c) are subject to the last sentence of Section 2.02(a) (which shall apply
mutatis mutandis to the Lenders’ obligations under this paragraph (c)).
     (d) None of Holdings, the Borrower, the Subsidiaries or any Indemnitees
shall be liable for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, any Loan Document or any agreement or instrument contemplated
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof, provided that nothing contained in this paragraph (d) shall
limit the obligations of the Borrower under Section 9.03(b).
     (e) All amounts due under this Section shall be payable not later than ten
days after written demand therefor.
     SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
(other than pursuant to the Merger) without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of (A) the Borrower,
provided that no consent of the Borrower shall be required for an assignment of
a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund (as
defined below) or, if

129



--------------------------------------------------------------------------------



 



an Event of Default under clauses (a) or (b) of Article VII or under clauses
(h), (i) or (j) (in each case with respect to the Borrower) of Article VII has
occurred and is continuing, any other assignee, (B) the Administrative Agent,
provided that no consent of the Administrative Agent shall be required for an
assignment of all or any portion of a Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund and (C) each Issuing Bank, provided that no consent
of an Issuing Bank shall be required for an assignment of all or any portion of
a Term Loan or Term Commitment.
     (ii) Assignments shall be subject to the following additional conditions:
          (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Acceptance with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000 in the case of a Tranche B Term Loan and €1,000,000 in the
case of a Tranche B Euro Term Loan, unless the Borrower and the Administrative
Agent otherwise consent (such consent not to be unreasonably withheld or
delayed), provided that no such consent of the Borrower shall be required if an
Event of Default under clauses (a) or (b) of Article VII or under clauses (h),
(i) or (j) (in each case with respect to the Borrower) has occurred and is
continuing,
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause (B) shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans,
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that assignments made pursuant to
Section 2.19(b) or Section 9.02(c) shall not require the signature of the
assigning Lender to become effective, provided, further, that only one such
processing and recordation fee shall be payable in connection with simultaneous
assignments to two or more assignees that are Affiliates of one another, or to
two or more Approved Funds that are managed or advised by the same investment
advisor,
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws and any tax forms required by Section 2.17(e),
          (E) in case of an assignment to Holdings or its Subsidiaries or a
Sponsor Affiliated Lender, (1) no Event of Default under clauses (a) or (b) of
Article VII or under clauses (h), (i) or (j) (in each case, with respect to the
Borrower) of Article VII shall have occurred and

130



--------------------------------------------------------------------------------



 



be continuing, (2) on the date of such assignment and after giving effect
thereto, no more than $50,000,000 shall be outstanding in Revolving Loans,
(3) after giving effect to such assignment, to all other assignments with all
Sponsor Affiliated Lenders, the aggregate principal amount of all Term Loans
then held by all Sponsor Affiliated Lenders (by assignment) shall not exceed 20%
of the aggregate unpaid principal amount of the Term Loans then outstanding,
(4) the assignee shall execute a waiver in form and substance reasonably
satisfactory to Administrative Agent that it shall have no right whatsoever so
long as such Person is a Sponsor Affiliated Lender (i) to vote with respect to
any amendment, modification, waiver, consent or other such action with respect
to any of the terms of this Agreement or any other Loan Document, provided that,
notwithstanding the foregoing, such assignee shall be permitted to vote if such
amendment, modification, waiver, consent or other such action (x) requires the
vote of all Lenders or all affected Lenders and all Lenders or all affected
Lenders, as the case may be, have given their consent thereto, or
(y) disproportionately affects such Sponsor Affiliated Lender in its capacity as
a Lender as compared to other Lenders, (ii) subject to subclause (i) of clause
(4) of this paragraph, to otherwise vote on any matter related to this Agreement
or any other Loan Document, (iii) to attend (or receive any notice of) any
meeting, conference call or correspondence with the Administrative Agent or any
Lender or receive any information from the Administrative Agent or any Lender or
(iv) to make or bring any claim, in its capacity as Lender, against the
Administrative Agent or any Lender with respect to the duties and obligations of
such Persons under the Loan Documents, but no amendment, modification, waiver,
consent or other action shall deprive any Sponsor Affiliated Lender of its share
of any payments which the Lenders are entitled to share on a pro rata basis
hereunder, (5) each Sponsor Affiliated Lender shall acknowledges and agree that
the Loans owned by it shall be non-voting under sections 1126 and 1129 of the
Bankruptcy Code in the event that any proceeding thereunder shall be instituted
by or against Borrower or any other Loan Party, or, alternatively, to the extent
that the foregoing non-voting designation is deemed unenforceable for any
reason, each Sponsor Affiliated Lender shall vote in such proceedings in the
same proportion as the allocation of voting with respect to such matter by those
Lenders who are not Sponsor Affiliated Lenders, except to the extent that any
plan of reorganization proposes to treat the Obligations held by such Sponsor
Affiliated Lender in a manner that is less favorable in any material respect to
such Sponsor Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Sponsor Affiliated Lenders, (6) no
Revolving Loans or Revolving Commitments shall be assigned to any Sponsor
Affiliated Lender except that Revolving Loans and Revolving Commitments held by
a Lender that becomes a Defaulting Lender may be assigned to a Sponsor
Affiliated Lender, and (7) any Loans assigned to the Borrower or the
Subsidiaries shall be cancelled promptly upon such assignment, and
          (F) the Borrower shall, upon reasonable request by the Administrative
Agent, provide such documentation to the Administrative Agent in connection with
any assignment by a Lender to an assignee that bears a relationship to the
Borrower under Section 108(e)(4) of the Code, so as to allow the Administrative
Agent to determine whether the assigned portion of the Loan will have original
issue discount for U.S. federal income tax purposes and, if so, the amount of
such original issue discount.
     For purposes of paragraph (b) of this Section, the term “Approved Fund” and
“CLO” have the following meanings:

131



--------------------------------------------------------------------------------



 



     “Approved Fund” means (a) a CLO and (b) with respect to any Lender that is
a fund that invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
     “CLO” means an entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c)(i) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Holdings, the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b)(ii) of this Section and any written consent to such
assignment required by paragraph (b)(i) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

132



--------------------------------------------------------------------------------



 



     (vi) The words “execution”, “signed”, “signature” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.
     (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it),
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) the Borrower shall, upon
reasonable request of a Lender that sells a participation in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it) to the Borrower or to a
Participant that bears a relationship to the Borrower under Section 108(e)(4) of
the Code, provide such documentation to such Lender so as to allow such Lender
to determine whether the participated portion of the Loan will have original
issue discount for U.S. federal income tax purposes and, if so, the amount of
such original issue discount. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents, provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii) or (vi) of the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Borrower (solely for tax purposes), shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, and
such Lender, each Loan Party and the Administrative Agent shall treat each
person whose name is recorded in the Participant Register

133



--------------------------------------------------------------------------------



 



pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or Section 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(e) as though it were a Lender.
     (d) Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (e) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity or credit support to or for the account of such SPV
to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.

134



--------------------------------------------------------------------------------



 



     SECTION 9.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
     SECTION 9.06 Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent, the Syndication Agent or the syndication of the Loans and
Commitments constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
     SECTION 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such Issuing Bank or any such Affiliate to or for the credit or
the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender or
such Issuing Bank, irrespective of whether or not such Lender or such Issuing
Bank shall have made any demand under this Agreement and although such
obligations may be unmatured or are owed to a branch or office of such Lender or
such Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness. The applicable Lender and the applicable Issuing
Bank shall notify the Borrower and the Administrative Agent of such setoff and
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section. The rights of each Lender, each Issuing Bank and their respective
Affiliates

135



--------------------------------------------------------------------------------



 



under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank and their respective
Affiliates may have.
     SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York; provided, however, that the interpretation of the
definition of Closing Date Material Adverse Effect (and whether or not a Closing
Date Material Adverse Effect has occurred) shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Delaware.
     (b) Each of Holdings and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that, to the extent permitted by applicable law, a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against Holdings, the Borrower or their
respective properties in the courts of any jurisdiction.
     (c) Each of Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent not prohibited by law, any right
it might have to claim or recover in any legal action or proceeding referred to
in this Section any special, exemplary, punitive or consequential damages, and
waives to the fullest extent it may legally and effectively do so, any objection
that it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD

136



--------------------------------------------------------------------------------



 



NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
     SECTION 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case notice of such subpoena or similar legal process shall, to the extent
not prohibited by such subpoena or legal process, be provided to the Borrower
prior to the disclosure of such Information), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to any Loan Document or the enforcement of
rights thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any Swap Agreement relating to any Loan Party
and its obligations under the Loan Documents and (iii) to any pledgee referred
to in Section 9.04(d), (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than Holdings or the Borrower (provided that the source is not actually known by
such disclosing party to be bound by an agreement containing provisions
substantially the same as those contained in this Section 9.12). For the
purposes of this Section, “Information” means all information received from
Holdings or the Borrower relating to Holdings or the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
Holdings or the Borrower. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest

137



--------------------------------------------------------------------------------



 



payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan or
LC Disbursement or participation therein but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or LC Disbursement or
participation therein or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.
     SECTION 9.14 USA Patriot Act. Each Lender hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies Holdings and the
Borrower, which information includes the name and address of Holdings and the
Borrower and other information that will allow such Lender to identify Holdings
and the Borrower in accordance with the Act.
     SECTION 9.15 Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
     (b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged, to the fullest extent
permitted by applicable law, only to the extent that, on the Business Day
following receipt by the Applicable Creditor of any sum adjudged to be so due in
the Judgment Currency, the Applicable Creditor may in accordance with normal
banking procedures in the relevant jurisdiction purchase the Agreement Currency
with the Judgment Currency; if the amount of the Agreement Currency so purchased
is less than the sum originally due to the Applicable Creditor in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify, to the fullest extent permitted by applicable law,
the Applicable Creditor against such loss. The obligations of the Borrower
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
     SECTION 9.16 Effectiveness of the Merger; Assumption by the Borrower. Upon
consummation of the Merger, Holdings shall automatically succeed to all the
rights and obligations of the Initial Borrower under this Agreement and the
other Loan Documents, and the Borrower shall immediately thereafter assume all
such rights and obligations of Holdings as the “Borrower” under this Agreement
and the other Loan Documents.

138



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            BURGER KING HOLDINGS, INC.
      By   /s/ Ben K. Wells         Name:   Ben K. Wells        Title:   Chief
Financial Officer        BLUE ACQUISITION SUB, INC.
      By   /s/ Daniel Schwartz         Name:   Daniel Schwartz        Title:  
Vice President        BURGER KING CORPORATION
      By   /s/ Ben K. Wells         Name:   Ben K. Wells        Title:   Chief
Financial Officer   

[Blue Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Lender
      By   /s/ Barry Bergman         Name:   Barry Bergman        Title:  
Managing Director     

[Blue Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            Banco de Credito e Inversiones S.A., Miami
Branch
      By   /s/ Maria Grisel Vega         Name:   Maria Grisel Vega       
Title:   General Manager     

[Blue Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            Banco do Brasil, S.A., New York Branch
      By   /s/ Daniel Faria Costa         Name:   Daniel Faria Costa       
Title:   General Manager              By   /s/ Joao Carlos Telles        
Name:   Joao Carlos Telles        Title:   Deputy General Manager   

2



--------------------------------------------------------------------------------



 



            Barclays Bank PLC
      By   /s/ Ritam Bhalla         Name:   Ritam Bhalla        Title:   Vice
President   

3



--------------------------------------------------------------------------------



 



            BAWAG PSK Bank fur Arbeit und Wirtschaft und
Osterreichische Postsparkasse AG
      By   /s/ Christoph Rauschen         Name:   Christoph Rauschen       
Title:   Senior VP              By   /s/ Denise R Hamer         Name:   Denise R
Hamer        Title:   Head of International Corporates Legal   

4



--------------------------------------------------------------------------------



 



            California First National Bank
      By   /s/ D.N. Lee         Name:   D.N. Lee        Title:   SVP   

5



--------------------------------------------------------------------------------



 



            Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. “Rabobank
Nederland,” New York Branch
      By   /s/ Lissy Smit         Name:   Lissy Smit        Title:   Executive
Director              By   /s/ Brett Delfino         Name:   Brett Delfino     
  Title:   Executive Director   

6



--------------------------------------------------------------------------------



 



            DZ Bank AG
Deutsche Zentral-Genossenschaftsbank
Frankfurt am Main
New York Branch
      By   /s/ Mark Markowski         Name:   Mark Markowski        Title:  
Senior Vice President              By   /s/ Oliver Hildenbrand         Name:  
Oliver Hildenbrand        Title:   Senior Vice President   

7



--------------------------------------------------------------------------------



 



            Fifth Third Bank, an Ohio Banking Corporation
      By   /s/ John A. Marian         Name:   John A. Marian        Title:  
Vice President   

8



--------------------------------------------------------------------------------



 



            Israel Discount Bank of New York
      By   /s/ Christopher Meade         Name:   Christopher Meade      
Title:   Vice President        By   /s/ Rajesh Melwani         Name:   Rajesh
Melwani        Title:   Assistant Vice President   

9



--------------------------------------------------------------------------------



 



            Mediobanca International (Luxembourg) S.A.
      By   /s/ Alastair Brown         Name:   Alastair Brown        Title:  
Executive Director   

10



--------------------------------------------------------------------------------



 



            Raymond James Bank, FSB
      By   /s/ Kathy Bennett         Name:   Kathy Bennett        Title:   VP   

11



--------------------------------------------------------------------------------



 



            Regions Bank
      By   /s/ Stephen Hanas         Name:   Stephen Hanas        Title:  
Senior Vice President   

12



--------------------------------------------------------------------------------



 



            SAFRA INTERNATIONAL BANK AND TRUST LTD.
      By   /s/ Wilder Gonzalez Penino         Name:   Wilder Gonzalez Penino   
    Title:   Director                  /s/ Jose Bouzas         Name:   Jose
Bouzas        Title:   Attorney-in-fact   

13



--------------------------------------------------------------------------------



 



            Safra National Bank of New York
      By   /s/ Courtney Walker         Name:   Courtney Walker        Title:  
Assistant Vice President                  /s/ Philip Montemurro         Name:  
Philip Montemurro        Title:   Senior Vice President and Chief Credit
Officer   

14



--------------------------------------------------------------------------------



 



            State Bank of India
      By   /s/ C. Sreenivasulu Setty         Name:   C. Sreenivasulu Setty     
  Title:   Vice President & Head (Syndications)   

15



--------------------------------------------------------------------------------



 



            The Bank of Tokyo-Mitsubishi UFJ, Ltd.
      By   /s/ Charles Stewart         Name:   Charles Stewart        Title:  
Vice President   

16



--------------------------------------------------------------------------------



 



            UniCredit Bank AG, New York Branch
      By   /s/ Kimberly Sousa         Name:   Kimberly Sousa        Title:  
Director              By   /s/ Fabienne Lelievre         Name:   Fabienne
Lelievre        Title:   Director     

17



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified, from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
 
  1. Assignor:   ____________________________
 
       
 
  2. Assignee:   ____________________________
 
      [and is an Affiliate/Approved Fund of [identify Lender]][and is a Sponsor
Affiliated Lender]
 
       
 
  3. Borrower:   Burger King Corporation
 
       
 
  4. Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement
 
       
 
  5. Credit Agreement:   Credit Agreement dated as of [______], 2010 among Blue
Acquisition Sub, Inc., Burger King Holdings, Inc., Burger King Corporation, the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents party thereto
 
       
 
  6. Assignment Interest:    

 



--------------------------------------------------------------------------------



 



                              Aggregate Amount of     Amount of            
Commitment/Loans     Commitment/Loans     Percentage Assigned of   Facility
Assigned   for all Lenders     Assigned     Commitment/Loans1  
Global Revolving Commitment
  [$][€][£]       [$][€][£]         %  
U.S. Revolving Commitment
  $       $         %  
Tranche B Commitment
  $       $         %  
Tranche B Euro Commitment
  €       €         %  

     Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
     The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
 

1   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

2



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR


[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE


[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and]2 Accepted:

          JPMORGAN CHASE BANK, N.A., as
     Administrative Agent
    By         Title:     

[Consented to:]3

          [NAME OF RELEVANT PARTY]
    By         Title:     

 

2   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   3   To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, Issuing Bank) is required
by the terms of the Credit Agreement.

3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.

1.1   Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2   Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.01
thereof, as applicable, and such other documents and information as it has in
its sole discretion deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Non-U.S. Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.   Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the

4



--------------------------------------------------------------------------------



 



    Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.   3.   General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

5



--------------------------------------------------------------------------------



 



PERFECTION CERTIFICATE
     Reference is made to the Credit Agreement dated as of October 19, 2010 (as
amended, and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Blue Acquisition Sub, Inc., a Delaware corporation
(to be merged with and into the Holdings (as herein defined), the “Borrower”),
Burger King Holdings, Inc., a Delaware corporation (“Holdings”), Burger King
Corporation, a Florida corporation (the “Target”), the lenders from time to time
party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, Barclays Capital, as Syndication Agent, and Fifth Third Bank, Regions
Bank and UniCredit Bank AG, as Documentation Agents. Capitalized terms used but
not defined herein have the meanings assigned in the Credit Agreement or the
Guarantee and Collateral Agreement referred to therein, as applicable.
     The undersigned associate general counsel or chief legal officer of the
Target hereby certifies, on behalf of the Target, and not in his or her personal
capacity, to the Administrative Agent and each other Secured Party as follows:
     1. Names. (a) The exact legal name of each Grantor, as such name appears in
its respective certificate of incorporation, certificate of formation or
equivalent document, is set forth in Schedule 1(a). Each Grantor is the type of
entity disclosed next to its name in Schedule 1(a). Also set forth in Schedule
1(a) is the organizational identification number, if any, of each Grantor that
is a registered organization, the jurisdiction of formation or incorporation of
each Grantor and the address of the chief executive office of each Grantor.
     (b) Set forth below on Schedule 1(b) is each other corporate name each
Grantor has had in the past 5 years, together with the date of the relevant
change.
     (c) Except as set forth in Schedule 1(c) hereto, no Grantor has changed its
identity or corporate structure in any way within the past 5 years. Changes in
identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
corporate organization. If any such change has occurred, include in Schedule 1
the information required by Section 1 of this certificate as to each acquiree or
constituent party to a merger or consolidation.
     2. File Search Reports. File search reports have been obtained from the
Uniform Commercial Code filing offices where each Grantor is incorporated or
formed.
     3. UCC Filings. Financing statements on Form UCC-1 in substantially the
form of Schedule 3 hereto have been prepared for filing in the Uniform
Commercial Code filing office in each jurisdiction of formation or incorporation
of each Grantor.
     4. Intellectual Property. Attached hereto as Schedule 4(A) in proper form
for filing with the United States Patent and Trademark Office is a schedule
setting forth each Patent and Trademark owned by any Grantor (in each case, that
is registered in the United States Patent and Trademark Office or for which an
application for registration in the United States Patent and Trademark Office
has been filed), including the name of the registered owner and the registration
number of each such Patent and Trademark. Attached hereto as Schedule 4(B) in
proper form for filing with the United States Copyright Office is a schedule
setting forth each Copyright owned by any Grantor (in each case, that is
registered in the United States or for which an application for registration in
the United

 



--------------------------------------------------------------------------------



 



States has been filed), including the name of the registered owner and the
registration number of such Copyright, and each material stand-alone license
agreement under which a Grantor is an exclusive licensee of a third party
copyright registered or applied for, if any, in the United States Copyright
Office.
     5. Schedule of Filings. Attached hereto as Schedule 5 is a schedule setting
forth, with respect to the filings described in Section 3 above, each filing and
the filing office in which such filing is to be made.
     6. Stock Ownership and other Equity Interests. Attached hereto as
Schedule 6 is a true and correct list of all the Equity Interests of or owned by
any Loan Party and the record and beneficial owners of such Equity Interests.
Each such entry on Schedule 6 includes an indication of whether such Equity
Interests or equity investments are currently certificated or uncertificated.
     7. Debt Instruments. Attached hereto as Schedule 7 is a true and correct
list of all promissory notes and other evidence of indebtedness in excess of
$1,000,000 held by any Grantor that are required to be pledged under the
Collateral and Guarantee Requirement, including all intercompany notes between
Loan Parties.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[__] day of [_____] 2010.

              BURGER KING CORPORATION
      by           Name:           Title:        

[Signature Page to Perfection Certificate]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
BURGER KING CORPORATION
COMPLIANCE CERTIFICATE
          Reference is made to the Credit Agreement dated as of October 19, 2010
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Blue Acquisition Sub, Inc., Burger King Corporation, a
Florida corporation (the “Borrower”), Burger King Holdings, Inc., a Delaware
corporation (“Holdings”), the Lenders party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, Barclays Capital, as Syndication Agent, and the other
agents party thereto. Capitalized terms used in this Certificate and not
otherwise defined herein have the meanings specified in the Credit Agreement.
Pursuant to Section 5.01(c) of the Credit Agreement, the undersigned, in his/her
capacity as a Financial Officer of the Borrower, certifies as follows:

  1.   [Attached hereto as Exhibit A is a true and complete copy of the
[Borrower’s][                    ]1 [consolidated balance sheet and related
consolidated statements of operations, stockholders’ equity and cash flows as of
the end of and for the fiscal year of the Borrower ended [•], and related notes
thereto, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by [KPMG LLP]2 (without a “going concern”
or like qualification or exception and without any qualification or exception as
to the scope of such audit other than any “going concern” or like qualification
or exception with respect to the regularly scheduled maturity of the Revolving
Commitments) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied] [Form 10-K filed with the SEC]
[consolidated balance sheet and related consolidated statements of operations,
stockholders’ equity and cash flows as of the end of and for the fiscal quarter
ended [•] and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods, if
any, of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all of which presents fairly in all material respects the financial
condition and results of operations of the Borrower and the Subsidiaries

 

1   In lieu of supplying the consolidated balance sheet and related consolidated
statements of operations, stockholders’ equity and cash flows of the Borrower
for the applicable period, the Borrower may furnish (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Form 10-K or 10-Q, as
applicable, filed with the SEC of the Borrower or any direct or indirect parent
of the Borrower.   2   Or other independent public accountants of recognized
national standing

 



--------------------------------------------------------------------------------



 



      on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes][Form
10-Q].3     2.   [Attached hereto as Exhibit A-2 is consolidating information
detailing the differences between the information relating to the Borrower (or
the direct or indirect parent of the Borrower), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on the
other hand.] 4     3.   [The materials attached as Exhibit A were reported on by
[KPMG LLP]5 (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit other than
any “going concern” or like qualification or exception with respect to the
regularly schedule maturity of the Revolving Commitments) to the effect that the
consolidated financial statements attached as Exhibit A present fairly in all
material respects the financial condition and results of operations of the
Borrower and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.]6     4.   [Attached hereto as Exhibit A-3 is
consolidating financial statements reflecting the adjustments7 necessary to
eliminate the accounts of Unrestricted Subsidiaries from the consolidated
financial statements attached as Exhibit A.]8     5.   Except as otherwise
disclosed to the Administrative Agent in writing pursuant to the Credit
Agreement, at no time during the period beginning [•]9 and ending [•]10 (the
“Certificate Period”) did a Default or an Event of Default exist. [If unable to
provide the foregoing certification, fully describe the reasons therefor and
circumstances thereof and any action taken or proposed to be taken with respect

 

3   Include this paragraph in certificate delivered with financial statements.
If compliance certificate is delivered after delivery of financial statements, a
separate certificate with this paragraph must be provided with the financial
statements.   4   Include this paragraph to the extent the information provided
in paragraph 1 relates to a direct or indirect parent of the Borrower.   5   Or
other independent public accountants of recognized national standing   6  
Include this paragraph if in lieu of providing the audited financial statements
of the Borrower for the previous fiscal year as described in paragraph 1, the
Borrower provides (A) the financial statements for the previous fiscal year of
any direct or indirect parent of the Borrower or (B) the Form 10-K filed with
the SEC of any direct or indirect parent of the Borrower.   7   The adjustments
may be in footnote form only.   8   Include this paragraph if there are
Unrestricted Subsidiaries.   9   First day of applicable fiscal year/quarter.  
10   Last day of applicable fiscal year/quarter (which period shall cover the
most recently completed four consecutive fiscal quarters).

 



--------------------------------------------------------------------------------



 



      thereto (including delivery of a Notice of Intent to Cure concurrently
with delivery of this Compliance Certificate).]     6.   The following
represents true and accurate calculations, as of the last day of the Certificate
Period, demonstrating that the Borrower is in compliance, as applicable, with
the covenants set forth in Sections 6.12 and 6.13 of the Credit Agreement [and
of Excess Cash Flow]11:

             
 
  (i) Total Leverage Ratio.        
 
           
 
  Consolidated Total Debt as of the last day of the Certificate Period  
 
   
 
           
 
  Consolidated EBITDA for the four consecutive fiscal quarters ended on the last
day of the Certificate Period  
 
   
 
           
 
  Total Leverage Ratio for the last day of the Certificate Period   [     ]:
1.00    
 
           
 
  Required Total Leverage Ratio for the last day of the Certificate Period  
[     ]: 1.00    

             
 
  (ii) Interest Coverage Ratio.        
 
           
 
  Consolidated EBITDA of the Borrower for the four consecutive fiscal quarters
ended on the last day of the Certificate Period  
 
   
 
           
 
  Consolidated Interest Expense of the Borrower for the four consecutive fiscal
quarters ended on the last day of the Certificate Period  
 
   
 
           
 
  Interest Coverage Ratio for the last day of the Certificate Period   [      
]: 1.00    
 
           
 
  Required Interest Coverage Ratio for the last day of the Certificate Period  
[       ]: 1.00    

 

11   Only to be included for compliance certificates delivered at fiscal year
end.

 



--------------------------------------------------------------------------------



 



             
 
  (iii) [Excess Cash Flow        
 
           
 
  Excess Cash Flow for the fiscal year ended on the last day of the Certificate
Period  
 
]   

      Supporting detail showing the calculation of Consolidated Total Debt is
attached hereto as Schedule 1. Supporting detail showing the calculation of
Consolidated EBITDA is attached hereto as Schedules 2 and 3. Supporting detail
showing the calculation of Consolidated Interest Expense is attached hereto as
Schedule 4. [Supporting detail showing the calculation of Excess Cash Flow is
attached hereto as Schedule 5.]     7.   At no time since the Effective Date of
the Credit Agreement has there been a change in GAAP or in the application
thereof with respect to the financial statements delivered for the Certificate
Period that would cause such financial statements to materially differ from
those that would have been delivered for the Certificate Period had there been
no such change. [If unable to provide the foregoing certification, a schedule
must be prepared by a Financial Officer on behalf of the Borrower or the
relevant reporting entity reconciling such changes to what the financial
statements would have been without giving effect to such change and attached
hereto on Annex A.]     8.   Since [the Effective Date]12, there has been no
change to the information required pursuant to Sections 1 and 4 of the
Perfection Certificate. [If unable to provide the foregoing certification,
attach updated Sections 1 and/or 4 of the Perfection Certificate as Annex B and
insert the following certification as paragraph 8: Attached hereto as Annex B
[is an][are] updated Section[s] [1][and][4] of the Perfection Certificate. All
Uniform Commercial Code financing statements containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified on such updated Perfection
Certificate to the extent necessary to protect and perfect the security
interests under the Collateral Agreement for a period of not less than 18 months
after the date of such updated Perfection Certificate.]13     9.   As of the
last day of the Certificate Period, all Restricted Subsidiaries that constituted
De Minimis Foreign Subsidiaries as of the first day of the Certificate Period
continue to constitute De Minimis Foreign Subsidiaries. [If unable to

 

12   If an updated Perfection Certificate has been previously provided, insert
date of such update instead of “Effective Date”.   13   Only to be included for
compliance certificates delivered at fiscal year end.

 



--------------------------------------------------------------------------------



 



      provide the foregiong certification, in the case of Foreign Subsidiaries,
the Borrower shall cause the Collateral and Guarantee Requirement to be
satisfied (unless otherwise agreed by the Administrative Agent in its reasonable
judgment) (x) with respect to such Subsidiary if such Subsidiary is required to
become a Subsidiary Loan Party and (y) with respect to any Equity Interest in
such Subsidiary owned by or on behalf of any Loan Party to the extent required
to be pledged pursuant to the Collateral and Guarantee Requirement.]

          IN WITNESS WHEREOF, the undersigned, in his/her capacity as a
Financial Officer, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this ____ day of [ • ].

            BURGER KING CORPORATION
      by           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Schedule 1
Consolidated Total Debt of Burger King Corporation as of [•] — Worksheet
Amounts listed hereon should include the aggregate principal amounts for Burger
King Corporation and the Restricted Subsidiaries (“Burger King”) as of the last
date of the Certificate Period, without duplication, determined on a
consolidated basis in accordance with U.S. GAAP to the extent reflected as a
liability on the balance sheet (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transactions or any Permitted Acquisition). Consolidated Total Debt
should not include Letters of Credit (or other letters of credit or bankers’
acceptances) , except to the extent of unreimbursed amounts thereunder and
obligations under Swap Agreements permitted by the Section 6.07 of the Credit
Agreement.

         
1.
  All Indebtedness for borrowed money    
 
       
 
       
2.
  All debt obligations evidenced by bonds, debentures, notes or similar
instruments    
 
       
 
       
3.
  All Capital Lease Obligations    
 
       
 
       
minus
       
 
       
4.
  The aggregate amount of cash and Permitted Investments included in the
consolidated balance sheet of Burger King in excess of $25,000,000, but not to
exceed $150,000,000    
 
       
 
       
 
  Consolidated Total Debt (sum of lines 1-3 minus lines 4)    
 
       

 



--------------------------------------------------------------------------------



 



Schedule 2
Consolidated EBITDA for four fiscal quarter period ending [•] — Worksheet
All amounts to be determined on a consolidated basis in accordance with U.S.
GAAP. Amounts listed in lines 2 through 10 and lines 12 through 14 should be
listed without duplication and only to the extent deducted in calculating
Consolidated Net Income. Amounts listed in lines 15 through 17 should be listed
without duplication and should be listed only to the extent included in
determining Consolidated Net Income. Amounts listed in line 11 and lines 18
through 23 should be included in determining Consolidated EBITDA without
duplication.

         
1.
  Consolidated Net Income    
 
       
 
       
Plus
       
 
       
2.
  Provision for Income Taxes paid or accrued    
 
       
 
       
3.
  Consolidated Interest Expense    
 
       
 
  plus amounts excluded from Consolidated Interest Expense as    
 
       
 
  (a) penalties and interest relating to taxes,    
 
       
 
  (b) any additional cash interest owing pursuant to any registration rights
agreement with respect to securities,    
 
       
 
  (c) any expensing of bridge, commitment and other financing fees, and    
 
       
 
  (d) any accretion of accrued interest on discounted liabilities    
 
       
 
       
4.
  Any expenses (other than depreciation or amortization expense) related to any
equity offering, Investment, acquisition, disposition, or recapitalization
permitted under the Credit Agreement or the incurrence of Indebtedness    
 
       
 
       
5.
  Consolidated Depreciation and Amortization Expense    
 
       
 
       
6.
  Any non-cash extraordinary, unusual or non-recurring expenses, charges or
losses    
 
       
 
       
7.
  (a) Any cash extraordinary, unusual or non-recurring expenses, charges or
losses plus    
 
       
 
  (b) any restructuring charges, integration costs or other business
optimization expenses, costs associated with establishing new facilities or
reserves, and costs related to the closure and/or consolidation of facilities14
   
 
       

 



--------------------------------------------------------------------------------



 



         
8.
  Any non-cash charges, expenses or losses    
 
       
 
       
9.
  The amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary    
 
       
 
       
10.
  The amount of management, monitoring, consulting and advisory fees and related
indemnities and expenses paid or accrued to the Sponsor    
 
       
 
       
11.
  The amount of “run-rate” cost savings projected by the Borrower in good faith
and certified by the chief financial officer of the Borrower to result from
actions either taken or initiated prior to or during the prior four fiscal
quarters (which cost savings shall be calculated on a pro forma basis as though
such cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized or expected to be realized prior to or during
such period from such actions15    
 
       
 
       
12.
  Any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or Net Proceeds of an
issuance of Equity Interests (other than Disqualified Equity Interests) of the
Borrower    
 
       
 
       
13.
  Any net loss from disposed or discontinued operations    
 
       

 

14   The aggregate amount of all charges, expenses, costs and losses added back
under this line [7] in any period of four consecutive fiscal quarters shall not
exceed (x) 15% of Consolidated EBITDA for any period of four consecutive fiscal
quarters completed on or prior to the first anniversary of the Effective Date or
(y) 10% of Consolidated EBITDA for any period of four consecutive fiscal
quarters completed thereafter; provided that the cap under this clause (y) for
any period of four consecutive fiscal quarters completed on or prior to the
second anniversary of the Effective Date shall be increased up to 15% of
Consolidated EBITDA, but only to the extent the aggregate amount added back
under this line [7] for the corresponding period of four consecutive fiscal
quarters of the previous fiscal year was less than 15% of Consolidated EBITDA.  
15   No cost savings shall be added pursuant to this line [11] to the extent
duplicative of any expenses or charges relating to such cost savings that are
included in line [7] above with respect to such period or duplicative of any Pro
Forma Adjustment pursuant to line [22]. The aggregate amount of cost savings
added pursuant to this line [11] shall not exceed 10% of Consolidated EBITDA for
any period of four consecutive fiscal quarters.

 



--------------------------------------------------------------------------------



 



         
14.
  Cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to lines [15 through 17] for any
previous period and not added back    
 
       
 
       
Minus
       
 
       
15.
  Any extraordinary, unusual or non-recurring income or gains    
 
       
 
       
16.
  Non-cash income or gains increasing Consolidated Net Income of such Person for
such period, excluding any non-cash gains to the extent they represent the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period and any non-cash gains with respect to
cash actually received in a prior period so long as such cash did not increase
Consolidated EBITDA in such prior period    
 
       
 
       
17.
  Any net income from disposed or discontinued operations    
 
       
 
        Plus or minus, as applicable    
 
       
18.
  Any adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees) or any comparable regulation    
 
       
 
       
Plus
       
 
       
19.
  Any Pro Forma Adjustments (to the extent not already included in determining
Consolidated EBITDA)    
 
       
 
       
Minus
       
 
       
20.
  Any Restricted Payments made pursuant to Section 6.08(a)(iv) of the Credit
Agreement (to the extent not already deducted in determining Consolidated
EBITDA)    
 
       
 
       
Plus
       
 
       
21.
  The Acquired EBITDA of any Person, property, business or asset acquired by the
Borrower or any Restricted Subsidiary to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Restricted
Subsidiary, based on the actual Acquired EBITDA of such Acquired Entity or
Business (excluding any applicable Disposed EBITDA)    
 
       
 
       
22.
  The Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary, based on the actual Acquired EBITDA of such Converted
Restricted Subsidiary (including the portion thereof occurring prior to such
conversion) (excluding any applicable Disposed EBITDA)    
 
       

 



--------------------------------------------------------------------------------



 



         
23.
  Any Pro Forma Adjustment in respect of each Acquired Entity or Business
(including the portion thereof occurring prior to such acquisition) (excluding
any applicable Disposed EBITDA)    
 
       
 
       
 
  Consolidated EBITDA (Sum of lines 1-14, 18 (if applicable), 19 and 21-23 minus
sum of lines 15-17, 18 (if applicable) and 20)16    
 
       

 

16   Consolidated EBITDA shall be deemed to be $106,200,000 and $117,200,000 for
the fiscal quarters ended March 31, 2010 and June 30, 2010, respectively.

 



--------------------------------------------------------------------------------



 



Schedule 3
Consolidated Net Income for period ending [•] — Worksheet
All amounts to be determined on a consolidated basis in accordance with U.S.
GAAP. Amounts listed in lines 2 through [15] should be listed without
duplication (including for purposes of determining consolidated EBITDA).

         
1.
  The aggregate of the Net Income of the Borrower and the Restricted
Subsidiaries on a consolidated basis    
 
       
 
       
2.
  Any net after-tax effect of extraordinary gains or losses    
 
       
 
       
3.
  The cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
   
 
       
 
       
4.
  Any after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations    
 
       
 
       
5.
  Any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business    
 
       
 
       
6.
  The Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting    
 
       
 
       
7.
  Effects of adjustments (including the effects of such adjustments pushed down
to the Borrower and its Restricted Subsidiaries) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt and unfavorable or favorable lease line
items in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of purchase accounting in relation to the
Transactions or any acquisition consummated prior to the Effective Date and any
permitted acquisitions or the amortization or write-off of any amounts thereof,
net of taxes    
 
       
 
       
8.
  Any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Agreements or (iii) other
derivative instruments    
 
       
 
       
9.
  Any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP    
 
       

 



--------------------------------------------------------------------------------



 



         
10.
  Any non-cash compensation charge or expense, including any such charge arising
from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights    
 
       
 
       
11.
  Transaction Costs    
 
         
12.
  Any fees and expenses incurred during such period, or any amortization thereof
for such period, in connection with any acquisition (other than the
Transactions), Investment, disposition, issuance or repayment of Indebtedness,
issuance of Qualified Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction    
 
       
 
       
13.
  Accruals and reserves that are established within twelve months after the
Effective Date that are so required to be established as a result of the
Transactions in accordance with GAAP    
 
       
 
       
14.
  Any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Agreements in accordance with GAAP    
 
       
 
       
15.
  Any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk    
 
       
 
       
 
  Consolidated Net Income (Sum of line 1 minus lines 2 through [15])17    
 
       

 

17   To the extent not already included in the Consolidated Net Income of such
Person and its Restricted Subsidiaries, notwithstanding anything to the contrary
in the foregoing, Consolidated Net Income shall include (i) any expenses and
charges that are reimbursed by indemnification or other reimbursement provisions
in connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder and (ii) to the extent covered by
insurance and actually reimbursed, expenses with respect to liability or
casualty events or business interruption.

 



--------------------------------------------------------------------------------



 



Schedule 4
Consolidated Interest Expense for period ending [•] — Worksheet

         
1.
  Consolidated cash interest expense of the Borrower and its Restricted
Subsidiaries, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income    
 
       
 
  Including:    
 
       
 
  (i) all cash commissions, discounts and other fees and charges owed with
respect to letters of credit or bankers acceptances,    
 
       
 
  (ii) the cash interest component of Capital Lease Obligations18, and    
 
       
 
  (iii) net cash payments, if any, made (less net payments, if any, received)
pursuant to interest rate obligations under any Swap Agreements with respect to
Indebtedness    
 
       
 
  Excluding:    
 
       
 
  (w) penalties and interest relating to taxes,    
 
       
 
  (x) any additional cash interest owing pursuant to any registration rights
agreement with respect to securities,    
 
       
 
  (y) any expensing of bridge, commitment and other financing fees, and    
 
       
 
  (z) any accretion of accrued interest on discounted liabilities)    
 
       
 
       
2.
  Cash interest income    
 
       
 
       
 
  Consolidated Interest Expense (line 1 minus line 2)19    
 
       

 

18   Interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.   19  
Consolidated Interest Expense shall be deemed to be (a) for the four fiscal
quarter period ended March 31, 2011, Consolidated Cash Interest Expense for such
fiscal quarter, multiplied by four, (b) for the four fiscal quarter period ended
June 30, 2011, Consolidated Cash Interest Expense for the two fiscal quarters
ended June 30, 2011, multiplied by two, and (c) for the four fiscal quarter
period ended September 30, 2011, Consolidated Cash Interest Expense for the
three fiscal quarters ended September 30. 2011, multiplied by 4/3.

 



--------------------------------------------------------------------------------



 



Schedule 5
Excess Cash Flow for fiscal year ending [ • ] — Worksheet
Amounts listed in lines 1 through 16 should be listed without duplication.

         
1.
  Consolidated Net Income    
 
       
 
       
2.
  All non-cash charges (including depreciation and amortization) to the extent
deducted in arriving at Consolidated Net Income    
 
       
 
       
3.
  Decreases in Consolidated Working Capital (other than any such decreases
arising from acquisitions by the Borrower and the Restricted Subsidiaries
completed or the application of purchase accounting)    
 
       
 
       
4.
  The aggregate net non-cash loss on dispositions by the Borrower and the
Restricted Subsidiaries (other than dispositions in the ordinary course of
business) to the extent deducted in arriving at Consolidated Net Income    
 
       
 
       
5.
  An amount equal to the amount of all non-cash charges included in arriving at
Consolidated Net Income and cash charges included in lines [2] through [7] in
the calculation of Consolidated Net Income    
 
       
 
       
6.
  Without duplication of amounts deducted pursuant to line [14] below in prior
fiscal years, the amount of Capital Expenditures or acquisitions of intellectual
property made in cash, except to the extent that such Capital Expenditures or
acquisitions were financed by incurring Long-Term Indebtedness, by issuing
Equity Interests or with the proceeds of any Reinvestment Deferred Amount    
 
       
 
       
7.
  The aggregate amount of all principal payments of Indebtedness of the Borrower
and the Restricted Subsidiaries, except to the extent financed by incurring
Long-Term Indebtedness, by issuing Equity Interests or with the proceeds of any
Reinvestment Deferred Amount    
 
       
 
       
8.
  An amount equal to the aggregate net non-cash gain on dispositions by the
Borrower and the Restricted Subsidiaries (other than dispositions in the
ordinary course of business) to the extent included in arriving at Consolidated
Net Income    
 
       
 
       
9.
  Any increase in Consolidated Working Capital (other than any such increases
arising from completed acquisitions by the Borrower and the Restricted
Subsidiaries or the application of purchase accounting)    
 
       
 
       
10.
  Cash payments by the Borrower and the Restricted Subsidiaries in respect of
long-term liabilities of the Borrower and the Restricted Subsidiaries other than
Indebtedness (including such Indebtedness specified in line [7] above)    
 
       

 



--------------------------------------------------------------------------------



 



         
11.
  Without duplication of amounts deducted pursuant to lines [15 and 16] below in
prior fiscal years, the amount of investments and acquisitions, except to the
extent that such investments and acquisitions were financed by incurring
Long-Term Indebtedness or by issuing Equity Interests    
 
       
 
       
12.
  The amount of Restricted Payments paid pursuant to clauses (iii), (iv), (v),
(viii) and (xiii) of Section 6.08 of the Credit Agreement, except to the extent
such Restricted Payments were financed by incurring Long-Term Indebtedness or by
issuing Equity Interests    
 
       
 
       
13.
  The aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash (including expenditures for the payment of
financing fees) to the extent that such expenditures are not expensed    
 
       
 
       
14.
  The aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries that are required
to be made in connection with any prepayment of Indebtedness    
 
       
 
       
15.
  Without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period except to the extent
intended to be financed by incurring Long-Term Indebtedness, or by issuing
Equity Interests    
 
       
 
       
16.
  The amount by which the aggregate amount utilized to finance Permitted
Acquisitions, Capital Expenditures or acquisitions of intellectual property
referred to line [15] during such period of four consecutive fiscal quarters is
less than the Contract Consideration, less the amount financed by incurring
Long-Term Indebtedness or by issuing Equity Interests    
 
       
 
       
17.
  The amount of cash taxes paid or tax reserves set aside or payable (without
duplication) in this period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income    
 
       

 



--------------------------------------------------------------------------------



 



         
 
  Excess Cash Flow (Sum of Lines 1-4 and 16 minus Sum of Lines 5-15 and 17)    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT F
CERTIFICATE OF [ASSISTANT SECRETARY] OF
[______________]
October __, 2010
     The undersigned, being the [Assistant Secretary] of [________], a
[Florida][Delaware][Louisiana][Texas] [corporation][limited liability company]
(the “Company”), hereby certifies as follows:
     1. Attached hereto as Exhibit A is a true, complete and correct copy of the
Company’s [Articles of Incorporation][Certificate of Formation] and all
amendments thereto, which [Articles of Incorporation][Certificate of Formation]
have not been modified, amended or rescinded in any respect and are in full
force and effect as of the date hereof.
     2. Attached hereto as Exhibit B is a true, complete and correct copy of the
Company’s [Bylaws][Limited Liability Company Operating Agreement] and all
amendments thereto, which [Bylaws][Limited Liability Company Operating
Agreement] have not been modified, amended or rescinded in any respect and are
in full force and effect as of the date hereof.
     3. Attached hereto as Exhibit C is a true, complete and correct copy of
resolutions duly adopted by the Company, which resolutions have not been
modified, amended or rescinded in any respect and are in full force and effect
as of the date hereof.
     [4. The following named persons, whose true and genuine signatures are
shown below, are duly elected, qualified and incumbent as of the date hereof and
are acting officers of the Company and have the authority to execute the
documents described in the attached resolutions on behalf of the Company:

          Name   Office   Signature
 
       
[Ben Wells]
  [Chief Financial Officer]    
 
       
[                    ]
  [                                        ]    
 
       
[Lisa Giles-Klein]
  [Associate General Counsel
And Assistant Secretary]   ]

     IN WITNESS WHEREOF, I have executed this Certificate as of the date first
set forth above.
________________________________________________

1



--------------------------------------------------------------------------------



 



EXHIBIT F
[Lisa Giles-Klein], [Assistant Secretary]          
     I, [_______], [Chief Financial Officer] of the Company, do hereby certify
that [Lisa Giles-Klein] is the duly elected, qualified and acting [Assistant
Secretary] of the Company and the signature above is such person’s true and
genuine signature.
     IN WITNESS WHEREOF, I have executed this Certificate as of the date first
set forth above.
___________________________________
[________],

2



--------------------------------------------------------------------------------



 



EXHIBIT F
Exhibit “A”
[Articles of Incorporation][Certificate of Formation]

3



--------------------------------------------------------------------------------



 



EXHIBIT F
Exhibit “B”
[Bylaws][Limited Liability Company Operating Agreement]

4



--------------------------------------------------------------------------------



 



EXHIBIT F
Exhibit “C”
Resolutions

5



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF CLOSING DATE LEVERAGE RATIO CERTIFICATE
[____], 2010
     This Closing Date Leverage Ratio Certificate is being executed and
delivered pursuant to Section 4.01(d) of that certain Credit Agreement dated as
of October 19, 2010, among Blue Acquisition Sub, Inc., Burger King Corporation,
a Florida corporation (the “Borrower”), Burger King Holdings, Inc., a Delaware
corporation (“Holdings”), the Lenders party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, Barclays Capital, as Syndication Agent and the other
agents part thereto (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined).
     I, [                ], the [Chief Financial Officer][Chief Executive
Officer] of [Holdings][the Borrower], in such capacity and not in an individual
capacity, hereby certify that I am the [Chief Financial Officer][Chief Executive
Officer] of [Holdings][the Borrower] and that as of the date hereof and after
giving effect to the Transactions and the use of proceeds thereof, the Closing
Date Leverage Ratio for the four most-recent fiscal quarters ended [________],
20101, determined on a pro forma basis does not exceed 6.20 to 1.00.
[Remainder of page intentionally left blank]
 

1   Insert the last day of the fiscal quarter which ended not less than 45 days
prior to the Effective Date.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, I have executed this Closing Date Leverage Ratio
Certificate on the date first written above.

                  By:           Name:   [_____]        Title:   [Chief Financial
Officer]
[Chief Executive Officer]     

Closing Date Leverage Ratio Certificate Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF SOLVENCY CERTIFICATE
[____], 2010
          This Solvency Certificate is being executed and delivered pursuant to
Section 4.01(k) of that certain Credit Agreement dated as of October 19, 2010,
among Blue Acquisition Sub, Inc., Burger King Corporation, a Florida corporation
(the “Borrower”), Burger King Holdings, Inc., a Delaware corporation
(“Holdings”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Barclays Capital, as Syndication Agent and the other
agents party hereto (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined).
     I, [                ], the [Chief Financial Officer][Chief Executive
Officer] of [Holdings][the Borrower], in such capacity and not in an individual
capacity, hereby certify that I am the [Chief Financial Officer][Chief Executive
Officer] of [Holdings][the Borrower] and that I am generally familiar with the
businesses and assets of Holdings and its Subsidiaries (taken as a whole) and am
duly authorized to execute this Solvency Certificate on behalf of [Holdings][the
Borrower] pursuant to the Credit Agreement.
     I further certify, in my capacity as [Chief Financial Officer][Chief
Executive Officer] of [Holdings][the Borrower], and not in my individual
capacity, as of the date hereof and after giving effect to the Transactions and
the incurrence of the indebtedness and obligations being incurred in connection
with the Credit Agreement and the Transactions, that, (i) the sum of the debt
(including contingent liabilities) of Holdings, the Borrower and its
subsidiaries, taken as a whole, does not exceed the present fair saleable value
of the present assets of Holdings, the Borrower and its subsidiaries, taken as a
whole; (ii) the capital of Holdings, the Borrower and its subsidiaries, taken as
a whole, is not unreasonably small in relation to the business of Holdings, the
Borrower or its subsidiaries, taken as a whole, contemplated as of the date
hereof; and (iii) Holdings, Borrower and its subsidiaries, taken as a whole, do
not intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debt as they mature in the ordinary
course of business. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, I have executed this Solvency Certificate on the
date first written above.

                  By:           Name:   [_____]        Title:   [Chief Financial
Officer]
[Chief Executive Officer]     

Solvency Certificate Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF DISCOUNTED PREPAYMENT OPTION NOTICE
Date: __________, 20__
To: JPMORGAN CHASE BANK, N.A., as Administrative Agent
Ladies and Gentlemen:
     This Discounted Prepayment Option Notice is delivered to you pursuant to
Section 2.11(g)(ii) of that certain Credit Agreement, dated as of October 19,
2010 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among Burger King Holdings, Inc. (“Holdings”), Blue
Acquisition Sub, Inc., as the initial borrower prior to the Merger, Burger King
Corporation, as the borrower and the Target (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A. (“JPMorgan
Chase Bank”), as administrative agent (the “Administrative Agent”), Barclays
Bank, as syndication agent and Fifth Third Bank, Regions Bank and UniCredit Bank
AG, as Documentation Agents.
     Borrower hereby notifies you that, effective as of [ ], 20[ ], pursuant to
Section 2.11(g)(ii) of the Credit Agreement, Borrower hereby notifies each
Lender that it is seeking:

  1   to prepay [Tranche B Term][Tranche B Euro Term][Incremental Term] Loans at
a discount in an aggregate principal amount of $[ ]1 (the “Proposed Discounted
Prepayment Amount”);     2   a percentage discount to the par value of the
principal amount of [Tranche B Term][Tranche B Euro Term][Incremental Term]
Loans [greater than or equal to [ ]% of par value but less than or equal to [ ]%
of par value][equal to [ ]% of par value] (the “Discount Range”);2 and     3   a
Lender Participation Notice on or before [ ], 20[ ]3, as determined pursuant to
Section 2.11(h)(iii) of the Credit Agreement (the “Acceptance Date”).

     Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 2.11(g) of the Credit Agreement.
     Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:
 

1   Insert amount that is minimum of $25.0 million.   2   Borrower may specify
different Discount Ranges for Tranche B Term Loans, Tranche B Euro Term Loans
and Incremental Term Loans.   3   Insert date (a Business Day) that is at least
five Business Days after date of the Discounted Prepayment Option Notice.

 



--------------------------------------------------------------------------------



 



  1.   No Event of Default under clauses (a) or (b) of Article VII of the Credit
Agreement or under clauses (h), (i) or (j) (in each case, with respect to the
Borrower) of Article VII of the Credit Agreement has occurred and is continuing,
or would result from Borrower making the Discounted Voluntary Prepayment.     2.
  On the date hereof and after giving effect to such Discounted Voluntary
Prepayment, no more than $50,000,000 will be outstanding on Revolving Loans.    
3.   After giving effect to this Discounted Voluntary Prepayment, the aggregate
principal amount of all Term Loans that are held by Sponsor Affiliated Lenders
(by assignment) will not exceed 20% of the aggregate unpaid principal amount of
the Term Loans outstanding as of the date of the Discounted Voluntary
Prepayment.     4.   Each of the other conditions to such Discounted Voluntary
Prepayment contained in Section 2.11(g) of the Credit Agreement has been
satisfied.

     Borrower respectfully requests that Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Prepayment
Option Notice.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.

            BURGER KING CORPORATION
      By:           Name:           Title:        

3



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF LENDER PARTICIPATION NOTICE
Date: ____________, 20__
To:     JPMORGAN CHASE BANK, N.A.
           [  ]
Ladies and Gentlemen:
     Reference is made to (a) certain Credit Agreement, dated as of October 19,
2010 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among Burger King Holdings, Inc. (“Holdings”), Blue
Acquisition Sub, Inc., as the initial borrower prior to the Merger, Burger King
Corporation, as the borrower and the Target (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A. (“JPMorgan
Chase Bank”), as administrative agent (the “Administrative Agent”), Barclays
Bank, as syndication agent and Fifth Third Bank, Regions Bank and UniCredit Bank
AG, as Documentation Agents, and (b) that certain Discounted Prepayment Option
Notice, dated [ ], 20[ ], from Borrower (the “Discounted Prepayment Option
Notice”). Capitalized terms used herein and not defined herein shall have the
meaning ascribed to such terms in the Credit Agreement or the Discounted
Prepayment Option Notice, as applicable.
     The undersigned Lender hereby gives you notice, pursuant to
Section 2.11(g)(iii) of the Credit Agreement, that it is willing to accept a
Discounted Voluntary Prepayment on Loans held by such Lender:

  1.   in a maximum aggregate principal amount of         [$[  ] of Tranche B
Term Loans]         [$[  ] of Tranche B Euro Term Loans]         [$[  ] of
Incremental Term Loans] ([collectively,] the “Offered Loans”), and     2.   at a
percentage discount to par value of the principal amount of [Tranche B Term]
[Tranche B Euro Term] [Incremental Term] Loans equal to [ ]%[4] of par value
(the “Acceptable Discount”).[5]

     The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.11(g) of the Credit Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.11(g)(iii) of the
Credit Agreement being a percentage of par value less than or equal to the
Acceptable Discount, the undersigned Lender hereby expressly consents and agrees
to a prepayment of its [Tranche B Term] [Tranche B Euro Term] [Incremental Term]
Loans pursuant to
 

4   Insert amount within Discount Range that is a multiple of 25 basis points.  
5   Lender may specify different Acceptable Discounts for Tranche B Term Loans,
Tranche B Euro Term Loans and Incremental Term Loans.

 



--------------------------------------------------------------------------------



 



Section 2.11(g) of the Credit Agreement in an aggregate principal amount equal
to the Offered Loans, as such principal amount may be reduced if the aggregate
proceeds required to prepay Qualifying Loans (disregarding any interest payable
in connection with such Qualifying Loans) would exceed the aggregate proceeds
required to prepay the Proposed Discounted Prepayment Amount for the relevant
Discounted Voluntary Prepayment, and acknowledges and agrees that such
prepayment of its Loans will be allocated at par value.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.

            [NAME OF LENDER]
      By:           Name:           Title:                 [By:          
Name:           Title:]6      

 

6   If a second signature is required.

6



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF DISCOUNTED VOLUNTARY PREPAYMENT NOTICE
Date:________, 20__
To: JPMORGAN CHASE BANK, N.A., as Administrative Agent
Ladies and Gentlemen:
     This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.11(g)(v) of that certain Credit Agreement, dated as of October 19,
2010 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among Burger King Holdings, Inc. (“Holdings”), Blue
Acquisition Sub, Inc., as the initial borrower prior to the Merger, Burger King
Corporation, as the borrower and the Target (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A. (“JPMorgan
Chase Bank”), as administrative agent (the “Administrative Agent”), Barclays
Bank, as syndication agent and Fifth Third Bank, Regions Bank and UniCredit Bank
AG, as Documentation Agents.
     Borrower hereby irrevocably notifies you that, pursuant to
Section 2.11(g)(iv) of the Credit Agreement, Borrower will make a Discounted
Voluntary Prepayment to each Lender with Qualifying Loans, which shall be made:

  1.   on or before [ ], 20[ ]7 , as determined pursuant to Section 2.11(g)(v)
of the Credit Agreement,     2.   in the aggregate principal amount of        
[$[  ] of Tranche B Term Loans]         [$[  ] of Tranche B Euro Term Loans]    
    [$[  ] of Incremental Term Loans], and     3.   at a percentage discount to
the par value of the principal amount of the [Tranche B Term] [Tranche B Euro
Term] [Incremental Term] Loans equal to [ ]% of par value (the “Applicable
Discount”).8

     Borrower expressly agrees that this Discounted Voluntary Prepayment Notice
is irrevocable and is subject to the provisions of Section 2.11(g) of the Credit
Agreement.
 

7   Insert date (a Business Day) that is no later than three Business Days after
date of this Notice and no later than five Business Days after the Acceptance
Date (or such later date as the Administrative Agent shall reasonably agree,
given the time required to calculate the Applicable Discount and determine the
amount and holders of Qualifying Loans).   8   The Applicable Discount for
Tranche BTerm Loans, Tranche B Euro Term Loans and Incremental Term Loans may
differ.

 



--------------------------------------------------------------------------------



 



     Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:

  1.   No Default or Event of Default under clauses (a) or (b) of Article VII of
the Credit Agreement or under clauses (h), (i) or (j) (in each case, with
respect to the Borrower) of Article VII of the Credit Agreement, has occurred
and is continuing or would result from Borrower making the Discounted Voluntary
Prepayment.     2.   After giving effect to this Discounted Voluntary
Prepayment, the aggregate principal amount of all Term Loans that are held by
Sponsor Affiliated Lenders (by assignment) will not exceed 20% of the aggregate
unpaid principal amount of the Term Loans outstanding as of the date of the
Discounted Voluntary Prepayment.     3.   On the date hereof and after giving
effect to such Discounted Voluntary Prepayment, no more than $50,000,000 will be
outstanding on Revolving Loans.     4.   Each of the other conditions to the
Discounted Voluntary Prepayment contained in Section 2.11(g) of the Credit
Agreement has been satisfied.

     Borrower agrees that if prior to the date of the Discounted Voluntary
Prepayment, any representation or warranty made herein by it will not be true
and correct as of the date of the Discounted Voluntary Prepayment as if then
made, it will promptly notify the Administrative Agent in writing of such fact,
who will promptly notify each participating Lender. After such notification, any
participating Lender may revoke its Lender Participation Notice within two
Business Days of receiving such notification.
     Borrower respectfully requests that Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Voluntary
Prepayment Notice.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.

            BURGER KING CORPORATION
      By:           Name:           Title:      

9



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments
US Lenders

                  Lender   Revolver   Term Loan
JPMorgan Chase Bank, N.A.
    29,000,000.00       1,268,000,000.00  
Barclays Bank plc
    15,000,000.00       1,500,000.00  
Banco Do Brasil SA
    20,000,000.00       84,000,000.00  
Rabobank Nederland
    17,500,000.00       25,000,000.00  
Fifth Third Bank
    17,500,000.00       35,000,000.00  
UniCredit Bank AG, New York Branch
    17,500,000.00       0.00  
Regions Financial Corp
    17,500,000.00       0.00  
Raymond James Bank FSB
    7,000,000.00       14,000,000.00  
DZ Bank
    3,500,000.00       0.00  
Bank of Tokyo-Mitsubishi
    3,000,000.00       5,000,000.00  
Israel Discount Bank Limited
    2,500,000.00       5,000,000.00  
California First National Bank
    0.00       1,000,000.00  
Banco De Credito E Inversiones
    0.00       7,500,000.00  
Safra National Bank of New York
    0.00       30,000,000.00  
Safra International Bank and Trust Ltd
    0.00       30,000,000.00  
State Bank of India
    0.00       4,000,000.00  

EURO Term Loan

          Lender and allocation   Allocation EUR
JPMorgan Chase Bank, N.A.
    197,000,000  
Banco do Brazil SA., New York Branch
    5,000,000.00  
BAWAG P.S.K. Bank fuer Arbeit und Wirtschaft und Oesterreichische Postsparkasse
Aktiengesellschaft
    16,000,000.00  
DZ Bank AG Deutsche Zentral-Genossenschaftsbank New York Branch
    3,500,000.00  
Mediobanca International (Luxembourg) S.A.
    10,000,000.00  
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
    18,500,000.00  

 



--------------------------------------------------------------------------------



 



Schedule 3.06
Disclosed Matters
On September 3, 2010, four purported class action complaints were filed in the
Circuit Court for the County of Miami-Dade, Florida, captioned Darcy Newman v.
Burger King Holdings, Inc. et. al., Case No. 10-48422CA30, Belle Cohen v. David
A. Brandon, et. al., Case No. 10-48395CA32, Melissa Nemeth v. Burger King
Holdings, Inc. et. al., Case No. 10-48424CA05 and Vijayalakshmi Venkataraman v.
John W. Chidsey, et. al., Case No. 10-48402CA13, by purported shareholders of
the Company, in connection with the tender offer and the merger. Each of the
four complaints (collectively, the “Florida Actions”) names as defendants Burger
King Holdings, Inc. (the “Company”), each member of the Company’s board of
directors (the “Individual Defendants”) and 3G Capital. The suits generally
allege that the Individual Defendants breached their fiduciary duties to the
Company’s shareholders in connection with the proposed sale of the Company and
that 3G Capital and the Company aided and abetted the purported breaches of
fiduciary duties. The complaint filed on behalf of Belle Cohen includes, among
others, allegations that the Individual Defendants have failed to explore
alternatives to the tender offer, that the consideration to be received by the
holders of shares of Company common stock is unfair and inadequate; and that the
proposed transaction employs a process that does not maximize shareholder value.
The complaints filed on behalf of Melissa Nemeth and Darcy Newman generally
allege that the Individual Defendants breached their fiduciary duties by
engaging in self-dealing and obtaining for themselves personal benefits not
shared equally by the other holders of shares. Those complaints include
allegations that the consideration to be received by the holders of shares is
unfair and inadequate, and that the proposed transaction employs a process which
renders it unlikely that a higher bid will emerge for the Company. The complaint
filed on behalf of Vijayalakshmi Venkataraman generally alleges that the
Individual Defendants breached their fiduciary duties by pursuing a transaction
that fails to maximize shareholder value. The complaint includes, among others,
allegations that the 40-day “go-shop” period is inadequate and the proposed
transaction is intended to enable the Company’s private equity investors to
“dump” their shares. Each of the complaints seeks injunctive relief and one
complaint also seeks compensatory damages. The plaintiffs in the Florida Action
have filed a joint agreed motion to consolidate these actions and to appoint
plaintiff’s co-lead counsel. In addition, the Court has granted a motion to
transfer the actions to the Complex Business Litigation Section.
On September 20, 2010, an Amended Complaint was filed on behalf of two of the
plaintiffs in the Florida Action. The Amended Complaint generally alleges, among
other things, that the board of directors breached their fiduciary duties in
connection with the merger and that 3G Capital, Parent and the Company aided and
abetted the purported breaches of fiduciary duty. The Amended Complaint also
adds allegations related to purported deficiencies in the Company’s public
disclosures about the offer and the process leading up to it. On September 22,
2010, a Motion to Stay Proceedings Pending Disposition of Related Delaware
Action was filed in the Florida Actions.
On September 8, 2010, another putative shareholder class action suit captioned
Roberto S. Queiroz v. Burger King Holdings, Inc., et al., Case No. 5808-VCP was
filed in the Delaware Court of Chancery against the Individual Defendants, the
Company, 3G, 3G Capital, Parent, and Merger Sub. The complaint generally alleges
that the Individual Defendants breached their

 



--------------------------------------------------------------------------------



 



fiduciary duty to maximize shareholder value by entering into the proposed
transaction via an unfair process and at an unfair price, and that the merger
agreement contains provisions that unreasonably dissuade potential suitors from
making competing offers. The complaint further alleges that the Individual
Defendants engaged in self-dealing and obtained for themselves personal benefits
not shared equally by the shareholders. Specifically, the complaint includes
allegations that the “Top-Up” will likely lead to a short form merger without
obtaining shareholder approval, that the termination fees are unreasonable, that
the “no shop” restriction impermissibly constrains the Company’s ability to
communicate with potential acquirers, and that the consideration to be received
by the Company’s shareholders is unfair and inadequate. The complaint also
alleges that the Company and 3G aided and abetted these alleged breaches of
fiduciary duty. The complaint seeks class certification, injunctive relief,
including enjoining the merger and rescinding the merger agreement, unspecified
damages, and costs of the action as well as attorneys’ and experts’ fees. The
Company and the Individual Defendants filed an answer to the complaint on
September 9, 2010, substantially denying the allegations of wrongdoing contained
therein. 3G filed its answer in this action on September 15, 2010.
On September 27, 2010, another putative shareholder class action suit captioned
Robert Debardelaben v. Burger King Holdings, Inc., et al, Court of Chancery of
the State of Delaware, Case No. 5850-UA was filed in the Delaware Court of
Chancery against the Individual Defendants. Like the first Delaware Action, the
Debardelaben Complaint asserts that Burger King’s directors breached their
fiduciary duties in connection with the tender offer, and that the Company and
3G Capital aided and abetted that breach. This action also seeks both monetary
and injunctive relief.

 



--------------------------------------------------------------------------------



 



Schedule 3.12
Subsidiaries

          Entity Name   Jurisdiction   Ownership
Burger King Corporation
  Florida   100% owned by Burger King Holdings, Inc.
 
       
Burger King Interamerica, LLC
  Florida   100% owned by Burger King Corporation
 
       
Burger King Sweden Inc.
  Florida   100% owned by Burger King Corporation
 
       
Distron Transportation Systems, Inc.
  Florida   100% owned by Burger King Corporation
 
       
BK Acquisition, Inc.
  Delaware   100% owned by Burger King Corporation
 
       
BK CDE, Inc.
  Delaware   100% owned by Burger King Corporation
 
       
TPC Number Four, Inc.
  Delaware   100% owned by Burger King Corporation
 
       
Moxie’s, Inc.
  Louisiana   100% owned by TPC Number Four, Inc.
 
       
The Melodie Corporation
  New Mexico   100% owned by Distron Transportation Systems, Inc
 
       
TQW Company
  Texas   100% owned by Burger King Corporation
 
       
Burger King Korea, Ltd
  Korea   100% owned by BK AsiaPac, Pte. Ltd
 
       
Burger King A.B
  Sweden   100% owned by Burger King (Luxembourg) S.a.r.l.
 
       
Burger King Restaurants of Canada Inc.
  Canada   100% owned by Burger King Corporation
 
       
Burger King Restaurant Operations of Canada, Inc.
  Canada   100% owned by Burger King Restaurants of Canada, Inc.
 
       
F.P.M.I. Food Services, Inc.
  Canada   100% owned by Burger King Restaurant Operations of Canada, Inc.
 
       
Administracion de Comidas Rapidas, S.A. de C.V.
  Mexico   >99% owned by Burger King Corporation
 
       
 
      <1% owned by Burger King Interamerica, LLC
 
       
Burger King Mexicana, S.A. de C.V.
  Mexico   >99% owned by Burger King Corporation
 
       
 
      <1% owned by Burger King Interamerica, LLC
 
       
Burger King Beteiligungs GmbH
  Germany   100% owned by Burger King (Luxembourg) S.a.r.l.
 
       
Burger King GmbH
  Germany   100% owned by Burger King Beteiligungs GmbH
 
       
BK Grundstucksverwaltungs Beteiligungs GmbH
  Germany   100% owned by Burger King Beteiligungs GmbH
 
       
BK Grundstucksverwaltungs GmbH & Co. KG
  Germany   99% owned by Burger King Beteiligungs GmbH
 
       
 
      1% owned by BK Grundstucksverwaltungs Beteiligungs GmbH
 
       
Burger King Espana S.L.U.
  Spain   100% owned by Burger King (Luxembourg) S.a.r.l.
 
       
Burger King Italia, S.r.L.
  Italy   100% owned by Burger King (Luxembourg) S.a.r.l.
 
       
Burger King do Brasil Assessoria a Restaurantes Ltda.
  Brazil   99.9% owned by Burger King Corporation
 
       
 
      .1% owned by Burger King Interamerica, LLC
 
       
Burger King de Puerto Rico, Inc.
  Puerto Rico   100% owned by Burger King Corporation
 
       
BK Argentina Servicios, S.A.
  Argentina   95% owned by Burger King Corporation
 
      5% director shares
 
       
BK Venezuela Servicios, C.A.
  Venezuela   100% owned by Burger King Corporation

 



--------------------------------------------------------------------------------



 



          Entity Name   Jurisdiction   Ownership
BK AsiaPac, Pte. Ltd
  Singapore   100% owned by Burger King (Luxembourg) S.a.r.l.
 
       
Burger King Singapore Pte. Ltd
  Singapore   100% owned by BK AsiaPac, Pte. Ltd
 
       
Burger King (Hong Kong) Limited
  Hong Kong   100% owned by BK AsiaPac, Pte. Ltd
 
       
Burger King (Hong Kong) Development Co. Limited
  Hong Kong   100% owned by BK AsiaPac, Pte. Ltd
 
       
Burger King (Shanghai) Commercial Consulting Co. Ltd.
  Hong Kong   100% owned by Burger King (Hong Kong) Limited
 
       
Burger King (Shanghai) Restaurant Company Ltd.
  Hong Kong   100% owned by Burger King (Hong Kong) Limited
 
       
BK Asiapac (Japan) Y.K.
  Japan   100% owned by BK AsiaPac, Pte. Ltd
 
       
Burger King (Gibraltar) Ltd.
  Gibraltar   >99% owned by Burger King Corporation
 
       
 
      <1% owned by Burger King Interamerica, LLC
 
       
Burger King (Luxembourg) S.a r.l.
  Luxembourg   100% owned by Burger King (Gibraltar) Ltd.
 
       
Burger King (Nederland) Services B.V.
  Netherlands   100% owned by Burger King (Luxembourg) S.a.r.l.
 
       
Burger King (Rus) LLC
  Russia   99% owned by Burger King Europe GmbH
 
       
 
      1% owned by Burger King Espana S.L.U.
 
       
Burger King Schweiz GmbH
  Switzerland   100% owned by Burger King (Luxembourg) S.a.r.l.
 
       
Burger King Europe GmbH
  Switzerland   100% owned by Burger King (Luxembourg) S.a.r.l.
 
       
Burger King Gida Sanayive Ticaret Limited Sirketi
  Turkey   99.5% owned by Burger King Espana S.L.U.
 
       
 
      0.5% owned by Burger King Europe GmbH
 
       
Burger King Israel, Ltd
  Israel   100% owned by Burger King Europe GmbH
 
       
Burgerking Ltd
  United Kingdom   100% owned by Burger King Corporation*
 
       
Hayescrest Limited
  United Kingdom   100% owned by Burgerking Ltd
 
       
Huckleberry’s Limited
  United Kingdom   100% owned by Burgerking Ltd
 
       
Mini Meals Limited
  United Kingdom   100% owned by Burgerking Ltd
 
       
Burger King UK Pension Plan Trustee Company Limited
  United Kingdom   100% owned by Burgerking Ltd
 
       
Montrass Limited**
  United Kingdom   100% owned by Burgerking Ltd
 
       
Montrap Limited**
  United Kingdom   99% owned by Montrass Limited
 
       
 
      1% owned by Burgerking Ltd
 
       
Golden Egg Franchises Limited**
  United Kingdom   99% owned by Montrass Limited
 
       
 
      1% owned by Burgerking Ltd
 
       
Empire International Restaurants Limited**
  United Kingdom   99% owned by Montrass Limited
 
       
 
      1% owned by Burgerking Ltd
 
       
Empire Catering Company Limited**
  United Kingdom   99% owned by Empire International Restaurants Limited
 
       
 
      1% owned by Montrass Limited
 
       
J C Baker & Herbert Bale Limited**
  United Kingdom   99% owned by Empire International Restaurants Limited
 
       
 
      1% owned by Montrass Limited
 
       
Burger King (United Kingdom) Ltd.
  United Kingdom   100% owned by Burger King (Luxembourg) S.a.r.l.

 



--------------------------------------------------------------------------------



 



 

*   65% of the shares of Burgerking Ltd have been pledged to JPMorgan Chase
Bank, N.A. in connection with the Company’s senior secured credit facility.
Under U.K. law, this share pledge constitutes a transfer of the shares.   **  
In dissolution.

 



--------------------------------------------------------------------------------



 



Schedule 3.18(a)
UCC Filing Jurisdictions

          Grantor   Type of Filing   Filing Office
Burger King Corporation
  UCC-1 Financing Statement   Florida Department of State
 
       
Burger King Holdings, Inc.
  UCC-1 Financing Statement   Delaware Secretary of State
 
       
BK Acquisition, Inc.
  UCC-1 Financing Statement   Delaware Secretary of State
 
       
BK CDE, Inc.
  UCC-1 Financing Statement   Delaware Secretary of State
 
       
Burger King Interamerica, LLC
  UCC-1 Financing Statement   Florida Department of State
 
       
Burger King Sweden Inc.
  UCC-1 Financing Statement   Florida Department of State
 
       
Distron Transportation Systems, Inc.
  UCC-1 Financing Statement   Florida Department of State
 
       
Moxie’s, Inc.
  UCC-1 Financing Statement   Louisiana Secretary of State
 
       
The Melodie Corporation
  UCC-1 Financing Statement   New Mexico Secretary of State
 
       
TPC Number Four, Inc.
  UCC-1 Financing Statement   Delaware Secretary of State
 
       
TQW Company
  UCC-1 Financing Statement   Texas Secretary of State

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Liens

                              JURISDICTION   DEBTOR   SECURED PARTY   JUDGMENTS,
SUITS   TYPE OF UCC   DATE & FILE NO.   DESCRIPTION
DE — Secretary of State
  Burger King Corporation 5505 Blue Lagoon Dr. Miami, FL 33126   NCR Corporation
1700 South Patterson Blvd. Dayton, OH 45479       UCC-1     5/23/2007
2007 1947950     All products acquired from or financed by secured party
 
                           
FL — Secretary of State
  Burger King Corporation; 17777 Old Cutler Road, Mailstop 5N, Miami, FL, 33157
  Dell Financial Services, L.P.; 14050 Summit Drive, Building A, Suite 101,
Austin, TX, 78758       UCC-1 Financing Statement

UCC-3
Continuation     06/22/2000
200000144945

05/18/2005
200509715379

05/18/2005
200509715379

07/27/2010
201002935162     All computer equipment and peripherals

Amendment to 200000144945 changing name and address of secured party to Dell
Financial Services L.L.C.; Mail stop-PS2DF-23 One Dell Way, Round Rock, TX,
78682

 



--------------------------------------------------------------------------------



 



                              JURISDICTION   DEBTOR   SECURED PARTY   JUDGMENTS,
SUITS   TYPE OF UCC   DATE & FILE NO.   DESCRIPTION
FL — Secretary of State
  Burger King Corporation; 17777 Old Cutler Road, Miami, FL, 33157   LaSalle
Bank national Association, f/k/a LaSalle National bank as Indenture Trustee for
the registered holders of FFCA Secured Franchise Loan Trust 2000-1; 17207 North
Perimeter Drive, Scottsdale, AZ, 85255       UCC-1

UCC-3 Amendment      03/25/2004
200406482290

12/29/2008
20080976622

12/29/2008
200809766475

12/30/2008
20080977723X     All of the debtor’s right, title, and interest in to and under
listed property



Amendment to 200406482290 changing the address of the secured party to LaSalle
Bank national Association, as Indenture Trustee for the registered holders of
FFCA Secured Franchise; 135 South LaSalle Street, Suite 1625, Chicago, IL, 60674
 
                           
FL — Secretary of State
  Burger King Corporation; 5505 Blue Lagoon Drive, Miami, FL, 33126   The CIT
Group/Equipment Financing, Inc.; 1540 West Fountainhead Parkway, Tempe, AZ,
85282       UCC-1

UCC-3 Continuation and Amendment     09/01/2004
200407794865

03/31/2009
200900277422     Equipment lease

Amendment to 200407794865 changing the address of secured party to The CIT
Group/Equipment Financing, Inc.; Two Lincoln Centre, Suite 410, 5420 LBJ
Freeway, Dallas, TX, 75240

 



--------------------------------------------------------------------------------



 



                              JURISDICTION   DEBTOR   SECURED PARTY   JUDGMENTS,
SUITS   TYPE OF UCC   DATE & FILE NO.   DESCRIPTION
FL — Secretary of State
  Burger King Corporation; 17777 Old Cutler Road, Miami, FL, 33157-6347   FFCA
Acquisition Corporation; 17207 North Perimeter Drive, Scottsdale, AZ, 85255    
  UCC-1

UCC-3 Continuation
Amendment     03/10/2005
200509157821

09/14/2009
200901193753

09/14/2009
200901193818     All personal property and equipment at listed property

Amendment to 200509157821 changing the address of secured party to GE Capital
Franchise Finance Corporation; 8377 E. Hartford Drive, Suite 200, Scottsdale,
AZ, 85255
 
                           
FL — Secretary of State
  Burger King Corporation; 5505 Blue Lagoon Drive, Miami, FL, 33126   Cessna
Finance Corporation; 220 W. Douglas, Suite 300 P.O. Box 308, Wichita, KS, 67202
      UCC-1     10/24/2005
200501003094     Equipment lease
 
                           
FL — Secretary of State
  Burger King Corporation; 5505 Blue Lagoon Drive, Miami, FL, 33126   Wachovia
Financial Services, Inc.; 1111 Old Eagle School Road, Wayne, Pa, 19087      
UCC-1     03/30/2006
20060227753X     Equipment lease
 
                           
FL — Secretary of State
  Burger King Corporation; 5505 Blue Lagoon Drive, Miami, FL, 33126   IOS
Capital; 1738 Bass RD, Macon, GA, 312101043       UCC-1     05/09/2006
200602596686     Equipment lease

 



--------------------------------------------------------------------------------



 



                              JURISDICTION   DEBTOR   SECURED PARTY   JUDGMENTS,
SUITS   TYPE OF UCC   DATE & FILE NO.   DESCRIPTION
FL — Secretary of State
  Burger King Corporation; 5505 Blue Lagoon Drive, Miami, FL, 33126   IOS
Capital; 1738 Bass RD, Macon, GA, 312101043       UCC-1     05/10/2006
200602602740     Equipment lease
 
                           
FL — Secretary of State
  Burger King Corporation; 5505 Blue Lagoon Drive, Miami, FL, 33126   IOS
Capital; 1738 Bass RD, Macon, GA, 312101043       UCC-1     05/23/2006
200602717343     Equipment lease
 
                           
FL — Secretary of State
  Burger King Corporation; 5505 Blue lagoon Drive, Miami, Fl, 331262029   IKON
Financial SVCS; 1738 Bass RD, Macon, GA, 312101043       UCC-1     12/24/2007
200707277300     Equipment lease
 
                           
FL — Secretary of State
  Burger King Corporation; 5505 Blue Lagoon Drive, Miami, FL, 33126   AT&T
Capital Services, Inc.; 2000 W. AT&T Center Drive, Hoffman Estates, IL, 60192  
    UCC-1     08/05/2008
200808887678     Equipment lease
 
                           
FL — Secretary of State
  Burger King Corporation; 5505 Blue Lagoon Drive, Miami, FL, 33126   Axis
Capital, Inc.; 308 N Locust street, Suite 100, Grand Island, NE, 68801      
UCC-1     08/13/2008
200808944329     Equipment lease
 
                           
FL — Secretary of State
  Burger King Corporation
5505 Blue Lagoon Dr
Miami, FL 33126-2029   IKON Financial Svcs
1738 Bass Rd
Macon, GA 31210-1043       UCC-1     4/16/2009
200900371410     Leased equipment
 
                           
FL — Secretary of State
  Burger King Corporation
5505 Blue Lagoon Dr
Miami, FL 33126-2029   Face to Face Live, Inc. 14500 N. Northsight Blvd.
Suite 314 Scottsdale, AZ 85260       UCC-1     9/8/2009
200901160189     Leased equipment

 



--------------------------------------------------------------------------------



 



                              JURISDICTION   DEBTOR   SECURED PARTY   JUDGMENTS,
SUITS   TYPE OF UCC   DATE & FILE NO.   DESCRIPTION
FL — Secretary of State
  Burger King Corporation
5505 Blue Lagoon Dr, 8th Floor
Miami, FL 33126   Spirit Master Funding III, LLC 14631 N. Scottsdale Road,
Suite 200 Scottsdale, AZ 85254-2711       UCC-1     9/28/2009
200901267919     All personal property at location described in attached exhibit
to secure payment of all Rental and other Monetary Obligations
 
                           
Ontario
  Burger King Corporation   De Lage Landen Financial Services Canada Inc. 1235
North Service Road West, Suite 100, Oakville, ON L6M 2W2       PPSA    
632682135     Leased equipment
 
                           
Miami-Dade County
  Burger King Corporation   Park Finance of Broward, Inc.   Judgment lien
03-08560 for $9,460.93         5/27/2007      
 
                           
Miami-Dade County
  Burger King Corporation   Leons Lawn Service   Judgment lien 09-13924-SP-05(1)
for $3,796.00         12/15/2009      
 
                           
Miami-Dade County
  Burger King Corporation   IDT Carmel, Inc.   Judgment lien 08-11344 SP 05 for
$2,861.95         06/23/2010      

 